Exhibit 10.50


EXECUTION VERSION








ASSET PURCHASE AGREEMENT
BETWEEN
COOPER-STANDARD AUTOMOTIVE INC.
AND
CONTITECH USA, INC.
DATED AS OF
NOVEMBER 1, 2018


NAI-1504903777v10

--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




I.
PURCHASE AND SALE
1


 
1.01
Sale of Assets
1


 
1.02
Assumption of Liabilities
1


 
1.03
Misallocated Transfers
1


 
1.04
AVS Assets
2


 
1.05
AVS Liabilities
6


 
1.06
Settlement of Intercompany Accounts
9


 
1.07
Governmental Approvals and Third-Party Consents
9


 
1.08
Waiver of Bulk-Sales Laws
10


 
1.09
Closing
10


 
1.10
Purchase Price
11


 
1.11
Purchase Price Adjustment
12


 
1.12
Closing Deliveries
14


 
1.13
Conveyance of AVS Assets and Assumption of Assumed AVS Liabilities
14


 
1.14
Withholding
15


 
1.15
Potential French Valuation Adjustment
15


II.
REPRESENTATIONS AND WARRANTIES OF SELLER
16


 
2.01
Due Organization, Good Standing and Corporate Power
16


 
2.02
Authorization of Agreement
17


 
2.03
Consents and Approvals; No Violations
17


 
2.04
Intellectual Property; Personal Information
18


 
2.05
Litigation
19


 
2.06
Compliance With Laws; Required Approvals; Recalls
20


 
2.07
Contracts
21


 
2.08
Customers and Suppliers
22


 
2.09
Employees and Employee Benefits
23


 
2.10
Financial Statements; Absence of Changes
25


 
2.11
No Undisclosed Material Liabilities
26


 
2.12
Inventories
26


 
2.13
Taxes
27


 
2.14
Broker’s or Finder’s Fee
27





- i -
NAI-1504903777v10

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont’d)


 
2.15
Title to Properties; Security Interests
27


 
2.16
The AVS Assets
27


 
2.17
Real Property
28


 
2.18
Insurance
29


 
2.19
Anti-Bribery and Corruption; Sanctions
29


 
2.20
Environmental Matters
30


 
2.21
No Other Representations or Warranties
31


III.
REPRESENTATIONS AND WARRANTIES OF ACQUIROR
31


 
3.01
Due Organization, Good Standing and Corporate Power
31


 
3.02
Authorization of Agreement
31


 
3.03
Consents and Approvals; No Violations
31


 
3.04
Broker’s or Finder’s Fee
32


 
3.05
Financing
32


 
3.06
Litigation
32


 
3.07
No Other Representations or Warranties; Acknowledgement by Acquiror
33


IV.
COVENANTS
33


 
4.01
Conduct of AVS Business Pending the Closing
33


 
4.02
Efforts to Close; Further Assurances; Antitrust Clearance
36


 
4.03
Public Announcements
38


 
4.04
Notification of Certain Matters
38


 
4.05
Access; Governmental Approvals
38


 
4.06
Integration Planning
40


 
4.07
Agreement for Exchange of Information
41


 
4.08
Privileged Matters
43


 
4.09
Acquiror Non-Solicitation
45


 
4.10
Seller Non-Solicitation
45


 
4.11
Non-Competition
46


 
4.12
Intellectual Property Assignment/Recordation
47


 
4.13
Use of Seller Name and Mark
47


 
4.14
License of Other Business Intellectual Property
49


 
4.15
Removal of Tangible Assets
49





- ii -
NAI-1504903777v10

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont’d)


 
4.16
Labor Representative Cooperation
50


 
4.17
Insurance Matters
50


 
4.18
Certain Employee Vehicles
51


 
4.19
Confidentiality
51


 
4.20
Tooling List
52


 
4.21
No Shop
52


 
4.22
Lab Service Agreement
53


V.
EMPLOYEE MATTERS
53


 
5.01
Identification of Employees
53


 
5.02
Continuity of Employment
53


 
5.03
Terms of Employment
55


 
5.04
Bonuses
56


 
5.05
Credit for Service with Seller
57


 
5.06
Welfare Benefit Plans
57


 
5.07
Waiver of Conditions
57


 
5.08
AVS Business Acquired Plans
57


 
5.09
401(k) Plan for Non-Union US Continuing Employees
57


 
5.10
COBRA Continuation Coverage
58


 
5.11
Worker’s Compensation
58


 
5.12
WARN Act
58


 
5.13
Retiree Welfare Benefits
59


 
5.14
Nonqualified Plans
59


 
5.15
Accrued Personal, Sick or Vacation Time
59


 
5.16
Participation in Seller Plans
59


 
5.17
Miscellaneous
59


VI.
CONDITIONS
61


 
6.01
Joint Conditions
61


 
6.02
Conditions to the Obligation of Acquiror
61


 
6.03
Conditions to the Obligation of Seller
62


 
VII.
TERMINATION AND ABANDONMENT
63


 
7.01
Basis for Termination
63





- iii -
NAI-1504903777v10

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont’d)


 
7.02
Notice of Termination; Return or Destruction of Documents; Continuing
Confidentiality Obligation
64


 
7.03
Effect of Termination
64


VIII.
INDEMNIFICATION
64


 
8.01
Indemnification by Acquiror
64


 
8.02
Indemnification by Seller
65


 
8.03
Calculation and Other Provisions Relating to Indemnity Payments
65


 
8.04
Procedures for Defense, Settlement and Indemnification of Claims
66


 
8.05
Additional Matters
68


 
8.06
Exclusive Remedy
69


 
8.07
Limitations on Indemnification; Survival
69


 
8.08
Tax Treatment of Indemnification
71


 
8.09
Separate Indemnities for Taxes
71


IX.
TAX MATTERS
71


 
9.01
Preparation and Filing of Tax Returns
71


 
9.02
Refunds
72


 
9.03
Tax Indemnification
73


 
9.04
Allocation of Purchase Price
74


 
9.05
Transfer Taxes
75


 
9.06
Indirect Taxes
75


 
9.07
GST
76


 
9.08
Miscellaneous
77


X.
MISCELLANEOUS
77


 
10.01
Expenses
77


 
10.02
Entire Agreement
77


 
10.03
Governing Law; Jurisdiction; Waiver of Jury Trial
78


 
10.04
Notices
79


 
10.05
Amendments and Waivers
80


 
10.06
No Third-Party Beneficiaries
80


 
10.07
Assignability
80


 
10.08
Construction
80


 
10.09
Severability
81





- iv -
NAI-1504903777v10

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont’d)


 
10.10
Counterparts
81


 
10.11
Specific Performance
81


 
10.12
Disclosure Letters
82


 
10.13
Waiver
82


 
10.14
Release
82


 
10.15
Dispute Resolution
83


XI.
DEFINITIONS
83


 
 
 
 



EXHIBITS

Exhibit A:    Form of Transition Services Agreement
Exhibit B:    Form of Manufacturing Services Agreement – Kunshan
Exhibit C:     Form of Manufacturing Services Agreement – Czestochowa
Exhibit D:    Form of Supply Agreement – Auburn Mixing
Exhibit E:    Integration Roadmap
Exhibit F:    Proposed Allocation
Exhibit G:    Sample Working Capital Calculation




- v -
NAI-1504903777v10

--------------------------------------------------------------------------------






ASSET PURCHASE AGREEMENT
This Asset Purchase Agreement (this “Agreement”), dated November 1, 2018, is
between Cooper-Standard Automotive Inc., an Ohio corporation (“Seller”), and
ContiTech USA, Inc., a Delaware corporation (“Acquiror”). Seller and Acquiror
are sometimes referred to in this Agreement individually as a “Party” and
collectively as the “Parties.”
RECITALS
1.    Seller is engaged, directly and indirectly through certain of its
Subsidiaries, in the AVS Business;
2.    Seller has determined that it would be appropriate to divest the AVS
Business in the manner contemplated hereby; and
3.    Acquiror desires to purchase from Seller, and Seller desires to Convey or
cause to be Conveyed to Acquiror, the AVS Assets, and Acquiror desires to assume
from Seller and its Affiliates, and Seller desires to assign or cause to be
assigned to Acquiror, the Assumed AVS Liabilities, in each case, on the terms
and subject to the conditions set forth herein.
Accordingly, the Parties agree as follows:
I.PURCHASE AND SALE
1.01    Sale of Assets. Except as provided in Section 1.07(b), effective as of
the Closing, Seller will sell, assign, transfer, convey and deliver (“Convey”)
(or will cause any applicable Subsidiary to Convey) to Acquiror (or one or more
Affiliates of Acquiror), and Acquiror (or one or more Affiliates of Acquiror)
will purchase from Seller, or a Subsidiary of Seller, all of Seller’s and its
applicable Subsidiaries’ respective right, title and interest in and to all of
the AVS Assets free and clear of any Security Interests other than Permitted
Encumbrances.
1.02    Assumption of Liabilities. Effective as of the Closing, Seller will
assign (or will cause any applicable Subsidiary to assign) to Acquiror (or one
or more Affiliates of Acquiror), and Acquiror (or one or more Affiliates of
Acquiror) will assume, perform and fulfill when due and, to the extent
applicable, comply with, or will cause any of its Affiliates to assume, perform
and fulfill when due and, to the extent applicable, comply with, all of the
Assumed AVS Liabilities, in accordance with their respective terms.
1.03    Misallocated Transfers. In the event that, at any time from and after
the Closing, either Party (or any member of the Seller Group or the Acquiror
Group, as applicable) discovers that it or any of its Affiliates is the owner
of, receives or otherwise comes to possess any Asset (including the receipt of
payments made pursuant to Contracts and proceeds from Accounts Receivable) or is
liable for any Liability that is attributable to any Person that is a member of
the other Group pursuant to this Agreement or any Ancillary Agreement (except in
the case of any acquisition of Assets


NAI-1504903777v10    

--------------------------------------------------------------------------------





or assumption of Liabilities from the other Party for value subsequent to the
Closing), such Party will promptly Convey, or cause to be Conveyed, without
further consideration, such Asset or assign, or cause to be assigned, such
Liability to the Person so entitled thereto or responsible therefor (and the
relevant Party will cause such entitled Person to accept such Asset or assume,
perform and fulfill when due and, to the extent applicable, comply with, such
Liability). Prior to any such transfer, such Asset will be held in accordance
with Section 1.07.
1.04    AVS Assets.
(a)    For purposes of this Agreement, “AVS Assets” means, in each case to the
extent existing immediately prior to the Closing and except as otherwise
provided below, all right, title and interest of Seller and its Subsidiaries in,
to and under the Assets held or used primarily in the conduct of the AVS
Business, and including all right, title and interest of Seller and its
Subsidiaries in, to and under:
(i)    (A) all personal property and interests therein, including all computers
and other electronic data processing equipment, fixtures, machinery, molds,
tools, equipment, manufacturing equipment, Store Room Inventory, furniture and
office equipment, (B) except as set forth on Section 1.04(b)(i) of the Seller
Disclosure Letter, all manufacturing equipment, dedicated test equipment and
specifically required tooling primarily used to make products for the AVS
Business located at the Czestochowa Facility and the Kunshan Facility (the
“Non-AVS Facility Equipment”), (C) computers, smartphones and similar
communications equipment provided by the Seller Group in connection with a
Continuing Employee’s performance of services, (D) motor vehicles and other
transportation equipment primarily used or held for primary use in the AVS
Business or provided for the use of a Continuing Employee and (E) the IT assets
set forth on Section 1.04(a)(i) of the Seller Disclosure Letter;
(ii)    the AVS Inventory;
(iii)    all Real Property Interests in the facilities listed on
Section ‎1.04(a)(iii) of the Seller Disclosure Letter (the “AVS Facilities”);
(iv)    subject to Section 1.07(b), all interests, rights, claims and benefits
of Seller and any of its Subsidiaries pursuant to and associated with all AVS
Contracts to the extent arising from or relating to events or circumstances
occurring on or after the Closing Date;
(v)    subject to Section 1.07(b), all of the Governmental Approvals issued or
granted to Seller or any of its Subsidiaries relating exclusively to the AVS
Business or the AVS Assets (the “AVS Governmental Approvals”);
(vi)    all Intellectual Property exclusively used or held for use in the AVS
Business, including (A) the Registered Intellectual Property listed on Section
‎1.04(a)(vi) of the Seller Disclosure Letter, and goodwill related thereto, (B)
all unregistered Copyrights and Trade Secrets exclusively used or held for


2
NAI-1504903777v10

--------------------------------------------------------------------------------





exclusive use in the AVS Business, including all recipes and formulations, to
the extent exclusively relating to the products of the AVS Business and the
specifications of the products of the AVS Business, and (C) all rights to sue or
recover and retain damages and costs and attorneys’ fees for infringement,
misappropriation or other violation of any of the foregoing (the “Included IP
Assets”);
(vii)    subject to Section 1.07(b), copies of (A) all personnel and employment
records to the extent related to the Continuing Employees, (B) all of the
financial and Tax records relating exclusively to the AVS Business and the AVS
Assets that do not form part of the general ledger of Seller or any of its
Affiliates, and (C) all other books, records, ledgers, files, documents,
correspondence, lists, plats, drawings, photographs, product literature
(including historical), advertising and promotional materials, distribution
lists, customer lists, supplier lists, product and marketing reports, market and
market share data owned by Seller, operating, production and other manuals,
manufacturing and quality control records and procedures, research and
development files, and accounting and business books, records, files,
documentation and materials, in all cases whether in paper, microfilm,
microfiche, computer tape or disc, magnetic tape or any other form to the extent
related to the AVS Business (collectively, the “AVS Books and Records”);
provided, however, that (1) Seller will be entitled to retain a copy of the AVS
Books and Records, which will be subject to the provisions of Section 4.08(a),
and (2) neither clause (A) nor (C) will be deemed to include any books, records
or other items or portions thereof (x) that are subject to non-waivable
restrictions on transfer pursuant to applicable Laws regarding personally
identifiable information or Seller’s privacy policies regarding personally
identifiable information or with respect to which transfer would require any
Governmental Approval under applicable Law to the extent such approval has not
been obtained, or (y) that relate to performance ratings or assessments of
employees of Seller or its Affiliates (including performance history, reports
prepared in connection with bonus plan participation and related data (other
than individual bonus opportunities based on target bonus as a percentage of
base salary)), unless such records are required to be transferred to Acquiror
under applicable Law and, provided further, that, in the case of clause (C),
Acquiror will be entitled to a copy of any such materials to the extent not
exclusively related to the AVS Business;
(viii)    all rights, claims, credits and causes of action of Seller and any of
its Subsidiaries to the extent relating to the AVS Business, the AVS Assets or
the Assumed AVS Liabilities (including accounts, notes and other receivables,
rights to indemnification or contribution, prepaid expenses, including ad
valorem taxes, leases and rentals, rights of set-off, rights to refunds and
rights of recoupment from and against any Person) in each case to the extent
arising from events or circumstances occurring on or after the Closing;
(ix)    all goodwill of the AVS Business, together with the right to represent
to third parties that Acquiror is the successor to the AVS Business;


3
NAI-1504903777v10

--------------------------------------------------------------------------------







(x)    Assets in respect of the AVS Business Acquired Plans (the “AVS Business
Acquired Plan Assets”);
(xi)    the right to enforce the confidentiality provisions of any
confidentiality, non-disclosure or other similar Contracts to the extent
primarily related to confidential information of the AVS Business and rights to
enforce any Intellectual Property assignment or other provisions of any
invention assignment Contract to the extent related to the Included IP Assets;
(xii)    all Accounts Receivable and Goods in Transit of the AVS Business;
(xiii)    all refunds and Refund Equivalents for Taxes imposed with respect to
the AVS Assets or the AVS Business, in each case, for any Post-Closing Tax
Period as determined pursuant to Section 9.03(c), other than any such refund or
Refund Equivalent that is attributable to Taxes paid by Seller pursuant to this
Agreement; and
(xiv)    all other assets reflected on the Final Closing Adjustment Statement.
A single Asset may fall within more than one of clauses (i)-(xiv) in this
Section 1.04(a); such fact does not imply that (x) such Asset must be Conveyed
more than once or (y) that any duplication of such Asset is required. The fact
that an Asset may be excluded under one clause does not imply that it is not
intended to be included under another.
(b)    Notwithstanding Section 1.04(a) or any other provision hereof, the AVS
Assets will not in any event include any of the following Assets (the “Excluded
Assets”):
(i)    the Assets listed or described on Section ‎1.04(b)(i) of the Seller
Disclosure Letter;
(ii)    the Excluded IP Assets;
(iii)    Assets in respect of any and all Compensation and Benefit Plans
corresponding to any Liabilities allocated to Seller or any of its Affiliates or
for which Seller is expressly liable pursuant to Article V (including any
schedule thereto) and Assets in respect of all other compensation and benefit
plans sponsored by the Seller Group, other than the AVS Business Acquired Plan
Assets;
(iv)    all cash and cash equivalents (including investments and securities) and
all bank or other deposit accounts of Seller and its Affiliates (including cash
and cash equivalents therein);


4
NAI-1504903777v10

--------------------------------------------------------------------------------







(v)    any tangible personal property, furniture or office equipment other than
tangible personal property, furniture or office equipment transferred pursuant
to Section 1.04(a)(i);
(vi)    all rights, claims, credits and causes of action of Seller and any of
its Subsidiaries to the extent relating to (A) any Non-AVS Business arising at
any time or (B) the AVS Business (including rights to indemnification or
contribution, prepaid expenses, including ad valorem taxes, leases and rentals,
rights of set-off, rights to refunds and rights of recoupment from and against
any Person, but excluding any Accounts Receivable and Goods in Transit
transferred pursuant to Section 1.04(a)(xii)), in each case in this subsection
(B), to the extent arising from events or circumstances occurring before the
Closing Date;
(vii)    all financial and Tax records (including accounting records) of Seller
or any of its Affiliates (other than the AVS Books and Records), including all
financial and Tax records relating to the AVS Business that form part of the
general ledger of Seller or any of its Affiliates; provided, that Seller will
provide to Acquiror upon written request from Acquiror copies of any such
financial and Tax records that relate exclusively to the AVS Assets or the AVS
Business;
(viii)    subject to Section 4.17, all rights to insurance policies or practices
of Seller and its Affiliates (including any fronted insurance policies, surety
bonds or corporate insurance policies or practices, or any form of
self-insurance whatsoever), any refunds paid or payable in connection with the
cancellation or discontinuance of any such policies or practices and any claims
made under such policies;
(ix)    other than rights to enforce the provisions of any confidentiality,
non-disclosure or other similar Contracts to the extent related to the AVS
Business, all records relating to the negotiation of the transactions
contemplated by this Agreement and all records prepared exclusively in
connection with the potential divestiture of all or a part of the AVS Business,
including (A) proposals received from third parties and analyses relating to
such transactions and (B) communications with legal counsel representing Seller
or its Affiliates and the right to assert the attorney-client privilege with
respect thereto;
(x)    all rights of Seller or its Affiliates under this Agreement or any
Ancillary Agreement and the certificates, instruments and Transfer Documents
delivered in connection therewith;
(xi)    all Tax refunds and Refund Equivalents relating to Excluded Taxes;
(xii)    subject to Section 4.14, all Software owned or used by Seller and its
Affiliates (other than any Software exclusively used or held for use in the AVS
Business and any software licensed under the AVS Contracts);


5
NAI-1504903777v10

--------------------------------------------------------------------------------





(xiii)    except as provided in Section 1.06, all Assets related to Intercompany
Accounts;
(xiv)    any Real Estate Interest in Building 18 and any facility or real
property other than the AVS Facilities; and
(xv)    any and all Assets that are expressly contemplated by this Agreement or
any Ancillary Agreement as Assets to be retained by Seller or any other member
of the Seller Group.
The Parties acknowledge and agree that, except for such rights as are otherwise
expressly provided in this Agreement or any Ancillary Agreement, neither
Acquiror nor any of its Subsidiaries will acquire or be permitted to retain any
right, title or interest in any Excluded Assets, and that if any such Excluded
Assets are inadvertently Conveyed to Acquiror, such Excluded Assets will be
Conveyed to Seller as contemplated by Section 1.03.
(c)    Notwithstanding any other provision hereof, any Assets of any member of
the Seller Group not included in any of the clauses in Section 1.04(a) above are
Excluded Assets and no Excluded Assets will be AVS Assets. For the avoidance of
doubt, subject to the Ancillary Agreements, all right, title and interest in and
to the Excluded IP Assets are expressly retained by the Seller Group in all
respects.
1.05    AVS Liabilities.
(a)    For the purposes of this Agreement, and subject to Section 1.05(b),
“Assumed AVS Liabilities” will mean the following Liabilities of Seller and its
Subsidiaries:
(i)    all Liabilities that are reflected in the Final Closing Adjustment
Statement pursuant to Section 1.11(d), including all Accounts Payable;
(ii)    all Liabilities for Taxes relating to, resulting from or arising out of
the AVS Assets or the AVS Business with respect to a Post-Closing Tax Period;
(iii)    all Liabilities listed on Section 1.05(a)(iii) of the Seller Disclosure
Letter;
(iv)    all Liabilities arising in connection with or in any way relating to the
AVS Assets or any activities or operations occurring or conducted at the Real
Property (including offsite disposal), whether accrued, contingent, absolute,
determined, determinable or otherwise which (A) arise under or relate to any
Environmental Law and (B) relate to, result from or arise out of events,
circumstances or conditions that first occur or are created after the Closing
Date, including any increase, worsening or exacerbation of the amount of
Excluded Environmental Liabilities to the extent such increase, worsening or
exacerbation


6
NAI-1504903777v10

--------------------------------------------------------------------------------





results from the operation of the AVS Business or the AVS Assets after the
Closing Date in a negligent manner;
(v)    all Liabilities that are expressly provided by this Agreement or any
Ancillary Agreement as Liabilities to be assumed by Acquiror or any other member
of the Acquiror Group and all Liabilities of Acquiror or any other member of the
Acquiror Group under this Agreement or any Ancillary Agreement, including
(A) Liabilities in respect of the AVS Business Acquired Plans and (B) all
Liabilities allocated to or expressly assumed by any member of the Acquiror
Group pursuant to Article V (including any schedule thereto);
(vi)    subject to Section 1.07, all Liabilities relating to, resulting from or
arising out of any AVS Contract to the extent arising from or relating to events
or circumstances occurring on or after the Closing Date;
(vii)    all Liabilities (A) not otherwise constituting Excluded Liabilities and
(B) relating to, resulting from or arising out of the conduct of the AVS
Business prior to the Closing and all Liabilities arising out of or relating to
the AVS Assets (including the AVS Contracts) to the extent (1) arising from
events or circumstances existing or occurring before the Closing Date, (2) the
Liability arising from such events or circumstances is discovered on or after
the Closing Date and neither Seller nor any member of the Seller Group has
Knowledge of the Liability or that such events or circumstances would reasonably
be expected to result in Liability, in each case, prior to the Closing Date, and
(3) Acquiror did not deliver written notice of such Liability to the Seller on
or prior to the fifth anniversary of the Closing Date; and
(viii)    all other Liabilities relating to, resulting from or arising out of
the AVS Assets or the operation or conduct of the AVS Business from and after
the Closing to the extent such Liabilities do not constitute Excluded
Liabilities.
A single Liability may fall within more than one of clauses (i)-(viii) in this
Section 1.05(a); such fact does not imply that (x) such Liability must be
Conveyed more than once or (y) any duplication of such Liability is required.
The fact that a Liability may be excluded under one clause does not imply that
it is not intended to be included under another.
(b)    Notwithstanding any provision in this Agreement to the contrary, Acquiror
is assuming only the Assumed AVS Liabilities and is not assuming any other
Liability or obligation of Seller or any of its Affiliates (or any predecessor
of Seller or any of its Affiliates or any prior owner of all or part of its
businesses or assets) of whatever nature, whether presently in existence or
arising hereafter. All such other Liabilities and obligations will be retained
by and remain Liabilities and obligations of Seller or its Affiliates (all such
Liabilities and obligations not being assumed being herein referred to as the
“Excluded Liabilities”). Excluded Liabilities include:
(i)    all Liabilities (A) not otherwise constituting Excluded Liabilities and
(B) relating to, resulting from or arising out of the conduct of the


7
NAI-1504903777v10

--------------------------------------------------------------------------------





AVS Business prior to the Closing and all Liabilities arising out of or relating
to the AVS Assets (including the AVS Contracts, except as reflected in the Final
Closing Adjustment Statement) to the extent (1) arising from events or
circumstances existing or occurring before the Closing Date and (2) discovered
by Seller or any member of the Seller Group, or of which Seller or any member of
the Seller Group had Knowledge, on or prior to the Closing Date;
(ii)    all Liabilities (A) not otherwise constituting Excluded Liabilities and
(B) relating to, resulting from or arising out of the conduct of the AVS
Business prior to the Closing and all Liabilities arising out of or relating to
the AVS Assets (including the AVS Contracts) to the extent (1) arising from
events or circumstances existing or occurring before the Closing Date, (2) the
Liability for such events or circumstances is discovered on or after the Closing
Date and for which neither Seller nor any member of the Seller Group had
Knowledge prior to the Closing Date and (3) written notice of such Liability is
delivered by Acquiror to Seller on or prior to the fifth anniversary of the
Closing Date (the “Unknown Liabilities”);
(iii)    all Excluded Environmental Liabilities other than any increase,
worsening or exacerbation of the amount of Excluded Environmental Liabilities to
the extent such increase, worsening or exacerbation results from the operation
of the AVS Business or the AVS Assets after the Closing Date in a negligent
manner;
(iv)    all employment-related Liabilities relating to In-Scope Employees prior
to the Closing Date and all Liabilities under Compensation and Benefit Plans,
including, without limitation, the Defined Benefit Plans and all other
post-employment and post-retirement welfare benefit obligations with respect to
any employees (including, without limitation, any former employees and their
respective spouses and dependents) and all Liabilities in respect of all other
compensation and benefit plans sponsored by the Seller Group, including, for the
avoidance of doubt, those offered to employees of the Non-AVS Business, other
than (A) Liabilities in respect of the AVS Business Acquired Plans, and (B)
Liabilities allocated to or expressly assumed by any member of the Acquiror
Group pursuant to Article V (including any schedule thereto);
(v)    all Indebtedness of Seller or any of its Subsidiaries;
(vi)    all Liabilities relating to, resulting from or arising out of any
violation of Law in connection with (A) the operation of the AVS Business or (B)
the use of the AVS Assets to the extent occurring prior to the Closing;
(vii)    all Liabilities for allowances, replacements, repairs, exchanges,
returns, warranties (whether express or implied) or similar claims related to
products of the AVS Business manufactured, marketed, distributed, delivered,
leased, licensed, installed or sold by Seller or its Subsidiaries prior to the
Closing Date;


8
NAI-1504903777v10

--------------------------------------------------------------------------------





(viii)    all Liabilities (including those relating to personal injury or
property damage) arising from any defect, hazard or failure in the design,
materials, development, manufacture, service or workmanship associated with the
products of the AVS Business, to the extent arising from events or circumstances
existing or occurring prior to the Closing Date;
(ix)    any Liabilities to the extent arising out of or relating to Excluded
Assets, whether arising prior or subsequent to the Closing Date; and
(x)    all Liabilities for Excluded Taxes.
The Parties acknowledge and agree that neither Acquiror nor any other member of
the Acquiror Group will be required to assume or retain any Excluded
Liabilities, and if any Excluded Liabilities are inadvertently Conveyed to
Acquiror, such Excluded Liabilities will be assumed by Seller or a member of the
Seller Group as contemplated by Section 1.03; provided, however, that, for the
avoidance of doubt, nothing herein will be construed as eliminating, reducing or
otherwise altering any of the Acquiror’s or its Affiliates’ respective
obligations under Article V (including any schedule thereto).
1.06    Settlement of Intercompany Accounts. All of the intercompany
receivables, payables, loans and other accounts, rights and Liabilities between
Seller or any of its Subsidiaries with respect to the AVS Business in existence
as of immediately prior to the Closing (collectively, the “Intercompany
Accounts”) will be netted against each other, and the balance will be, without
further action, contributed to the equity of such Subsidiary or distributed to
Seller (as the case may be), following which, each Intercompany Account will be
extinguished. Seller will be permitted, directly and through its Subsidiaries,
to settle or otherwise minimize the amount of Intercompany Accounts prior to the
Closing.
1.07    Governmental Approvals and Third-Party Consents.
(a)    Obtaining Consents. The required efforts and responsibilities of the
Parties (i) to seek the Consents necessary to provide services under the TSA
will be as provided in the TSA and (ii) to seek Governmental Approvals pursuant
to the HSR Act and any other Antitrust Laws will be governed by Section 4.02. To
the extent that the consummation of any of the transactions or Conveyances
contemplated hereby requires any other Consents (including any other
Governmental Approvals), the Parties will, prior to the Closing and for a period
not to exceed one year thereafter, use Commercially Reasonable Efforts to obtain
such Consents or Governmental Approvals, subject to the limitations set forth in
this Section 1.07.
(b)    Transfer in Violation of Laws or Requiring Consent or Governmental
Approval. If and to the extent that the valid, complete and perfected Conveyance
to Acquiror of any AVS Asset would be a violation of applicable Laws or require
any Consent or Governmental Approval in connection with the transactions
contemplated hereby that has not been obtained at the Closing, then,
notwithstanding any other provision hereof, the Conveyance to Acquiror of such
AVS Asset will


9
NAI-1504903777v10

--------------------------------------------------------------------------------





automatically be deferred and no Conveyance will occur until all legal
impediments are removed or such Consents or Governmental Approvals have been
obtained (except that Acquiror may elect to require the immediate Conveyance of
any AVS Asset notwithstanding any requirement that an immaterial Consent or
immaterial Governmental Approval be obtained, but only if no criminal, civil or
administrative Liabilities or other material consequences for which
indemnification would be insufficient would or would reasonably be expected to
arise from such Conveyance); provided, however, that (i) if Acquiror so elects
to require the immediate Conveyance of any such AVS Asset, any Liabilities
arising from such Conveyance will be deemed to be Assumed AVS Liabilities, and
(ii) if Acquiror and Seller jointly agree to immediately Convey such AVS Asset,
any Liabilities arising from such Conveyance will be shared evenly between
Acquiror and Seller and, notwithstanding any provision in Section 8.04 to the
contrary, the defense of any Third-Party Claim relating thereto will be jointly
managed by Acquiror and Seller). Notwithstanding the foregoing, any such Asset
will still be considered an AVS Asset, and the applicable member of Seller Group
will thereafter hold such Asset in trust for the benefit of Acquiror and the
Parties will cooperate in developing and implementing a mutually agreeable
arrangement under which Acquiror would obtain the benefits and assume the
obligations thereunder in accordance with this Agreement, including
sub-contracting, sub-licensing, or sub-leasing to Acquiror, or under which
Seller would enforce for the benefit of Acquiror, with Acquiror assuming
Seller’s obligations, any and all rights of Seller against a third party
thereto.  Seller will promptly pay to Acquiror when received all monies received
by Seller or any of its Affiliates under any AVS Asset or any claim or right or
any benefit arising thereunder, except to the extent the same represents an
Excluded Asset. If and when the legal or contractual impediments the presence of
which caused the deferral of transfer of any Asset pursuant to this
Section 1.07(b) are removed or any Consents and/or Governmental Approvals the
absence of which caused the deferral of transfer of any Asset pursuant to this
Section 1.07(b) are obtained, the Conveyance of the applicable Asset will be
effected, without further consideration, in accordance with the terms of this
Agreement and/or such applicable Ancillary Agreement. The obligations set forth
in this Section 1.07(b) will terminate on the one-year anniversary of the
Closing Date, except for the obligations set forth in the sentence preceding the
immediately preceding sentence, which will survive indefinitely or until the
latest date permitted by applicable Law.
1.08    Waiver of Bulk-Sales Laws. Each of Seller and Acquiror hereby waives
compliance by each member of the Seller Group or Acquiror Group, as applicable,
with the requirements and provisions of the “bulk-sale” or “bulk-transfer” Laws
of any jurisdiction that may otherwise be applicable with respect to the
transfer or sale of any or all of the assets to any member of the Seller Group
or Acquiror Group, as applicable.
1.09    Closing. On the terms and subject to the conditions set forth in this
Agreement, the consummation of the purchase and Conveyance of the AVS Assets and
the assumption of the Assumed AVS Liabilities (the “Closing”) will take place at
Jones Day, 150 West Jefferson, Suite 2100, Detroit, Michigan, at 10:00 a.m.,
local time, on the first Business Day of the calendar month immediately
following the calendar month in which the satisfaction or waiver of the
conditions set forth in Article VI occurs (other than those conditions that by
their nature or pursuant to the terms of this Agreement are to


10
NAI-1504903777v10

--------------------------------------------------------------------------------





be satisfied at or immediately prior to the Closing (which will be deemed to
include Section 6.01(d)), but subject to the satisfaction or, where permitted,
the waiver of those conditions); (the first date on which such conditions are
satisfied or waived, the “Closing Trigger Date”); provided, that (i) if, on the
Closing Trigger Date, there are less than three Business Days remaining in the
calendar month in which the Closing Trigger Date occurs, the Closing will take
place on the third Business Day following the Closing Trigger Date, so long as
all of the conditions set forth in Article VI have been satisfied or waived
(other than those conditions that by their nature or pursuant to the terms of
this Agreement are to be satisfied at or immediately prior to the Closing (which
will be deemed to include Section 6.01(d)), but subject to the satisfaction or,
where permitted, the waiver of those conditions) on such date, and (ii)
notwithstanding that if the Closing Trigger Date falls in the first four months
following the date of this Agreement, the Closing will not take place before the
date falling four months following the date of this Agreement, unless Acquiror
consents in writing. The date on which the Closing occurs is referred to as the
“Closing Date”.
1.10    Purchase Price.
(a)    The aggregate purchase price to be paid to Seller in full consideration
of the AVS Assets will consist of (i) $199,038,000 in cash (the “Base Amount”),
minus (ii) the amount (if any) of the Estimated Closing Indebtedness, minus
(iii) the amount (if any) of the Estimated Closing Transaction Expenses, minus
(iv) the amount (if any) of the Estimated Closing Working Capital Deficiency,
plus (v) the amount (if any) of the Estimated Closing Working Capital Surplus
(the “Closing Purchase Price”), as adjusted pursuant to Section 1.11(e), and the
assumption by Acquiror or one or more of its Affiliates of the Assumed AVS
Liabilities.
(b)    Not later than five Business Days prior to the Closing Date, Seller will
provide to Acquiror a written statement setting forth its good faith estimates
of (i) the amount of any Closing Indebtedness (such estimate, the “Estimated
Closing Indebtedness”), (ii) the amount of any Closing Transaction Expenses
(such estimate, the “Estimated Closing Transaction Expenses”), (iii) the Closing
Working Capital (such estimate, the “Estimated Closing Working Capital”) and
(iv) the amount of any Estimated Closing Working Capital Surplus or Estimated
Closing Working Capital Deficiency, and reasonable supporting detail thereof in
respect of items (i) through (iv) (the “Closing Statement”). The amount, if any,
by which the Estimated Closing Working Capital exceeds the Target Closing
Working Capital is referred to herein as the “Estimated Closing Working Capital
Surplus”. The amount, if any, by which the Estimated Closing Working Capital is
less than the Target Closing Working Capital is referred to herein as the
“Estimated Closing Working Capital Deficiency”. Acquiror will review the Closing
Statement and if Acquiror disagrees with any of the estimates provided therein,
it will provide written notice to Seller, and Seller and Acquiror will attempt
to resolve in good faith any such disagreements prior to the Closing. The
Estimated Closing Indebtedness, Estimated Closing Transaction Expenses, and
Estimated Closing Working Capital Surplus or Estimated Closing Working Capital
Deficiency (as applicable), as so agreed will be utilized for the cash payment
made at the Closing as contemplated by Section 1.10(c). If Seller and Acquiror
are unable so to


11
NAI-1504903777v10

--------------------------------------------------------------------------------





agree on any of the Estimated Closing Indebtedness, Estimated Closing
Transaction Expenses or Estimated Closing Working Capital, the relevant value
proposed by Seller pursuant to the first sentence of this sub-paragraph will be
utilized for purposes of determining the cash payment made at the Closing as
contemplated by Section 1.10(c). In no case will the determination of the
Estimated Closing Indebtedness, Estimated Closing Transaction Expenses or
Estimated Closing Working Capital prejudice either Party’s rights under Section
1.11.
(c)    At the Closing and upon the terms and subject to the conditions set forth
in this Agreement, in consideration of the Conveyance of the AVS Assets,
Acquiror and/or its designated Affiliates will assume the Assumed AVS
Liabilities and pay to Seller and/or its designated Affiliates in cash an amount
equal to the Closing Purchase Price by wire transfer of immediately available
funds to an account designated by Seller in writing not less than two days prior
to the Closing Date.
1.11    Purchase Price Adjustment.
(a)    Within 90 calendar days following the Closing Date, Acquiror will prepare
and deliver to Seller a written statement setting forth Acquiror’s calculation
of (i) the Closing Indebtedness, (ii) the Closing Transaction Expenses and (iii)
the Closing Working Capital (the “Closing Adjustment Statement”). Upon the
request of Acquiror, Seller will provide to Acquiror and its Representatives
reasonable access during normal business hours to the books and records, any
other information, and to any employees or advisors of Seller or any other
member of the Seller Group necessary for Acquiror to prepare the Closing
Adjustment Statement, to respond to any Seller Objection and to prepare
materials for presentation to the Accounting Firm contemplated by this
Section 1.11, and Seller will otherwise cooperate with and assist Acquiror as
may be reasonably necessary to carry out the purposes of this Section 1.11;
provided, that such review will not unreasonably disrupt Seller’s business and
subject to the execution by Acquiror of a customary access agreement if required
by Seller’s outside accountants or other advisors.
(b)    For a period of 45 calendar days after delivery of the Closing Adjustment
Statement, Acquiror will make available to Seller during normal business hours
all books, records, work papers, personnel (including their advisors and
employees) and other materials and sources to the extent used by Acquiror to
prepare the Closing Adjustment Statement and not already in the possession or
under the control of Seller for the purpose of reviewing the Closing Adjustment
Statement; provided, that such review will not unreasonably disrupt Acquiror’s
business and subject to the execution by Seller of a customary access agreement
if required by Acquiror’s outside accountants or other advisors. The Closing
Adjustment Statement will be binding and conclusive upon, and deemed accepted
by, Seller unless Seller notifies Acquiror in writing within 45 calendar days
after delivery of the Closing Adjustment Statement of any good faith objection
thereto (the “Seller Objection”). Any Seller Objection will set forth a
description in reasonable detail of the basis of the Seller Objection and the
specific adjustments to the calculation of the Closing Indebtedness, Closing
Transaction Expenses and/or Closing Working Capital reflected in the Closing


12
NAI-1504903777v10

--------------------------------------------------------------------------------





Adjustment Statement prepared by Acquiror, which Seller believes should be made.
Any items not disputed during the foregoing 45-day period will be deemed to have
been accepted by Seller.
(c)    If Seller and Acquiror are unable to resolve any of their disputes with
respect to the Closing Adjustment Statement within 45 calendar days following
Acquiror’s receipt of the Seller Objection pursuant to Section 1.11(b), they
will refer their remaining differences to KPMG US, LLP, or if KPMG US, LLP is
unable or unwilling to be engaged as such, then a nationally recognized firm of
independent public accountants as to which Seller and Acquiror mutually agree
(the “Accounting Firm”) for a decision, which decision, absent manifest error,
will be final and binding on the Parties. The Accounting Firm will act as an
arbitrator and not an expert, and the Parties will instruct the Accounting Firm
to promptly (and in any event within 45 calendar days), in accordance with such
procedures as it deems fair and equitable (provided, that each Party will be
afforded an opportunity to submit a written statement in favor of its position
and to advocate for its position orally before the Accounting Firm), address
only those items that are in dispute and make a binding determination with
respect thereto. With respect to any disputed item for which a determination is
to be made by the Accounting Firm, the Accounting Firm may only assign a value
that is equal to the value for such item claimed by either Party. Any expenses
relating to the engagement of the Accounting Firm will be shared equally by
Seller and Acquiror.
(d)    The Closing Adjustment Statement will become final and binding on the
Parties upon the earliest of: (i) if no Seller Objection has been given, the
expiration of the 45-day period within which Seller must make its objection
pursuant to Section 1.11(b), (ii) delivery of an agreement in writing by Seller
and Acquiror that the Closing Adjustment Statement, together with any
modifications thereto agreed by Seller and Acquiror, is final and binding, and
(iii) the date on which the Accounting Firm issues its written determination
with respect to any dispute relating to such Closing Adjustment Statement. The
Closing Adjustment Statement, as submitted by Acquiror if no timely Seller
Objection has been given, as adjusted pursuant to any agreement between the
Parties or as determined pursuant to the decision of the Accounting Firm, when
final and binding on all Parties and upon which a judgment may be entered by a
court of competent jurisdiction, is herein referred to as the “Final Closing
Adjustment Statement”.
(e)    If the Closing Indebtedness, the Closing Transaction Expenses or the
Closing Working Capital as set forth in the Final Closing Adjustment Statement,
differs from the corresponding estimated figures set forth in the Closing
Adjustment Statement and used in the calculation of the Closing Purchase Price
paid at the Closing, then the Closing Purchase Price will be recalculated using
such final figures in lieu of such estimated figures and the following
adjustment (the “Post-Closing Adjustment”) to the Closing Purchase Price will be
made:
(i)    If the Closing Purchase Price as recalculated pursuant to this Section
1.11(e) is greater than the Closing Purchase Price paid at Closing, Acquiror
will pay, or cause to be paid, to Seller the amount of such excess.


13
NAI-1504903777v10

--------------------------------------------------------------------------------







(ii)    If the Closing Purchase Price as recalculated pursuant to this Section
1.11(e) is less than the Closing Purchase Price paid at Closing, Seller will
pay, or cause to be paid, to Acquiror the amount of such shortfall.
(iii)    Acquiror or Seller, as the case may be, will, within five Business Days
after the final determination of the Post-Closing Adjustment in accordance with
this Section 1.11(e), make payment to the other by wire transfer in immediately
available funds of the amount of the Post-Closing Adjustment as determined
pursuant to the preceding subsections.
1.12    Closing Deliveries.
(a)    Deliveries by Seller. On the Closing Date, Seller will deliver, or will
cause its applicable Subsidiaries to deliver, to Acquiror all of the following:
(i)    A Transition Services Agreement in substantially the form attached hereto
as Exhibit A (the “TSA”), duly executed by Seller and the other members of the
Seller Group party thereto;
(ii)    A Manufacturing Services Agreement in substantially the form attached
hereto as Exhibit B (the “Kunshan MSA”), duly executed by Seller and the other
members of the Seller Group party thereto;
(iii)    A Manufacturing Services Agreement in substantially the form attached
hereto as Exhibit C (the “Czestochowa MSA”), duly executed by Seller and the
other members of the Seller Group party thereto;
(iv)    A Supply Agreement in substantially the form attached hereto as Exhibit
D (the “Auburn Supply Agreement”), duly executed by Seller and the other members
of the Seller Group party thereto;
(v)    A duly executed certificate of non-foreign status of the type described
in Treasury Regulation Section 1.1445-2(b)(2), from Seller;
(vi)    Evidence, in form and substance reasonably satisfactory to Acquiror,
that any Security Interests (other than Permitted Encumbrances) affecting the
AVS Assets have been released; and
(vii)    An electronic copy of the Data Room.
(b)    Agreements to be Delivered by Acquiror. On the Closing Date, Acquiror
will deliver, or will cause its applicable Affiliates to deliver, to Seller each
Ancillary Agreement and, if applicable, each Transfer Document and countersigned
document contemplated to be executed and delivered by Seller or its Affiliates,
pursuant to Section 1.12(a), each duly executed by Acquiror or such Affiliate
party thereto.
1.13    Conveyance of AVS Assets and Assumption of Assumed AVS Liabilities. In
furtherance of the Conveyance of AVS Assets and Assumed AVS


14
NAI-1504903777v10

--------------------------------------------------------------------------------





Liabilities provided in Sections 1.01 and 1.02, on the Closing Date, (a) Seller
will execute and deliver, and will cause its Subsidiaries to execute and
deliver, such bills of sale, stock powers, certificates of title, assignments of
Contracts and other instruments of Conveyance (in each case in a form that is
consistent with the terms and conditions of this Agreement, and otherwise
customary in the jurisdiction in which the relevant Assets are located), as and
to the extent reasonably necessary and in form reasonably acceptable to
Acquiror, to evidence the valid and effective Conveyance of all of Seller’s and
its Subsidiaries’ right, title and interest in and to the AVS Assets to Acquiror
(or one or more of its Affiliates) (it being understood that no such bill of
sale, stock power, certificate of title, deed, assignment or other instrument of
Conveyance will require Seller or any of its Subsidiaries to make any additional
representations, warranties or covenants, expressed or implied, not contained in
this Agreement except to the extent required to comply with applicable local
Law), and (b) Acquiror (or one or more of its Affiliates) will execute and
deliver such assumptions of Assumed AVS Liabilities and other instruments of
assumption (in each case in a form that is consistent with the terms and
conditions of this Agreement, and otherwise customary in the jurisdiction in
which the relevant Liabilities are located) as and to the extent reasonably
necessary to evidence the valid and effective assumption of the Assumed AVS
Liabilities by Acquiror or its applicable Affiliate(s). All of the foregoing
documents contemplated by this Section 1.13 will be referred to collectively
herein as the “Transfer Documents.”
1.14    Withholding. Acquiror, Seller or any applicable Affiliate of either, as
the case may be, will be entitled to deduct and withhold from any payment
otherwise payable pursuant to this Agreement such amounts as are required to be
deducted and withheld with respect to such payment under all applicable Tax
laws; provided, however, that to the extent practicable, the relevant payor will
notify the relevant payee in writing of any required withholding at least
20 Business Days before the date of the relevant payment and will reasonably
cooperate with such payee and its Affiliates (at such payee’s sole expense) in
obtaining any available exemption or reduction of, or otherwise minimizing, such
withholding; provided, further, that such payor will provide such payee with
receipts (to the extent available) from the relevant Governmental Authority
evidencing the payment of such Taxes. To the extent that amounts are so deducted
or withheld, such amounts will be treated for all purposes of this Agreement as
having been paid to the Person in respect of which such deduction and
withholding was made.
1.15    Potential French Valuation Adjustment. In the event that (a) the US
dollar equivalent of the Estimated Contribution Value (as defined in Section 6
of Section 4.22 of the Seller Disclosure Letter of the French SPA), based on the
exchange rate published by Bloomberg Professional, a service of Bloomberg L.P.
or in the event Bloomberg Professional is not available then The Wall Street
Journal United States Edition, as of the date of determination, plus (b) all
outstanding Indebtedness of the French AVS Business (as defined in the French
SPA), plus (c) all AVS Transaction Expenses (as defined in the French SPA), plus
(d) the amount, if any, of the French Working Capital Deficiency, minus (e) the
amount, if any, of the French Working Capital Surplus, in each case, calculated
as of the date of the Reference Accounts Statement, as defined in Section 4.22
of the Seller Disclosure Letter of the French SPA (the


15
NAI-1504903777v10

--------------------------------------------------------------------------------





“Reference Contribution Value”) is less than or, as the case may be, is more
than the Base Amount set out in clause 1.05 of the French SPA in consideration
for the Newco Shares (the “French Base Amount”) by more than 7 percent, the
Parties undertake (i) to change the French Base Amount to make it equal to the
Reference Contribution Value, (ii) to change the Base Amount in this Agreement
by (1) increasing it by the difference between $66,462,000 and the Reference
Contribution Value if $66,462,000 is greater than the Reference Contribution
Value, or (2) decreasing it by the difference between the Reference Contribution
Value and $66,462,000 if the Reference Contribution Value is greater than
$66,462,000, (iii) allocating the amount of the increase or decrease described
in clause (ii) above among the different jurisdictions set forth in Exhibit F
(except India) on a pro rata basis with the allocation set forth in Exhibit F,
and (iv) to enter into or, as the case may be, procure that their relevant
Affiliates enter into, amendments to the French SPA and this Agreement
(including Exhibit F) prior to Closing to reflect the agreements set forth in
clauses (i), (ii) and (iii) of this Section 1.15. For the avoidance of doubt,
notwithstanding anything to the contrary in this Agreement or the French SPA,
the sum of the Base Amount and the French Base Amount will always equal
$265,500,000. The “French Working Capital Deficiency” means the amount, if any,
by which $6,000,000 exceeds the French Working Capital. The “French Working
Capital Surplus” means the amount, if any, by which the French Working Capital
exceeds $6,000,000. “French Working Capital” means (A) the French AVS Inventory
(as defined in the French SPA), plus (B) the Accounts Receivable (as defined in
the French SPA), minus (C) the Accounts Payable (as defined in the French SPA),
in each case as of the date of the Reference Accounts Statement, as defined in
Section 4.22 of the Seller Disclosure Letter of the French SPA.
II.    REPRESENTATIONS AND WARRANTIES OF SELLER
Seller hereby represents and warrants to Acquiror as of the date hereof and as
of the Closing Date that, except as set forth in writing on the corresponding
section or subsection of the Seller Disclosure Letter and each other section or
subsection to the extent the relevance of any such disclosure is reasonably
apparent on its face:
2.01    Due Organization, Good Standing and Corporate Power. Seller is a
corporation duly organized, validly existing and in good standing under the Laws
of its jurisdiction of incorporation. Seller and its Subsidiaries each have all
requisite corporate power and authority to own, lease and operate their
properties that will be Conveyed to Acquiror, to carry on the AVS Business as it
is now being conducted and to enter into and carry out its obligations under
this Agreement and/or the Ancillary Agreements to which it is, or will be at
Closing, a party and to consummate the transactions contemplated hereby and
thereby. Seller and each of its Subsidiaries is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which the property
owned, leased or operated by the AVS Business that will be Conveyed to Acquiror
or the nature of the AVS Business conducted by it makes such qualification or
licensing necessary, except in such jurisdictions where the failure to be so
qualified or licensed and in good standing is not and would not, individually or
in the aggregate, reasonably be expected to be material to the AVS Business or
the AVS Assets, taken as a whole.


16
NAI-1504903777v10

--------------------------------------------------------------------------------







2.02    Authorization of Agreement. The execution, delivery and performance of
this Agreement and the Ancillary Agreements by Seller and, if applicable, its
Subsidiaries, and the consummation by it and, as of the Closing, its
Subsidiaries of the transactions contemplated hereby and thereby, have been or
will be duly authorized and approved and no other corporate or shareholder
action on the part of Seller or its Subsidiaries is necessary to authorize the
execution, delivery and performance of this Agreement and the Ancillary
Agreements or the consummation of the transactions contemplated hereby and
thereby. This Agreement and the Ancillary Agreements, when executed, will be
duly executed and delivered by Seller, and its Subsidiaries (to the extent it is
a party thereto), and each is (or when executed will be) a valid and binding
obligation of Seller and its Subsidiaries (to the extent it is a party thereto)
and enforceable against Seller and its Subsidiaries (to the extent it is a party
thereto) in accordance with its terms, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar Law affecting the enforcement of
creditors’ rights generally and by general equitable principles (such exception,
the “Enforceability Exception”).
2.03    Consents and Approvals; No Violations. Assuming (a) the filings required
under the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as amended (the
“HSR Act”), are made and the waiting periods thereunder (if applicable) have
been terminated or expired and (b) the Governmental Approvals set forth on
Section 2.03(b) of the Seller Disclosure Letter have been obtained, the
execution and delivery of this Agreement and the Ancillary Agreements by Seller
and, if applicable, its Subsidiaries, and the consummation by Seller and, if
applicable, its Subsidiaries of the transactions contemplated hereby and thereby
do not and will not: (i) violate or conflict with any provision of their
respective certificates or articles of incorporation, bylaws or code of
regulations (or the comparable governing documents); (ii) violate or conflict in
any material respect with any Law or Order of any Governmental Authority
applicable to Seller or any of its Subsidiaries or by which any of their
respective properties or assets that will be Conveyed to Acquiror as of the
Closing may be bound; (iii) require any Governmental Approval; or (iv) result in
a violation or breach of, conflict with, constitute (with or without due notice
or lapse of time or both) a default under or give rise to any right of
termination, cancellation or acceleration, or result in the creation of any
Security Interest upon any of the properties or assets of Seller or its
Subsidiaries that will be Conveyed to Acquiror as of the Closing, or give rise
to any obligation, right of termination, cancellation, acceleration or increase
of any obligation or a loss of a benefit under, any of the terms, conditions or
provisions of any Contract or other instrument binding upon Seller or by which
any AVS Asset is or may be bound, excluding, in the case of clause (iv) above,
conflicts, violations, breaches, defaults, rights of payment and reimbursement,
terminations, modifications, accelerations and creations and impositions of
Security Interests which do not or would not, individually or in the aggregate,
reasonably be expected to be material to the AVS Business or the AVS Assets,
taken as a whole.


17
NAI-1504903777v10

--------------------------------------------------------------------------------





2.04    Intellectual Property; Personal Information.
(a)    Subject to the next sentence, Seller or its Subsidiary is the sole and
exclusive owner of the Registered Intellectual Property being Conveyed pursuant
to Section 1.04 free and clear of any Security Interests other than Permitted
Encumbrances and except for such Security Interests that are not material to the
AVS Business or the AVS Assets, taken as a whole, and such owner owns or has
valid license to use all Registered Intellectual Property in the operation of
the AVS Business as operated by Seller prior to Closing. No Included IP Asset
that constitutes Intellectual Property that is registered or the patentable
subject of a pending application for registration in any jurisdiction (the
“Registered Intellectual Property”) is owned by more than one Person, is
licensed to any third party or is subject to any material restrictions on its
disclosure, ownership, license or transfer. To the Knowledge of Seller, the
Contract under which any material item of Licensed Intellectual Property within
the Included IP Assets is in-licensed (the “Licensed Intellectual Property”) is
in full force and effect and is valid and enforceable, and none of Seller or its
Subsidiaries is in material breach, violation or default under any such
agreement and no event has occurred that, with notice or lapse of time or both,
would constitute such a material breach, violation or default by Seller or its
Subsidiaries or the other parties thereto. Seller or its Subsidiary has a valid
license to use each material item of Licensed Intellectual Property in
accordance with the terms of the applicable license Contract in the operation of
the AVS Business as conducted by Seller prior to Closing. For each item of
Registered Intellectual Property, Seller and its Subsidiaries have paid in full
all annuity, maintenance and renewal payments (as applicable) related thereto,
that are due prior to the Closing Date.
(b)    To the knowledge of Seller (after reasonable inquiry), the AVS Business
as currently conducted by Seller and its Subsidiaries does not infringe,
misappropriate or otherwise violate any Registered Intellectual Property right
or other Intellectual Property right of any third party. During the past three
years, no third party has made any written claim or demand or instituted any
litigation against Seller or any of its Subsidiaries, or to the Knowledge of
Seller, threatened the same in writing, and neither Seller nor any of its
Subsidiaries has received any written notice of such a claim, demand or
litigation, that (i) challenges the rights of Seller and its Subsidiaries in
respect of any of the Intellectual Property utilized in the AVS Business or
(ii) asserts that the operation of the AVS Business is or was infringing,
misappropriating or otherwise violating the Intellectual Property rights of any
third party. None of the Intellectual Property utilized in the AVS Business is
subject to any outstanding Order that limits or could limit the use of such
Intellectual Property in the AVS Business as currently conducted and as planned
to be conducted by Seller and its Subsidiaries. To the Knowledge of Seller, no
Person is engaging in any activity that infringes, misappropriates or otherwise
violates any of the Included IP Assets.
(c)    All Software owned or licensed by Seller or its Subsidiaries that is
material to the AVS Business (i) has not materially malfunctioned or failed
within the preceding three years, and (ii) does not include any “open source”
code, shareware or other Software that requires disclosure or licensing of such
Software or any other


18
NAI-1504903777v10

--------------------------------------------------------------------------------





Included IP Assets. Seller and its Subsidiaries have used commercially
reasonable efforts in accordance with industry practices to ensure that all
Software owned or licensed by Seller or its Subsidiaries that is material to the
AVS Business does not contain any virus, routine or hardware component designed
to permit unauthorized access or to disable or otherwise harm any computer,
systems or Software.
(d)    Seller and its Subsidiaries have used commercially reasonable efforts in
accordance with industry practices to safeguard and maintain the confidentiality
of the Trade Secrets and other confidential information owned by or in the
possession of Seller and used or held for use in connection with the AVS
Business. Seller and its Subsidiaries have used applicable industry standards to
maintain all personal information in a manner consistent with its privacy
policies and applicable Law.
(e)    To the knowledge of Seller (after reasonable inquiry), there has been no
unauthorized access, use, intrusion, or breach of security, or material failure,
breakdown, performance reduction, or other adverse event affecting the Seller’s
and its Subsidiaries’ IT Systems used or held for use in connection with the AVS
Business. Seller and its Subsidiaries have taken commercially reasonable
actions, consistent with applicable industry practices, to protect the integrity
and security of the Seller’s and its Subsidiary’s IT Systems and the data and
other information stored or process thereon.
(f)    Seller and its Subsidiaries have entered into binding, valid and
enforceable written Contracts with each current and former employee and
independent contractor who is or was involved in or has contributed to the
invention, creation, or development of any Intellectual Property material to the
AVS Business during the course of employment or engagement with Seller or its
Subsidiaries whereby such employee or independent contractor (i) acknowledges
Seller’s or its Subsidiary’s exclusive ownership of all Included IP Assets
invented, created or developed by such employee or independent contractor within
the scope of his or her employment or engagement with Seller or its Subsidiary,
and (ii) grants to Seller or its Subsidiaries a present, assignment of any
ownership interest such employee or independent contractor may have in or to
such Intellectual Property in the Included IP Assets.
2.05    Litigation. There are no Actions in respect of which Seller has been
duly served with a complaint or otherwise given written notice (or to the
Knowledge of Seller, oral notice) that is pending against or affecting Seller or
any of its Subsidiaries or, to the Knowledge of Seller, threatened against
Seller or any of its Subsidiaries (or any of their respective properties, rights
or franchises), at Law or in equity, or before or by any Governmental Authority
or any arbitrator or arbitration tribunal that are or would reasonably be
expected to be, individually or in the aggregate, material to the AVS Business
or which in any manner challenges or seeks to prevent, enjoin, alter or
materially delay the transactions contemplated hereby. Neither Seller nor any of
its Subsidiaries is subject to any Order applicable to the AVS Business, other
than any Order generally applicable to the businesses in which the AVS Business
operates, that would reasonably be expected to affect, in any material respect,
individually or in the aggregate, the AVS Business.


19
NAI-1504903777v10

--------------------------------------------------------------------------------







2.06    Compliance With Laws; Required Approvals; Recalls.
(a)    Except as has not been and would not reasonably be expected to be,
individually or in the aggregate, material to the AVS Business or the AVS
Assets, taken as a whole, Seller is not in violation of, has not since, January
1, 2015, violated, and to the Knowledge of Seller, is not under investigation
with respect to and has not been threatened in writing to be charged with or
given written notice of any violation of, any applicable Law relating to the AVS
Assets or the conduct of the AVS Business.
(b)    Seller and its Subsidiaries hold all Government Approvals required for
the operation of the AVS Business as such business is currently being conducted
(collectively, the “Required Approvals”), except where the failure to possess
such Required Approvals would not be, individually or in the aggregate, material
to the AVS Business or the AVS Assets, taken as a whole. Section ‎2.06(b) of the
Seller Disclosure Letter contains a list of all material Required Approvals,
together with the name of the Governmental Authority issuing such Required
Approval. The Required Approvals are in full force and effect, and transferable.
Seller and its Subsidiaries are not in default in any material respect under,
and, to the Knowledge of Seller, no condition exists that with notice or lapse
of time or both would constitute a default in any material respect under, the
Required Approvals. Except as set forth on Section 2.06(b) of the Seller
Disclosure Letter, none of the Required Approvals will lapse, terminate, expire
or otherwise be impaired as a result of the consummation of the transactions
contemplated hereby or by the Ancillary Agreements.
(c)    There has not been, during the past five years, (i) any recall or
post-sale warning applicable in general to any product sold by the AVS Business
(and not to product returns on a case-by-case basis) conducted by or on behalf
of the AVS Business, (ii) any claim of personal injury, economic damages or for
injunctive relief in connection with any product sold by the AVS Business or
(iii) any notice or allegation in writing (or, to the Knowledge of Seller, oral
allegation) from any Person that there is any hazard or defect in design,
materials, manufacture or workmanship relating to any product manufactured,
distributed or sold by the AVS Business that would, individually or in the
aggregate, reasonably be expected to be material to the AVS Business or the AVS
Assets, taken as a whole.
(d)    Except as has not been or would not reasonably be expected to be,
individually or in the aggregate, material to the AVS Business or the AVS
Assets, taken as a whole, all products and goods developed, manufactured, sold,
licensed or delivered by the AVS Business and all services rendered by the AVS
Business during the past five years have been in conformity with all applicable
commitments under the AVS Contracts, all applicable express and implied
warranties, and all applicable safety standards. To the Knowledge of Seller,
there is no design defect with respect to any such product.


20
NAI-1504903777v10

--------------------------------------------------------------------------------







2.07    Contracts.
(a)    Section 2.07 of the Seller Disclosure Letter contains a list of each AVS
Contract as of the date of this Agreement, in each case that is (collectively,
whether or not scheduled, the “AVS Material Contracts”):
(i)    a lease, sublease or similar Contract with any Person under which Seller
or any of its Subsidiaries is a lessor or sublessor of, or makes available for
use to any Person, any AVS Facility;
(ii)    a lease, sublease or similar Contract with any Person under which
(A) Seller or any of its Subsidiaries is a lessee of or uses any material
machinery, equipment, vehicle or other tangible personal property owned by any
Person or (B) Seller or any of its Subsidiaries is a lessor or sublessor of, or
makes available for use by any Person, any material tangible personal property
owned or leased by Seller or its Subsidiaries, in any such case which has an
aggregate future liability or receivable, as the case may be, in excess of
$500,000 in any calendar year and is not terminable by Seller or such Subsidiary
by notice of not more than 60 calendar days without penalty;
(iii)    a license or sublicense agreement under which Seller or any of its
Subsidiaries is licensee or licensor, or sub-licensee or sub-licensor of any
material Intellectual Property used in the AVS Business (other than any shrink
wrap or other Software that is generally commercially available and not
customized);
(iv)    a Contract, other than between or among members of the Seller Group, for
the sale of any material AVS Asset or collection of AVS Assets that are material
in the aggregate, other than Contracts entered into in the Ordinary Course that
provide for the sale of inventory (including any finished goods or
work-in-process) or obsolete equipment;
(v)    (A) a Contract involving the payment of more than $1,000,000 relating
primarily to the AVS Business for the purchase of materials, supplies, goods,
services, equipment or other assets and that is not terminable at will by Seller
or any of its Subsidiaries (or a purchaser of the AVS Business following the
Closing) on less than 60 calendar days’ notice without penalty, or (B) a
Contract relating to a program or project with a customer where the relevant
program or project involves the payment of more than $2,000,000 to or from such
customer;
(vi)    a Contract relating to any Indebtedness to a third party (whether
incurred, assumed, guaranteed or secured by an Asset) that individually is in
excess of $1,000,000;
(vii)    a settlement or compromise of any suit, claim, proceeding or dispute
relating to the AVS Business that would materially and adversely impact the AVS
Business at or following the Closing;


21
NAI-1504903777v10

--------------------------------------------------------------------------------







(viii)    a Contract establishing or providing for any partnership, strategic
alliance, joint venture or material collaboration with respect to the AVS
Business;
(ix)    any agency, dealer, sales representative, marketing or other similar
Contract with respect to the AVS Business;
(x)    any option, license, franchise or similar Contract with respect to the
AVS Business;
(xi)    any AVS Contract that limits the freedom of Seller to compete in the AVS
Business or with any Person or in any area or to own, operate, sell, transfer,
pledge or otherwise dispose of or encumber any AVS Asset or which would so limit
the freedom of a purchaser of the AVS Business or any of its Affiliates;
(xii)    any agreement with or for the benefit of any Affiliate of Seller (other
than any AVS Business Employee); and
(xiii)    any other Contract not made in the Ordinary Course that is material to
the AVS Business.
(b)    Each AVS Material Contract is valid, binding and in full force and effect
and is enforceable by and against Seller or one of its Subsidiaries in
accordance with its terms. Each of Seller and its Subsidiaries has performed all
obligations required to be performed by it to date under the AVS Material
Contracts to which it is a party and is not (with or without the lapse of time
or the giving of notice, or both) in breach of or default thereunder in any
material respect and, to the Knowledge of Seller, no other party to any AVS
Material Contract is in breach of or default thereunder in any material respect.
(c)    Seller has made available to Acquiror a true and correct copy of each AVS
Material Contract.
2.08    Customers and Suppliers. Section 2.08 of the Seller Disclosure Letter
sets forth a complete and accurate list of (i) the names of the three largest
customers of the AVS Business (measured by aggregate billings) during the fiscal
year ended on December 31, 2017, and (ii) the names of the 10 largest suppliers
of materials, products or services to the AVS Business (measured by the
aggregate amount purchased by the AVS Business) during the fiscal year ended on
December 31, 2017. Each of the material suppliers set forth on Section 2.08 of
the Seller Disclosure Letter are single-source suppliers. Except as set forth on
Section 2.08 of the Seller Disclosure Letter, as of the date hereof, neither
Seller nor any of its Subsidiaries has received any notification from any
customer or supplier whose name appears on Section 2.08 of the Seller Disclosure
Letter that such customer or supplier has terminated or intends to terminate its
business relationship with the AVS Business.


22
NAI-1504903777v10

--------------------------------------------------------------------------------







2.09    Employees and Employee Benefits.
(a)    Section 5.01 of the Seller Disclosure Letter indicates, as of the date of
this Agreement, (i) a list of each In-Scope Employee and (ii) with respect to
each In-Scope Employee, each such employee’s employee identification number,
full- or part-time status, exempt or non-exempt status under the Fair Labor
Standards Act (if applicable), title, current base salary or hourly wage rate,
target bonus percentage of annual base salary, employment site, credited service
date, and employment status (active or contingent); provided, that such
information will only be provided with respect to an In-Scope Employee to the
extent such information may be provided without violating any Laws, rules, or
regulations, whether relating to the transfer or disclosure of personally
identifiable information, data privacy or otherwise.
(b)    Seller has made available to Acquiror, in each case, to the extent the
In-Scope Employees participate in such Compensation and Benefit Plans: (i)
copies or summaries of all material Compensation and Benefit Plans (including
any material amendments thereto), (ii) the most recent summary plan description,
if any, required under ERISA with respect to each material Compensation and
Benefit Plan; and (iii) the most recent IRS determination or opinion letter
issued with respect to each Compensation and Benefit Plan. None of the
Compensation and Benefit Plans are a “registered pension plan” (as defined in
the Income Tax Act (Canada)) or a “retirement compensation arrangement” (as
defined in the Income Tax Act (Canada)) and neither Seller, nor any of its
Affiliates or Subsidiaries has contributed to or assumed an obligation to
contribute to any pension scheme in Canada that contains a “defined benefit
provision,” as defined in subsection 147.1(1) of the Income Tax Act (Canada).
(c)    Except as set forth on Section 2.09(c) of the Seller Disclosure Letter,
(i) there has not been any labor strike, work stoppage or lockout with respect
to the AVS Business, or, to the Knowledge of the Seller, has any labor strike,
work stoppage or lockout been threatened with respect to the AVS Business,
(ii) Seller has not received written notice of any unfair labor practice charges
against the AVS Business that are pending before the National Labor Relations
Board or any similar state, local or foreign Governmental Authority, or, to the
Knowledge of the Seller, has any unfair labor practice charges against the AVS
Business been threatened and (iii) Seller has not received written notice of any
suits, actions or other proceedings in connection with the AVS Business that are
pending before the Equal Employment Opportunity Commission or any similar state,
local or foreign Governmental Authority responsible for the prevention of
unlawful employment practices, including under applicable employment standards
occupational health and safety, pay equity, employment equity, labor relations,
workers compensation, and human rights Laws, or, to the Knowledge of the Seller,
have any suits, actions or other proceedings in connection with the AVS Business
been threatened, except, in the case of each of clauses (i), (ii) and (iii)
above, for any such matters that have not been and would not reasonably be
expected to be, individually or in the aggregate, material to the AVS Business
or the AVS Assets, taken as a whole.


23
NAI-1504903777v10

--------------------------------------------------------------------------------







(d)    With respect to the AVS Business, Seller is in compliance in all material
respects with all applicable Laws relating to employment and employment
practices, workers’ compensation, terms and conditions of employment, human
rights, occupational health and safety, employment standards, pay equity,
employment equity, labor relations, worker classification, worker safety, wages
and hours, civil rights, discrimination, immigration, collective bargaining, and
the WARN Act.
(e)    To the Knowledge of the Seller, the services provided by the In-Scope
Employees as of the date hereof are reasonably sufficient to conduct and operate
the AVS Business in all material respects in the same manner as conducted by
Seller as of the date hereof. To the Knowledge of the Seller, no officer or
other key employee of the AVS Business has announced the existence of any
contract, agreement or covenant purporting to restrict or prohibit their
performance of duties within the AVS Business or a current intention to
terminate such officer’s or key employee’s employment with the AVS Business in
connection with the transactions contemplated by this Agreement or otherwise.
(f)    Neither Seller nor any of its ERISA Affiliates or, solely with respect to
(iii), Affiliates, nor any of their respective predecessors, contributes to, has
ever contributed to, has ever been required to contribute to, or otherwise
participates in or has participated in, or in any way, directly or indirectly,
has any material Liability with respect to (i) any multiemployer plan as defined
in Section 3(37) or Section 4001(a)(3) of ERISA or Section 414(f) of the Code,
(ii) any multiple employer plan within the meaning of Section 4063 or Section
4064 of ERISA or Section 413(c) of the Code, (iii) a Canadian multi-employer
plan to which Seller or any of its Affiliates is required to contribute pursuant
to a collective agreement, participation agreement, any other agreement or
statute or municipal by-law and which are not maintained or administered by
Seller or any of its Affiliates or (iv) any employee benefit plan, fund,
program, contract or arrangement that is subject to Section 412 of the Code or
Section 302 or Title IV of ERISA, in each case that could result in any
Liability to Acquiror.
(g)    Section 2.09(g) of the Seller Disclosure Letter identifies each
collective bargaining agreement, side agreement (published or unpublished) or
other Contract with any labor organization, union or works council that applies
to any In-Scope Employees. Seller has made available to Acquiror a copy of each
item set forth on Section 2.09(g) of the Seller Disclosure Letter. The
execution, delivery and performance of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, constitute or
result in a breach or violation, in each case in any material respect, of a
termination (or right of termination) or a default under, or the creation,
increase, triggering or acceleration of any obligations or rights of any kind or
result in any material changes under, or increase in compensation paid under,
any Contract identified in Section 2.09(g) of the Seller Disclosure Letter.
(h)    With respect to each AVS Business Acquired Plan, (i) all contributions
due from Seller or any of its Subsidiaries through the date of this Agreement
have been made on or before their due date and all amounts and Liabilities have
been properly accrued in accordance with the provisions of each of the AVS


24
NAI-1504903777v10

--------------------------------------------------------------------------------





Business Acquired Plans and applicable Law as of the date of this Agreement,
(ii) there are no actions, suits or claims pending (other than non-material
routine claims for benefits) or, to the Knowledge of Seller, threatened with
respect to such AVS Business Acquired Plan, and (iii) it complies in form and
has been operated, administered, funded and invested in compliance in all
material respects with its terms and all applicable Laws, in the case of each of
clauses (i), (ii) and (iii) above, for which Acquiror or any of its Affiliates
would have any material liability.
(i)    With respect to each AVS Business Acquired Plan, Seller has provided to
Acquiror, to the extent applicable: (i) true and complete copies of all AVS
Business Acquired Plans (including any material amendments thereto), (ii) the
most recent summary plan description, if any, required under ERISA with respect
to each AVS Business Acquired Plan; (iii) the most recent IRS determination or
opinion letter issued with respect to each AVS Business Acquired Plan and (iv)
true and complete copies of the most recent actuarial valuation, if applicable,
and any other financial statements in respect of the AVS Business Acquired
Plans. All data used by Seller to administer each AVS Business Acquired Plan has
or will be provided to Acquiror in a complete and correct form. Except as set
forth on Section 2.09(i) of the Seller Disclosure Letter, none of Seller or any
Affiliate has any formal plan and has made no promise or commitment to create
any additional benefit plans which would be considered to be a AVS Business
Acquired Plan once created or to improve or change the benefits provided under
any AVS Business Acquired Plan.
(j)    No amount that could be received (whether in cash or property or the
vesting of property), as a result of the consummation of the transactions
contemplated by this Agreement by any AVS Business Employee, director or other
service provider of the AVS Business under any Compensation and Benefit Plan or
otherwise would not be deductible by reason of Section 280G of the Code or would
be subject to an excise tax under Section 4999 of the Code.
(k)    The consummation of the transactions contemplated by this Agreement alone
(i) will not give rise to any liability of Acquiror under any AVS Business
Acquired Plan, (ii) accelerate the time of payment or vesting or increase the
amount, or require the funding, of compensation or benefits due to any In-Scope
Employee or their beneficiaries or (iii) restrict the ability of Acquiror or its
Affiliates to amend or terminate any AVS Business Acquired Plan at any time.
2.10    Financial Statements; Absence of Changes.
(a)    Section 2.10 of the Seller Disclosure Letter sets forth complete and
correct copies of (i) the unaudited combined financial statements of the AVS
Global Business (other than with respect to Sujan Cooper-Standard AVS Private
Limited), including the statements of selected assets of the AVS Global Business
to be sold (other than with respect to Sujan Cooper-Standard AVS Private
Limited) for each of the fiscal years ending December 31, 2016 and December 31,
2017, (ii) the statements of revenues and expenses of the AVS Global Business
(other than with respect to Sujan Cooper-Standard AVS Private Limited) for each
of the fiscal years ending December 31,


25
NAI-1504903777v10

--------------------------------------------------------------------------------





2016 and December 31, 2017, (iii) the unaudited combined financial statements of
the AVS Global Business (other than with respect to Sujan Cooper-Standard AVS
Private Limited), including the statements of selected assets of the AVS
Business to be sold (other than with respect to Sujan Cooper-Standard AVS
Private Limited) for the six month period ended June 30, 2018 and (iv) the
statements of revenues and expenses of the AVS Business for the six month period
ended June 30, 2018 (collectively, the “Financial Information”). The Financial
Information has been prepared to present selected assets to be sold and to
present certain income statement line items. Subject to the foregoing, the
Financial Information has been prepared from, and is in accordance with, the
accounting policies and procedures of Seller in all material respects (subject
to the application of estimates and assumptions required to present the AVS
Global Business (other than with respect to Sujan Cooper-Standard AVS Private
Limited) on a stand-alone basis) which accounting policies and procedures of
Seller are prepared in accordance with GAAP. All accounts, notes receivable and
other receivables (other than receivables collected since December 31, 2017)
reflected in the Financial Information are, and all accounts and notes
receivable arising from or otherwise related to the AVS Global Business (other
than with respect to Sujan Cooper-Standard AVS Private Limited) at the Closing
Date will be, valid, genuine and collectible in the aggregate amount thereof,
subject to normal and customary trade discounts, less any reserves for doubtful
debts recorded in the Financial Information.
(b)    Since December 31, 2017, the AVS Business has been conducted in the
Ordinary Course and there has not occurred any event, occurrence or condition
which has been or would reasonably be expected to be, individually or in the
aggregate, material to the AVS Business or the AVS Assets, taken as a whole.
From December 31, 2017 until the date of this Agreement, there has not been any
action taken by Seller or any of its Subsidiaries that, if taken during the
period from the date of this Agreement through the Closing Date, without
Acquiror’s consent, would constitute a breach of Section 4.01.
2.11    No Undisclosed Material Liabilities. There are no Liabilities of the AVS
Business other than Liabilities (i) provided for in the Financial Information,
(ii) disclosed on Section ‎2.11 of the Seller Disclosure Letter, (iii) incurred
under this Agreement or the transactions contemplated hereby, (iv) incurred
after June 30, 2018 in the Ordinary Course, and (v) that would not reasonably be
expected to, individually or in the aggregate, be material to the AVS Business
or the AVS Assets, taken as a whole.
2.12    Inventories. The inventories set forth in the Financial Information were
properly stated therein at the lesser of cost or fair market value determined in
accordance with GAAP, subject to any reserves recorded in the Financial
Information. Since December 31, 2017, the inventories related to the AVS
Business have been maintained in the Ordinary Course. All such inventories are
owned free and clear of Security Interests (other than Permitted Encumbrances).
All of the inventories recorded in the Financial Information consist of, and all
inventories related to the AVS Business consist of, items of a quality usable or
saleable in the Ordinary Course and in quantities sufficient for the normal
operation of the AVS Business.


26
NAI-1504903777v10

--------------------------------------------------------------------------------







2.13    Taxes. (a) There are no material Security Interests for Taxes on any of
the AVS Assets, other than Permitted Encumbrances, (b) all material Tax Returns
required to be filed (taking into account any applicable extensions) with
respect to the AVS Assets or the AVS Business have been duly and timely filed,
and all such Tax Returns are true and correct in all material respects, (c) all
material amounts of Taxes required to be paid with respect to the AVS Assets or
the AVS Business have been timely paid in full, (d) Seller and its Subsidiaries
have complied in all material respects with all applicable Laws regarding the
collection, withholding and remittance to the appropriate Taxing Authority of
amounts required to be collected or withheld by any of them with respect to the
AVS Assets, the AVS Business and the Assumed AVS Liabilities, and (e) there is
no material action, suit, proceeding, investigation, audit or claim with respect
to a material amount of Taxes (“Tax Proceeding”) pending or asserted in writing
with respect to the AVS Assets or the AVS Business. Except for the Canadian AVS
Assets, none of the AVS Assets constitute “taxable Canadian property” within the
meaning of the Income Tax Act (Canada). Cooper-Standard Automotive Canada
Limited is or is deemed to be a resident of Canada within the meaning of the
Income Tax Act (Canada).
2.14    Broker’s or Finder’s Fee. Other than the fees of Goldman Sachs & Co.
LLC, payment of which is Seller’s obligation, Seller and its Subsidiaries do not
have any liability or obligation to pay any fees or commissions to any broker,
finder or other agent with respect to the transactions contemplated by this
Agreement for which Acquiror or any of its Affiliates could become liable or
obligated.
2.15    Title to Properties; Security Interests. Seller and its Subsidiaries
have good and valid title to, or, if applicable, valid leasehold interests in or
valid right to use, all AVS Assets, in each case, as such property is currently
being used, subject to no Security Interests, except for Permitted Encumbrances.
2.16    The AVS Assets.
(a)    Except for (1) the Assets for which provision for access thereto is
otherwise made in this Agreement or in the TSA, (2) the Assets that are
identified in Section 2.16 of the Seller Disclosure Letter (including those
Assets that are used to provide the services that are identified in Section 2.16
of the Seller Disclosure Letter), and (3) the Other Business Intellectual
Property licensed to Acquiror and its Affiliates pursuant to Section 4.14, the
AVS Assets constitute all of the property (including Intellectual Property) and
assets owned, used or held for use by Seller or its Subsidiaries primarily in
the AVS Business and are adequate to conduct the AVS Business as currently
conducted; provided, however, the foregoing is subject to the limitation that
the transfer, assignment, license or sublicenses, as the case may be, of certain
AVS Assets, and any claim or right or benefit arising thereunder or resulting
therefrom, may require consent of a Person or Governmental Authority.
(b)    The tangible AVS Assets are in good condition in all material respects,
reasonable wear and tear excepted, except as would not materially adversely
affect the continued production of the products of the AVS Business in the
quality and


27
NAI-1504903777v10

--------------------------------------------------------------------------------





quantity as such products are being manufactured and sold by the AVS Business as
of the date of this Agreement.
(c)    There are no servers or other IT assets that are owned, used or held for
use by Seller or its Subsidiaries primarily in the AVS Business that do not
constitute AVS Assets.
2.17    Real Property.
(a)    Section 2.17 of the Seller Disclosure Letter sets forth a true and
complete list of (i) all real property and interests in real property owned in
fee by Seller or any of its Subsidiaries that is primarily used in connection
with the AVS Business (the “Owned Real Property”), (ii) any real property leases
or subleases to which the Seller or any of its Subsidiaries is a lessee or
sublessee, and with respect to which the real property leased or subleased
thereunder is used primarily in connection with the AVS Business (the “Real
Property Leases” and such real property, the “Leased Real Property”) and (iii)
any title insurance policies and surveys with respect to the Owned Real Property
and Leased Real Property (together, the “Real Property”).
(b)    True and complete copies of all Real Property Leases have been made
available to Acquiror. Each Real Property Lease is a valid and binding agreement
of Seller or its Subsidiary that is a party thereto and, to the Knowledge of
Seller, is in full force and effect and enforceable by Seller or such Subsidiary
in accordance with its terms, except as is not, individually or in the
aggregate, material to the AVS Business or the AVS Assets, taken as a whole.
Seller and each of its Subsidiaries has performed, in all material respects, all
obligations required to be performed by it to date under the Real Property
Leases to which it is a party and is not (with or without the lapse of time or
the giving of notice, or both) in breach or default thereunder in any material
respect and, to the Knowledge of Seller, no other party is in breach or default
under any such Real Property Lease in any material respect.
(c)    Seller or a Subsidiary of Seller has good, marketable fee simple title to
all Owned Real Property, and such valid fee title is not subject to any Security
Interests except for Permitted Encumbrances.
(d)    No parcel of Owned Real Property or Leased Real Property is subject to
any Order to be sold or being condemned, expropriated or otherwise taken by any
public authority with or without payment of compensation therefor nor, to the
Knowledge of Seller, has any condemnation, expropriation or taking been
proposed, except as would not be material to the AVS Business. There is no
pending or, to the Knowledge of Seller, threatened, Action that would interfere
with the quiet enjoyment of the Owned Real Property or the Leased Real Property.
(e)    The Real Property, and its continued use, occupancy and operation as
currently used, occupied and operated, does not constitute a nonconforming use
under any applicable Law relating to the building, zoning, subdivision and other
land use, except as such nonconforming use would not, individually or in the
aggregate,


28
NAI-1504903777v10

--------------------------------------------------------------------------------





reasonably be expected to be material to the AVS Business or the AVS Assets,
taken as a whole.
(f)    The plants, buildings and structures included in the AVS Assets are
structurally sound in all material respects and currently have access to (i)
public roads or valid easements over private streets or private property for
such ingress to and egress from all such plants, buildings and structures and
(ii) water supply, storm and sanitary sewer facilities, telephone, gas and
electrical connections, fire protection, drainage and other public utilities, in
each case of clauses (i) and (ii) as necessary to permit the use of such plants,
buildings and structures in the conduct of the AVS Business in all material
respects as currently conducted. None of the plants, buildings or structures on
the Real Property substantially encroaches upon real property of another Person,
and no plant, building or structure of any other Person substantially encroaches
upon any Real Property.
2.18    Insurance. Seller has furnished to Acquiror a list of all material
insurance policies relating to the AVS Assets, the business and operations of
the AVS Business and its officers and employees, in each case that are
maintained on an occurrence basis. As of the date of this Agreement, there is no
claim by Seller pending under any of such policies as to which coverage has been
denied by the underwriters of such policies. Seller has complied in all material
respects with the terms and conditions of such policies. Such policies of
insurance (or other policies providing similar insurance coverage) have been in
effect since January 1, 2013 and remain in full force and effect. To the
Knowledge of Seller, there is no threatened termination of, or material
alteration of coverage under, any of such policies. Except as set forth on
Section 2.18 of the Seller Disclosure Letter, at the Closing, Seller will
continue to have coverage under such policies with respect to events occurring
prior to the Closing.
2.19    Anti-Bribery and Corruption; Sanctions.
(a)    Seller has conducted the AVS Business in compliance in all material
respects with any Anti-Bribery Law to which it is subject, and maintains
policies and procedures designed to achieve compliance therewith. None of
Seller, its Subsidiaries nor, to the Knowledge of Seller, any of their
respective directors, officers, employees or agents (acting in such capacity),
has (i) directly or indirectly, made, authorized, offered or promised to make
any unlawful payment, gift or transfer of anything of value, to or for the use
or benefit of any Official, or (ii) made, authorized, offered or promised to
make any unlawful bribe, rebate, payoff, influence payment, kickback or similar
benefit that would violate any Anti-Bribery Law in any material respect binding
on such Person or in effect in any jurisdiction in which such action is taken.
(b)    Seller has not, during the past five years, been (i) a Sanctioned Person
or owned or controlled by a Sanctioned Person, or a holder of more than 10% of
the equity of a Sanctioned Person, and none of its or their officers or
directors are or have, during the past five years, been Sanctioned Persons, (ii)
party to or facilitated any Contract, transaction, dealing or relationship
(a) with or for the benefit of, or otherwise


29
NAI-1504903777v10

--------------------------------------------------------------------------------





made available any funds or economic resources to, any Sanctioned Person,
(b) involving any property of a Sanctioned Person or (c) relating to any
Sanctioned Territory, in each case in relation to the AVS Business or (iii) in
breach in any material respect of, or subject to any penalties under, any
Economic Sanctions Law.
2.20    Environmental Matters. Except as is not, or would not reasonably be
expected to be, material to the AVS Business or the AVS Assets, taken as a
whole:
(a)    Insofar as it relates to the AVS Business (including Real Property),
Seller and each of its Subsidiaries is in compliance with, and has met all
obligations under, all Environmental Laws and any Governmental Approvals
required pursuant to Environmental Law and any enforcement for past violations,
non-compliance or obligations has been resolved without any ongoing or pending
costs or expenses.
(b)    Since January 1, 2013, neither Seller nor any of its Subsidiaries has
received any pending written Environmental Claim, no complaint has been filed,
no material penalty has been assessed and no Order is pending or, to the
Knowledge of Seller, threatened in writing by any Person with respect to any
matters relating to the AVS Assets and/or the AVS Business and relating to or
arising out of any Environmental Law.
(c)    Neither Seller nor any of its Subsidiaries has entered into or is subject
to any outstanding Order under any Environmental Law regarding either the AVS
Business or any Real Property.
(d)    No polychlorinated biphenyls, radioactive material, lead,
asbestos-containing material, incinerator, sump, surface impoundment, lagoon,
landfill, septic, wastewater treatment or other disposal system is or has, in
the past five years, been present at, on or under any Real Property on in any
AVS Asset that requires reporting, investigation or remediation under
Environmental Law.
(e)    No underground storage tank (active or inactive) is present at, on or
under any Real Property on in any AVS Asset.
(f)    Since January 1, 2013, neither Seller nor any of its Subsidiaries has
Released any Hazardous Materials at, on or under any Real Property that require
reporting, investigation or remediation under Environmental Law.
(g)    Seller has obtained and is in compliance with all Governmental Approvals
required under Environmental Laws for the AVS Assets and the AVS Business.
(h)    To the Knowledge of Seller, there has been no material environmental
investigation, study, audit, test, review or other analysis conducted in
relation to any AVS Asset since January 1, 2013, which has not been delivered or
made available to Acquiror prior to the date of this Agreement.


30
NAI-1504903777v10

--------------------------------------------------------------------------------







2.21    No Other Representations or Warranties. Except for the representations
and warranties of Seller expressly set forth in Article II and the Ancillary
Agreements, neither Seller nor any other Person makes any other express or
implied representation or warranty on behalf of Seller or any of its
Subsidiaries with respect to the AVS Assets, the AVS Business, the transactions
contemplated by this Agreement and the Ancillary Agreements or the accuracy or
completeness of the information concerning the AVS Business provided by Seller
or any of its Subsidiaries.
III.    REPRESENTATIONS AND WARRANTIES OF ACQUIROR
Acquiror hereby represents and warrants to Seller as of the date hereof and as
of the Closing Date that, except as set forth in writing on the corresponding
section or subsection of the Acquiror Disclosure Letter and each other section
or subsection to the extent the relevance of any such disclosure is reasonably
apparent on its face:
3.01    Due Organization, Good Standing and Corporate Power.
(a)    Acquiror is a corporation duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as now being conducted, except, in each case, as
would not reasonably be expected to have, individually or in the aggregate, an
Acquiror MAE.
(b)    Acquiror is duly qualified or licensed to do business and is in good
standing in each jurisdiction in which the property owned, leased or operated by
it or the nature of the business conducted by it makes such qualification
necessary, except in such jurisdictions where the failure to be so qualified or
licensed and in good standing has not had or would not reasonably be expected to
have, individually or in the aggregate, an Acquiror MAE.
3.02    Authorization of Agreement. The execution, delivery and performance of
this Agreement and the Ancillary Agreements by Acquiror, and the consummation by
Acquiror of the transactions contemplated hereby and thereby, have been duly
authorized and approved by its board of directors, and no other corporate or
stockholder action on the part of Acquiror is necessary to authorize the
execution, delivery and performance of this Agreement and the Ancillary
Agreements or the consummation of the transactions contemplated hereby or
thereby. This Agreement has been, and the Ancillary Agreements, when executed,
will be, duly executed and delivered by Acquiror and, to the extent it is a
party thereto, each is (or when executed will be) a valid and binding obligation
of Acquiror enforceable against Acquiror in accordance with its terms, subject
to the Enforceability Exception.
3.03    Consents and Approvals; No Violations. Assuming that (a) the filings
required under the HSR Act are made and all applicable waiting periods
thereunder have been terminated or expired and (b) the Governmental Approvals
set forth on Section 2.03(b) of the Seller Disclosure Letter have been obtained,
the execution and delivery of this Agreement and the Ancillary Agreements by
Acquiror and the


31
NAI-1504903777v10

--------------------------------------------------------------------------------





consummation by Acquiror of the transactions contemplated hereby and thereby do
not and will not: (i) violate or conflict with any provision of its certificate
of incorporation or bylaws (or the comparable governing documents); (ii) violate
or conflict with any Law or Order of any Governmental Authority applicable to
Acquiror or by which any of its properties or assets may be bound; (iii) require
any Governmental Approval; or (iv) result in a violation or breach of, conflict
with, constitute (with or without due notice or lapse of time or both) a default
under or give rise to any right of termination, cancellation or acceleration, or
result in the creation of any Security Interest upon any of the properties or
assets of Acquiror or its Subsidiaries, or give rise to any obligation, right of
termination, cancellation, acceleration or increase of any obligation or a loss
of a benefit under, any of the terms, conditions or provisions of any Contract
or other instrument binding upon Acquiror, excluding, in the case of clause (iv)
above, conflicts, violations, breaches, defaults, rights of payment and
reimbursement, terminations, modifications, accelerations and creations and
impositions of Security Interests which do not or would not, individually or in
the aggregate, reasonably be expected to be material to the business of
Acquiror.
3.04    Broker’s or Finder’s Fee. Neither Acquiror nor any of its Subsidiaries
has any liability or obligation to pay any fees or commissions to any broker,
finder or other agent with respect to the transactions contemplated by this
Agreement or the Ancillary Agreements for which Seller or any of its
Subsidiaries could become liable or obligated.
3.05    Financing.
(a)    Acquiror will have as of the Closing funds available sufficient to enable
it to consummate the transactions contemplated hereby including sufficient funds
for the satisfaction of the payment of the Purchase Price, and all fees and
expenses reasonably expected to be incurred by Acquiror in connection herewith.
(b)    As of the Closing and immediately after consummating the transactions
contemplated by this Agreement, Acquiror and its consolidated Subsidiaries taken
as a whole will not (i) be insolvent (either because its financial condition is
such that the sum of its debts is greater than the fair value of its assets or
because the present fair salable value of its assets will be less than the
amount required to pay its probable liability on its debts as they become
absolute and matured) or (ii) have incurred or plan to incur debts beyond its
ability to repay such debts as they become absolute and matured.
(c)    For the avoidance of doubt, Acquiror hereby expressly acknowledges that
its obligations hereunder are not subject to the availability of any financing.
3.06    Litigation. There are no Actions pending against or affecting Acquiror
or any of its Subsidiaries or, to the Knowledge of Acquiror, threatened against
Acquiror or any of its Subsidiaries (or any of their respective properties,
rights or franchises), at law or in equity, or before or by any Governmental
Authority or any arbitrator or arbitration


32
NAI-1504903777v10

--------------------------------------------------------------------------------





tribunal, that have had or would reasonably be expected to have, individually or
in the aggregate, an Acquiror MAE. Neither Acquiror nor any of its Subsidiaries
is subject to any Order that has had or would reasonably be expected to have,
individually or in the aggregate, an Acquiror MAE.
3.07    No Other Representations or Warranties; Acknowledgement by Acquiror.
(a)    Except for the representations and warranties of Acquiror expressly set
forth in Article III and the Ancillary Agreements, neither Acquiror nor any
other Person makes any other express or implied representation or warranty on
behalf of Acquiror or any of its Subsidiaries with respect to Acquiror or the
transactions contemplated by this Agreement and the Ancillary Agreements.
(b)    Acquiror acknowledges that, except as provided herein, neither Seller nor
any of its Subsidiaries nor any other Person acting on their behalf will have or
be subject to any Liability or indemnification obligation to Acquiror or any
other Person acting on its behalf resulting from the distribution in written or
oral communication to Acquiror, or use by Acquiror of, any information,
documents, projections, forecasts or other material made available to Acquiror,
confidential information memoranda or management interviews and presentations in
expectation of the transactions contemplated by this Agreement and the Ancillary
Agreements.
IV.    COVENANTS
4.01    Conduct of AVS Business Pending the Closing.
(a)    Except as expressly provided by this Agreement or any Ancillary
Agreement, as set forth on Section 4.01 of the Seller Disclosure Letter or as
expressly consented to in writing by Acquiror, between the date of this
Agreement and the Closing, Seller will, and will cause each of its Subsidiaries
to, conduct the AVS Business in the Ordinary Course and use Commercially
Reasonable Efforts to (i) preserve intact the present business organization of
the AVS Business, (ii) maintain in effect all of foreign, federal, state and
local licenses, permits, Consents, franchises, approvals, authorizations and
other Governmental Approvals relating to the AVS Business, (iii) keep available
the services of the directors, officers and key employees of the AVS Business
(provided, that directors, officers and key employees will be deemed to be
third-parties for purposes of this Section 4.01), (iv) maintain the material
business relationships of the AVS Business with customers, suppliers,
manufacturers and others with whom the AVS Business deals in the Ordinary Course
and (v) maintain the goodwill and reputation of the AVS Business, including
through advertising, marketing and promoting the products of the AVS Business in
the Ordinary Course.
(b)    Without limiting the generality of Section 4.01(a), and except as
otherwise expressly provided in this Agreement, as set forth on Section 4.01 of
the Seller Disclosure Letter or as expressly consented to in writing by
Acquiror, Seller will not, nor will it permit any of its Subsidiaries to:


33
NAI-1504903777v10

--------------------------------------------------------------------------------







(i)    (A) sell, pledge, dispose of, grant, transfer, lease, license, guarantee,
encumber or authorize the sale, pledge, disposition, grant, transfer, lease,
guarantee or encumbrance of or Security Interest on any Assets that are (or
would otherwise be) AVS Assets, other than any sale of inventory (including any
finished goods or work-in-process) or obsolete equipment in the Ordinary Course
or (B) move any material Assets located at the AVS Facilities out of the AVS
Facilities (provided, that such move will not affect whether or not an Asset is
an AVS Asset) or otherwise make material changes to the operation of the AVS
Business, other than in the Ordinary Course;
(ii)    (A) acquire (including by merger, consolidation or acquisition of stock
or assets), directly or indirectly, any interest in any Person or any division
thereof or any material assets, securities, properties or interests that would
be AVS Assets, in a single transaction or a series of related transactions,
other than in the Ordinary Course or (B) other than Liabilities that would not
be included in the Assumed AVS Liabilities, incur any indebtedness for borrowed
money or issue any debt securities or assume, guarantee or endorse, or otherwise
as an accommodation become responsible for, the obligations of any Person for
borrowed money;
(iii)    make any loans, advances to, or investments in, any other Person with
respect to the AVS Business, other than in the Ordinary Couse;
(iv)    commit to any capital expenditures with respect to the AVS Business,
except for (A) those contemplated by the capital expenditure budget made
available to Acquiror prior to the date of this Agreement or (B) unbudgeted
capital expenditures not exceeding $100,000 individually or $500,000 in the
aggregate;
(v)    in the case of each of the following to the extent it relates solely to
the AVS Assets or the AVS Business, (A) make any material change in financial
accounting or Tax reporting or accounting principles, methods or policies,
except as required by a change in GAAP, (B) make, change or revoke any Tax
election or method of accounting on which Tax reporting is based, (C) amend any
Tax Return, (D) settle any Tax Proceeding, or (E) enter into any “closing
agreement” within the meaning of Section 7121 of the Code (or any corresponding
or similar provision of state, local or foreign Law) or file any request for
rulings or special Tax incentives with any Taxing Authority if, in any such
case, such action or actions, individually or in the aggregate, would reasonably
be expected to materially increase the Tax obligations of Acquiror or any of its
Affiliates following the Closing;
(vi)    (A) adopt, amend or terminate any collective bargaining agreement or
Compensation and Benefit Plan to the extent relating to any AVS Business
Employee, except as may be required by applicable Law or pursuant to the terms
of any Compensation and Benefit Plan in effect on the date hereof, (B)
materially increase the salaries, wage rates, target bonus opportunities or
equity


34
NAI-1504903777v10

--------------------------------------------------------------------------------





based compensation of AVS Business Employees, except in the Ordinary Course as
applicable generally to Seller Group employees in the relevant jurisdictions, in
connection with promotions or the annual merit review process or as required to
comply with applicable Law or the terms of any Compensation and Benefit Plan in
effect on the date hereof, (C) hire any new, or terminate (other than for cause)
any existing, AVS Business Employees, except in the Ordinary Course and to the
extent relating to AVS Business Employees holding a title of “Manager” or below,
(D) transfer any AVS Business Employee outside the AVS Business, or, except in
the Ordinary Course to the extent required to fill a vacancy for the position of
“Manager” or below for the AVS Business, transfer any employees into the AVS
Business such that they would become AVS Business Employees, or (E) adopt, amend
or terminate any third party vendor service agreements related to any and all
Compensation and Benefit Plans to the extent that it relates to AVS Business
Employees and so far as it relates to Acquiror’s continuation obligations under
Article V hereof;
(vii)    amend, modify, assign, terminate (partially or completely), grant any
waiver or release under or give any consent with respect to, or enter into any
agreement to amend, modify, assign, terminate (partially or completely), grant
any waiver or release under or give any consent with respect to, any of the AVS
Material Contracts or enter into any Contract that if in effect on the date
hereof would be an AVS Material Contract other than in the Ordinary Course;
(viii)    enter into any agreement or arrangement that (i) limits or otherwise
restricts in any material respect the conduct of the AVS Business or that would
reasonably be expected to, after the Closing, limit or restrict in any material
respect the AVS Business, or Acquiror or any of its Affiliates, from engaging in
or competing in any line of business, in any location or with any Person or (ii)
imposes any material “most favored nation”, exclusivity, take or pay or other
similar clauses on the AVS Business, or a purchaser of the AVS Business or any
of its Affiliates;
(ix)    enter into any agreement that would require the consent of any
counterparty thereto to the assignment thereof in connection with the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements, other than in the Ordinary Course;
(x)    incur, assume, guarantee or become responsible for any Indebtedness or
make or forgive any loans or advances, or capital contributions to or
investments in, any other Person, except as would not affect Acquiror’s conduct
of the AVS Business following the Closing;
(xi)    license, grant any rights to or transfer any of the Included IP Assets,
other than grants of non-exclusive licenses to customers of the AVS Business in
the Ordinary Course;


35
NAI-1504903777v10

--------------------------------------------------------------------------------





(xii)    fail to maintain in full force and effect any material insurance policy
with respect to the AVS Business maintained on an occurrence basis, except in
connection with the replacement thereof with a substantially similar policy, or
materially reduce or permit to be materially reduced the amount of any insurance
coverage provided thereunder;
(xiii)    enter into any settlement, or offer or propose to enter into any
settlement with respect to (A) any material litigation, investigation,
arbitration, proceeding or other claim involving the AVS Business or (B) any
litigation, arbitration, proceeding or dispute that relates to the transactions
contemplated hereby other than any litigation or proceeding that is settled by a
payment made solely by Seller or a member of the Seller Group; or
(xiv)    agree, resolve or commit, in writing or otherwise, to take any of the
foregoing actions.
(c)    Except as expressly consented to in writing by Acquiror and subject to
Section 4.01(b)(iv), Seller will, and will cause its Subsidiaries to, between
the date of this Agreement and the Closing, operate the AVS Business in all
material respects in accordance with the capital expenditure budget made
available to Acquiror prior to the date of this Agreement.
4.02    Efforts to Close; Further Assurances; Antitrust Clearance.
(a)    In addition to the actions specifically provided for elsewhere in this
Agreement or in any Ancillary Agreement, each of the Parties will cooperate with
each other and use (and will cause their respective Subsidiaries and Affiliates
to use) their Commercially Reasonable Efforts, prior to, at and after the
Closing Date, to take, or to cause to be taken, all actions, and to do, or to
cause to be done, all things reasonably necessary on its part under applicable
Law or Contractual obligations to consummate and make effective the transactions
contemplated by this Agreement and the Ancillary Agreements as promptly as
practicable, including, if applicable, forming legal entities and opening bank
accounts; provided, however, that (i) Seller will not be required to make any
payments, incur any Liability, or offer or grant any accommodation (financial or
otherwise) to any third party in connection with obtaining any Consent and (ii)
Seller will not be required to offer or agree to sell, divest, lease, license,
transfer, dispose of or otherwise encumber before or after the Closing any
Assets, licenses, operations, rights, products lines, business or interests
therein of Seller or any of its Affiliates or agree to make any material changes
or restriction on, or other impairment of Seller’s or Affiliates’ ability to
own, operate or exercise rights in respect of, such Assets, licenses,
operations, rights, products lines, business or interests therein.
(b)    Seller and Acquiror will comply fully with all applicable notification,
reporting and other requirements of applicable Law and Governmental Authorities.
Seller and Acquiror, as soon as practicable after the date of this Agreement
(and in any event within 15 Business Days), will file the required notifications
with the appropriate Governmental Authorities pursuant to and in compliance with
the HSR Act, and will, as


36
NAI-1504903777v10

--------------------------------------------------------------------------------





soon as reasonably practicable, make any other required filings under Antitrust
Laws in accordance with Section 4.02(b) of the Seller Disclosure Letter. Seller
and Acquiror will timely file any additional information reasonably requested by
any Governmental Authority.
(c)    Subject to the limitations set forth in Sections 4.02(a), 4.02(b) and
4.02(d), Seller and Acquiror will each use Commercially Reasonable Efforts to
obtain, or terminate, as the case may be, as soon as practicable, the
Governmental Approvals that may be or become necessary for the performance of
its obligations under this Agreement, the Ancillary Agreements and the
consummation of the transactions contemplated hereby and thereby and will
cooperate fully with each other in promptly seeking to obtain or terminate such
Governmental Approvals, all such actions to be effective as of the Closing.
Acquiror and Seller will cooperate in connection with the antitrust defense of
the transactions contemplated hereby in any investigation or litigation by, or
negotiations with, any Governmental Authority or other Person relating to the
transactions contemplated hereby or regulatory filings under applicable
Antitrust Laws. Without limiting the foregoing and subject to applicable legal
limitations and the instructions of any Governmental Authority, each of Seller
and Acquiror agrees to (i) cooperate and consult with each other, (ii) furnish
to the other such necessary information and assistance as the other may
reasonably request in connection with its preparation of any notifications or
filings, (iii) keep each other apprised of the status of matters relating to the
completion of the transactions contemplated thereby, including promptly
furnishing the other with copies of notices or other communications received by
such party from, or given by such party to, any third party and/or any
Governmental Authority with respect to such transactions; provided, that such
material may be redacted as necessary to comply with contractual arrangements or
address good faith legal privilege or confidentiality concerns (so long as a
non-redacted version is provided to external counsel upon request and such
external counsel will not be permitted to provide such non-redacted material to
its client under any circumstance unless explicitly permitted to do so by a
Governmental Authority or the supplying party), (iv) permit the other party to
review and incorporate the other party’s reasonable comments in any
communication to be given by it to any Governmental Authority with respect to
obtaining the necessary approvals for the transactions contemplated by this
Agreement, and (v) not participate in any meeting or discussion, either in
person or by telephone, with any Governmental Authority in connection with the
transactions contemplated hereby unless, to the extent reasonably practicable,
and to the extent not prohibited by such Governmental Authority, it gives the
other party the opportunity to attend and observe.
(d)    In furtherance and not in limitation of the covenants contained in
Section 4.02(c) or any other provision hereof, Acquiror will offer to take (and
if such offer is accepted, commit to take) all necessary steps to eliminate
impediments under any Antitrust Law that may be asserted by any Governmental
Authority with respect to the transactions contemplated hereby so as to permit
such transactions to be consummated as promptly as practicable and to prevent
the entry of any Order (or if such Order is so entered in the United States, to
eliminate such Order or otherwise cause it to be satisfied or cease to be a
restraint on such transactions) sought by any Governmental Authority or private
Person under any Antitrust Law that would result in the failure of any


37
NAI-1504903777v10

--------------------------------------------------------------------------------





condition to the obligations of the Parties to consummate the transactions
contemplated hereby to be satisfied; provided, that any such Order is not as a
result of the Seller’s failure to comply with any covenant herein.
Notwithstanding anything in this Agreement to the contrary, in no event will
Acquiror nor any of its Affiliates be obligated to (i) initiate litigation in
any jurisdiction outside the United States to challenge the entry of an Order
issued by any competition authority outside of the United States or (ii) propose
or agree to accept any undertaking or condition, to enter into any consent
decree, to make any divestiture, lease, license, transfer, disposal or
encumbrance to accept any operational restriction, or take any other action
that, in the reasonable judgment of Acquiror, could be expected to limit the
right of Acquiror or its Affiliates to own or operate all or any portion of
their respective businesses or Assets (including the AVS Business or any of the
AVS Assets).
4.03    Public Announcements. Seller and Acquiror agree that the timing and
content of all press releases or public announcements regarding any aspect of
this Agreement or any Ancillary Agreement or the transactions contemplated
hereby or thereby to the financial community, government agencies or the general
public will be mutually agreed upon in advance by the Parties (which consent
will not be unreasonably withheld, conditioned or delayed). Notwithstanding the
foregoing, each Party may make any such announcement which it in good faith
believes, based on advice of counsel, is required by Law or any listing
agreement with any national securities exchange to which such Party is subject;
provided, that such Party will consult with and agree on the language of any
such announcement with the other Party prior to any such announcement to the
extent practicable, and will in any event promptly provide the other Party with
copies of any such announcement.
4.04    Notification of Certain Matters. Each of Seller and Acquiror will give
prompt written notice to the other of (a) any notice or other communication from
any Person alleging that the Consent of such Person is or may be required in
connection with the transactions contemplated hereby, (b) any Action commenced
or threatened in writing against, relating to or involving or otherwise
affecting it or any of its Affiliates that relate to the consummation of the
transactions contemplated hereby and (c) any change that is reasonably expected
to have, individually or in the aggregate, an AVS Business MAE or reasonably
expected to have, individually or in the aggregate, an Acquiror MAE, as the case
may be; provided, that the delivery of any notice pursuant to this Section 4.04
will not limit or otherwise affect the remedies available hereunder to the Party
receiving that notice.
4.05    Access; Governmental Approvals.
(a)    From the date hereof to the Closing, to the extent permitted by Law,
Seller will (i) allow Acquiror and its Representatives reasonable access, during
normal business hours and upon reasonable prior written notice, to the books,
records, files, correspondence, audits and properties of the AVS Business, or
otherwise pertaining to the business and affairs of the AVS Business including
as to matters that might arise outside the Ordinary Course, (ii) furnish to
Acquiror and its Representatives such financial and operating data and other
information relating to the AVS Business as such


38
NAI-1504903777v10

--------------------------------------------------------------------------------





Persons may reasonably request (so long as Seller maintains such information in
the Ordinary Course) and (iii) instruct the Representatives and employees of the
Seller Group to co-operate with Acquiror and its Representatives in their
reasonable investigation of the AVS Business; provided, however, that
notwithstanding the provision of information by Seller or investigation by
Acquiror (a) Seller will not be deemed to make any representation or warranty
except as expressly set forth in this Agreement and (b) such provision of
information or investigation will not operate as a waiver or otherwise affect
any representation, warranty or agreement given or made by Seller in this
Agreement. Notwithstanding the foregoing, (A) Seller will not be required to
provide any information which, in the reasonable judgment of counsel to Seller,
it may not provide to Acquiror by reason of applicable Law (including any
information in confidential personnel files) or which would jeopardize
attorney/client privilege; provided, that if any information is so prohibited to
be provided, Seller will use Commercially Reasonable Efforts to take those
actions reasonably necessary so that Seller is able to provide such information
to Acquiror as promptly as possible (including by seeking waivers from third
parties to permit the disclosure of such information), (B) Seller will not be
required to provide access to any performance review materials or any
information from personnel files that relates to an employee’s participation in
bonus plans and similar incentive compensation arrangements (other than
individual bonus opportunities based on target bonus as a percentage of base
salary), (C) Seller will not be required to provide access to any of its
properties in a manner that will result in damage to such property or
unreasonably disrupt the operation of the AVS Business or for the purpose of
performing any onsite procedure or investigation (including any Phase II or
other onsite environmental investigation or study), without Seller’s written
consent (which Seller may grant or deny in its discretion), (D) Seller will not
be required to provide access to information to the extent doing so would
require Seller or any of its Subsidiaries to breach any contractual obligation
applicable to Seller or any of its Subsidiaries, and (E) Seller will not be
required to provide access to information to the extent relating to the AVS
Business sale process, bids received or information and analysis relating to
such bids. Acquiror acknowledges that such books and records, data and other
information may be provided by Seller in a manner consistent with the
information provided to Acquiror prior to the date hereof and that such
investigation will be conducted in such manner as not to unreasonably interfere
with the conduct of the business of Seller and its Affiliates.
(b)    Acquiror agrees that prior to the Closing it will not, and will cause its
respective Representatives not to, use any information obtained pursuant to this
Section 4.05 or Section 4.06 for any purpose unrelated to this Agreement and the
Ancillary Agreements. All information provided by a Party to the other Party
under this Agreement will prior to the Closing be kept confidential to the same
extent as would be applicable if it were “Confidential Information” for the
purposes of the Confidentiality Agreement, and the Confidentiality Agreement was
still in effect. Notwithstanding anything to the contrary contained herein,
prior to the Closing, without the prior written consent of Seller (which consent
will not be unreasonably withheld, delayed or conditioned), Acquiror will not
contact any employees or any vendors to, or customers of Seller, or any of its
Affiliates regarding this Agreement or the transactions contemplated hereby;
provided, that, for the avoidance of doubt, nothing in this Section


39
NAI-1504903777v10

--------------------------------------------------------------------------------





4.05(b) will prohibit Acquiror or any of its Affiliates or any of its or their
respective Representatives from taking any action in the Ordinary Course
unrelated to this Agreement and the transactions contemplated hereby.
(c)    To the extent any Required Approval is not transferred to Acquiror at the
Closing, and solely to the extent permitted by applicable Law, Seller will,
prior to the Closing and for a period of one year thereafter, use Commercially
Reasonable Efforts to assist Acquiror (at Acquiror’s sole expense) in obtaining
such replacement Governmental Approvals.
4.06    Integration Planning.
(a)    Promptly following the date of this Agreement, the Parties will use their
Commercially Reasonable Efforts to (i) identify and agree to the actions or
activities which are required to achieve the efficient separation and migration
of the AVS Assets (including information technology systems, payroll, human
resources and other operational processes) to Acquiror or to a third party
successor provider (the “Integration”) in accordance with the terms of this
Agreement (including the principles set forth in Exhibit E) and (ii) promptly
agree on a plan to achieve the Integration (the “Integration Plan”), in each
case, in accordance with the process described in Sections 4.06(b) and 4.06(c)
below. The objective of the Parties is that any mutually agreed Integration Plan
is designed to achieve the Integration, following Closing, with minimal
disruption to the Parties’ respective businesses and any mutually agreed
Integration Plan is expected to contain (a) a timeline for Acquiror’s plan to
achieve the Integration, (b) safeguards to be implemented by both Parties to
ensure minimal disruption to their respective businesses (including
relationships with third parties) and (c) the respective responsibilities of
each Party in executing the activities set out in such Integration Plan. Seller
acknowledges that Acquiror and its Subsidiaries may require certain data and
access to Seller’s and/or its Affiliates’ systems in a testing environment to be
provided to them prior to the Closing Date, and subject to applicable Law,
Seller’s bona fide compliance policies and Contractual obligations, any
Integration Plan is expected to include provisions regarding the furnishing of
such data and access to such systems to the extent reasonably available without
significant disruption to the operation of the AVS Business or the business of
Seller or any of its Subsidiaries. Notwithstanding anything to the contrary in
this Agreement or the Ancillary Agreements, the Parties agree that the terms of
any Integration Plan will in no event contravene the terms of this Agreement or
applicable Law. The Parties will put in place appropriate confidentiality and
information sharing protections for the period prior to Closing in accordance
with applicable Law and their respective internal compliance and control
procedures.
(b)    Within ten Business Days following the date of this Agreement, the
Parties will (i) establish a joint steering committee with responsibility for
overseeing the development and implementation of the Integration Plan and
delivery of the services pursuant to the TSA (the “Joint Steering Committee”)
and (ii) appoint a project leader with overall responsibility for developing a
mutually agreed Integration Plan and managing the provision and receipt of
services pursuant to the TSA (each a “Project Lead”). The Joint Steering
Committee will meet on a monthly basis from the date of its


40
NAI-1504903777v10

--------------------------------------------------------------------------------





formation until the Closing Date, and thereafter for the duration of the TSA.
The Project Leads will meet on a weekly basis from the date of their
identification until the Closing Date, and thereafter for the duration of the
TSA. The Parties will put in place appropriate confidentiality and information
sharing protections for the period prior to Closing in accordance with
applicable Law and their respective internal compliance and control procedures.
(c)    Promptly following the appointment of the Joint Steering Committee and
the Project leads in accordance with Section 4.06(b), the Parties will
collaborate with the intent to develop a mutually acceptable Integration Plan.
The Parties will discuss and comment on drafts of the Integration Plan, and will
cooperate in providing information about their respective information technology
systems, operational processes, services and facilities reasonably required to
enable the effective development of the Integration Plan (in each case subject
to compliance with applicable Law, existing contractual obligations and their
respective internal compliance and control procedures).
(d)    As soon as reasonably practicable following the date of this Agreement,
subject to applicable Law and Section 4.05(b), Seller will deliver to Acquiror
the information set forth on Section 4.06(d) of the Seller Disclosure Letter.
4.07    Agreement for Exchange of Information.
(a)    Generally.
(i)    Except as otherwise provided in the TSA, each Party, on behalf of its
respective Group, will provide, or cause to be provided, to the other Party’s
Group, at any time after the Closing Date and until the sixth anniversary of the
Closing Date, as soon as reasonably practicable after written request therefor,
copies of any Shared Information in its possession or under its control. Each of
Seller and Acquiror agree to make their respective personnel available during
regular business hours to discuss the Information exchanged pursuant to this
Section 4.07.
(ii)    Each Party will provide to the other such Information as the other may
from time to time reasonably request in order to prepare its financial
statements and satisfy its public reporting obligations, including such
information as such Party may reasonably request and is known or reasonably
available upon due inquiry to the other Party with respect to Assumed AVS
Liabilities for which Seller is directly or contingently liable or Liabilities
for which Acquiror is directly or contingently liable. For the avoidance of
doubt, Information with respect to the category of such Liabilities and the
annual future payments over the minimum contract term and any renewal terms will
be deemed reasonable requests by a Party.
(iii)    Prior to the Closing, each Party will take measures that it determines
in good faith to be appropriate to ensure that any competitively


41
NAI-1504903777v10

--------------------------------------------------------------------------------





sensitive Shared Information from one Party is not disclosed to the other
Party’s personnel involved in a competing business.
(b)    Ownership of Information. Any Information owned by a Party that is
provided to the other Party pursuant to this Section 4.07 remains the property
of the Party that owned and provided such Information. Each Party will, and will
cause members of their respective Groups to, remove and destroy any hard drives
or other electronic data storage devices from any computer or server that is
reasonably likely to contain Information that is protected by this Section 4.07
and that is transferred or sold to a third party or otherwise disposed of in
accordance with Section 4.07(c), to the extent reasonably practicable and unless
required by Law or bona fide document retention policies to retain such
materials.
(c)    Record Retention. Each Party agrees to use its Commercially Reasonable
Efforts to retain all Information that relates to the operations of the AVS
Business in its respective possession or control at the Closing in accordance
with their respective then existing bona fide document retention policies, as
such policies may be amended from time to time.
(d)    Other Agreements Providing for Exchange of Information. The rights and
obligations granted under this Section 4.07 are subject to any specific
limitations, qualifications or additional provisions on the sharing, exchange or
confidential treatment of Information set forth in this Agreement and any
Ancillary Agreement.
(e)    Compensation for Providing Information. The Party requesting Information
will reimburse the other Party for the reasonable out-of-pocket costs, if any,
of creating, gathering and copying such Information, to the extent that such
costs are incurred for the benefit of the requesting Party.
(f)    Production of Witnesses; Records; Cooperation.
(i)    After the Closing Date, except in the case of any Action by one Party or
its Affiliates against another Party or its Affiliates, each Party will use its
Commercially Reasonable Efforts to make available to each other Party, upon
written request, the former, current and future directors, officers, employees,
other personnel and agents of the members of its respective Group as witnesses
and any books, records or other documents within its control or which it
otherwise has the ability to make available, to the extent that any such person
(giving consideration to business demands of such directors, officers,
employees, other personnel and agents) or books, records or other documents are
reasonably requested in connection with any Action in which the requesting Party
may from time to time be involved, regardless of whether such Action is a matter
with respect to which indemnification may be sought hereunder.
(ii)    If an Indemnifying Party chooses to defend or to seek to compromise or
settle any Third-Party Claim, the other Party will use


42
NAI-1504903777v10

--------------------------------------------------------------------------------





Commercially Reasonable Efforts to make available to such Indemnifying Party,
upon written request, the former, current and future directors, officers,
employees, other personnel and agents of the members of its respective Group as
witnesses and any books, records or other documents within its control or which
it otherwise has the ability to make available, to the extent that any such
person (giving consideration to business demands of such directors, officers,
employees, other personnel and agents) or books, records or other documents are
reasonably requested in connection with such defense, settlement or compromise,
or the prosecution, evaluation or pursuit thereof, as the case may be, and will
otherwise use its Commercially Reasonable Efforts to cooperate in such defense,
settlement or compromise, or such prosecution, evaluation or pursuit, as the
case may be.
(iii)    Without limiting the foregoing, the Parties will cooperate and consult
to the extent reasonably necessary with respect to Third-Party Claims.
(g)    Restrictions. Except as expressly provided in this Agreement or any
Ancillary Agreement, no Party or member of such Party’s Group grants or confers
rights of license in any Information owned by any member of such Party’s Group
to any member of the other Party’s Group hereunder.
4.08    Privileged Matters.
(a)    The respective rights and obligations of the Parties to maintain,
preserve, assert or waive any or all privileges belonging to either Party or its
Subsidiaries with respect to the AVS Business or the Non-AVS Business, including
the attorney-client and work product privileges (collectively, “Privileges”),
will be governed by the provisions of this Section 4.08. With respect to
Privileged Information of Seller or its Affiliates, Seller will have sole
authority in perpetuity to determine whether to assert or waive any or all
Privileges, and Acquiror will not take any action (or permit any of its
Affiliates to take action) without the prior written consent of Seller that
would reasonably be expected to result in any waiver of any Privilege that could
be asserted by Seller or any member of the Seller Group under applicable Law and
this Agreement. With respect to Privileged Information solely of the AVS
Business for which Acquiror has Liability or otherwise arising after the Closing
Date, Acquiror will have sole authority in perpetuity to determine whether to
assert or waive any or all Privileges, and Seller will take no action (nor
permit any of its Affiliates to take action) without the prior written consent
of Acquiror that would reasonably be expected to result in any waiver of any
Privilege that could be asserted by Acquiror or any of its Affiliates under
applicable Law and this Agreement. The rights and obligations created by this
Section 4.08 will apply to all Information as to which a Party or its Affiliates
would be entitled to assert or have asserted a Privilege without regard to the
effect, if any, of the transactions contemplated hereby (“Privileged
Information”).
(b)    Privileged Information of Seller and the Seller Group includes (i) any
and all Information regarding the Non-AVS Business and the Seller Group (other
than AVS


43
NAI-1504903777v10

--------------------------------------------------------------------------------





Business Information), whether or not such Information (other than AVS Business
Information) is in the possession of Acquiror or any of its Affiliates, (ii) all
communications subject to a Privilege between counsel for Seller (including any
person who, at the time of the communication, was an employee of Seller or the
Seller Group in the capacity of in-house counsel, regardless of whether such
employee is or becomes an employee of Acquiror or any of its Affiliates) and any
person who, at the time of the communication, was an employee of Seller,
regardless of whether such employee is or becomes an employee of Acquiror or any
of its Affiliates but not AVS Business Information, and (iii) all Information
generated, received or arising after the Closing Date that refers or relates to
and discloses Privileged Information of Seller or the Seller Group generated,
received or arising prior to the Closing Date but not AVS Business Information.
(c)    Privileged Information of the AVS Business includes (i) any and all
Information primarily relating to the AVS Business (including Acquiror and its
Affiliates) (the “AVS Business Information”), whether or not it is in the
possession of Acquiror or any member of the Acquiror Group, (ii) all
communications subject to a Privilege occurring after the Closing Date between
counsel for the AVS Business (including in-house counsel and former in-house
counsel who are employees of Seller) and any person who, at the time of the
communication, was an employee of the AVS Business regardless of whether such
employee was, is or becomes an employee of Seller or any of its Subsidiaries,
and (iii) all Information generated, received or arising after the Closing Date
that refers or relates to and discloses Privileged Information of the AVS
Business generated, received or arising after the Closing Date.
(d)    Upon receipt by Seller or Acquiror, or any of their respective
Affiliates, as the case may be, of any subpoena, discovery or other request from
any third party that actually or arguably calls for the production or disclosure
of Privileged Information of the other or if Seller or Acquiror, or any of their
respective Affiliates, as the case may be, obtains knowledge that any current or
former employee of Seller or Acquiror, as the case may be, receives any
subpoena, discovery or other request from any third party that actually or
arguably calls for the production or disclosure of Privileged Information of the
other, Seller or Acquiror, as the case may be, will promptly notify the relevant
other Party of the existence of the request and will provide such Party a
reasonable opportunity to review the Information and to assert any rights it may
have under this Section 4.08 or otherwise to prevent the production or
disclosure of Privileged Information. Seller or Acquiror, as the case may be,
will not, and will cause their respective Affiliates not to, produce or disclose
to any third party any of the other Party’s Privileged Information under this
Section 4.08 unless (i) the other has provided its express written consent to
such production or disclosure or (ii) a court of competent jurisdiction has
entered an Order finding that the Information is not entitled to protection from
disclosure under any applicable privilege, doctrine or rule.
(e)    Seller’s Conveyance of books and records pertaining to the AVS Business
and other Information to Acquiror, Seller’s covenant to permit Acquiror to
obtain Information existing prior to the Closing Date, and Acquiror’s covenant
to permit Seller to obtain Information existing prior to or after the Closing
Date are made in reliance on Seller’s and Acquiror’s respective agreements, as
set forth in Section 4.07


44
NAI-1504903777v10

--------------------------------------------------------------------------------





and this Section 4.08, to maintain the confidentiality of such Information and
to take the steps provided herein for the preservation of all Privileges that
may belong to or be asserted by Seller or Acquiror, as the case may be. The
access to Information, witnesses and individuals being granted pursuant to
Section 4.07 and the disclosure to Seller and Acquiror of Privileged Information
relating to the AVS Business or the Non-AVS Business pursuant to this Agreement
in connection with the transactions contemplated hereby will not be asserted by
Seller or Acquiror to constitute, or otherwise deemed, a waiver of any Privilege
that has been or may be asserted under this Section 4.08 or otherwise. Nothing
in this Agreement will operate to reduce, minimize or condition the rights
granted to Seller and Acquiror in, or the obligations imposed upon Seller and
Acquiror by, this Section 4.08.
4.09    Acquiror Non-Solicitation. For a period of two years from and after the
Closing Date, Acquiror will not, and will directly instruct and cause each
member of the Acquiror Group and its other controlled Affiliates not to,
directly or indirectly, through their respective officers, directors, employees
or otherwise, other than with respect to the Scheduled Employees, solicit the
employment of any management-level employee of Seller or the Seller Group, with
whom Acquiror has had significant contact during, and who became known to
Acquiror as a result of, the preparation, negotiation, execution and performance
of this Agreement and the transactions contemplated hereby (or request, induce
or attempt to influence any such Person to terminate his or her employment with
or service to Seller or the Seller Group). The restrictions of this Section 4.09
will cease to apply to an employee of Seller or the Seller Group three months
after the later of (i) the date of termination of his or her employment with
Seller or the Seller Group and (ii) the last date on which such individual
receives severance or other termination payments from Seller or the Seller
Group, if applicable. Nothing in this Section 4.09 will restrict or prevent
Acquiror or any member of the Acquiror Group or its other Affiliates from making
generalized searches for employees by the use of advertisements in the media of
any form (including trade media) or by engaging search firms that are not
instructed to solicit any employee of Seller or the Seller Group or, in either
case, hiring any such employee who responds to such generalized searches or
search firm solicitations.
4.10    Seller Non-Solicitation. For a period of two years from and after the
Closing Date, Seller will not, and will directly instruct and cause each member
of the Seller Group and its other Affiliates not to, directly or indirectly,
through their respective officers, directors, employees or otherwise, solicit
the employment of or in the case of clause (ii) hire any (i) management-level
employee of Acquiror or the Acquiror Group, with whom Seller has had significant
contact during, and who became known to Seller as a result of, the preparation,
negotiation, execution and performance of this Agreement and the transactions
contemplated hereby or (ii) In-Scope Employee or any employee of the AVS
Business (or, in either case, request, induce or attempt to influence any such
Person to terminate his or her employment with or service to Acquiror or the
Acquiror Group). The restrictions of this Section 4.10 will cease to apply to
any employee of Acquiror or the Acquiror Group, including an In-Scope Employee
three months after the later of (A) the date of termination of his or her
employment with Acquiror or the Acquiror Group and (B) the last date on which
such individual receives


45
NAI-1504903777v10

--------------------------------------------------------------------------------





severance or other termination payments from Acquiror or the Acquiror Group, if
applicable. Nothing in this Section 4.10 will restrict or prevent Seller or any
member of the Seller Group or its other Affiliates from making generalized
searches for employees by the use of advertisements in the media of any form
(including trade media) or by engaging search firms that are not instructed to
solicit any employee of Acquiror or the Acquiror Group or, in either case,
hiring any such employee (other than an employee described in clause (ii) above)
who responds to such generalized searches or search firm solicitations,
4.11    Non-Competition.
(a)    For a period of three years from and after the Closing, Seller will not,
and will instruct and cause each member of the Seller Group not to, engage,
directly or indirectly, as a principal or for its own account or solely and
jointly with others, or as stockholder or other investor in any corporation or
other entity, in any business that competes with the AVS Business as it exists
on the Closing Date anywhere the AVS Business operates as of the Closing Date (a
“Competing Activity”); provided, however, that nothing herein will prohibit
Seller, any member of the Seller Group from:
(i)    acquiring a diversified company having not more than 20% of its sales
(based on its latest annual consolidated financial statements) attributable to
any Competing Activity; provided, that if the Competing Activity accounts for
more than 20% of the sales of such Person (based on its latest annual
consolidated financial statements), then Seller, or the member of the Seller
Group, as applicable, will be required to cease such Competing Activity or
divest such portion of the business that constitutes a Competing Activity within
12 months after the consummation of the acquisition to the extent required to be
in compliance with this Section 4.11(a)(i) (the “Required Action”); provided
further, that until such time as Seller, or the member of the Seller Group, as
applicable, has completed the Required Action, it shall keep and hold the
business that constitutes a Competing Activity separate, apart and independent
of the Seller Group’s other businesses, including with respect to the exchange
of information; provided, that the appointment of officers and directors to any
entity that operates a Competing Activity will not be deemed to be in breach of
this Section 4.11(a)(i) solely because any such officer or director also serves
as an officer or director of Seller or a member of the Seller Group so long as
such officers and directors do not share information among entities with respect
to the Competing Activity;
(ii)    the acquisition, holding of investments or direct or indirect ownership
of any voting stock, capital stock or other equity interest of any Person
engaged in a Competing Activity, so long as such aggregate ownership interest by
the Seller Group represents not more than 5% of the aggregate voting power or
outstanding capital stock or other equity interests of such Person; or
(iii)    owning, engaging in, conducting or operating any of Seller’s Non-AVS
Businesses and existing businesses related to or arising out of the Excluded
Assets.


46
NAI-1504903777v10

--------------------------------------------------------------------------------







(b)    Seller acknowledges that (i) its obligations under this Section 4.11 are
reasonable in the context of the nature of the business of the Acquiror Group
and the competitive injuries likely to be sustained by Acquiror if Seller or any
member of the Seller Group were to violate such obligations, (ii) the covenants
in this Section 4.11 are adequately supported by consideration from Acquiror for
the benefit of Seller and (iii) the foregoing makes it necessary for the
protection of the AVS Business and Acquiror that Seller upholds its obligations
under this Section 4.11 for the reasonable time period contained herein. If any
provision in this Section 4.11 will for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provisions of this Section 4.11, but this Section 4.11
will be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. It is the intention of the Parties that if any of
the restrictions or covenants contained herein is held to cover a geographic
area or to be for a length of time which is now permitted by applicable Law, or
in any way construed to be too broad or in any way invalid, such provision will
not be construed to be null, void and of no effect, but to the extent such
provision would be valid or enforceable under applicable Law, a court of
competent jurisdiction will construe and interpret or reform this Section 4.11
to provide for a covenant having the maximum enforceable geographic area, time
period and other provisions (not greater than those contained herein) as will be
valid and enforceable under such applicable Law.
4.12    Intellectual Property Assignment/Recordation. Each Party will be
responsible for, and will pay all expenses, incurred after the Closing only,
involved in notarization, authentication, legalization and/or consularization of
the signatures of any of the representatives of its Group on any of the Transfer
Documents relating to the transfer of Intellectual Property. Acquiror will be
responsible for, and will pay all expenses, incurred after the Closing only,
relating to, the recording of any such Transfer Documents relating to the
transfer of Intellectual Property to any member of the Acquiror Group with any
Governmental Authorities as may be necessary or appropriate.
4.13    Use of Seller Name and Mark.
(a)    “Seller Name and Mark” means the name and mark “Cooper-Standard” (in any
style or design), and any Trademark derived from, confusingly similar to or
including the foregoing. Subject to the terms and conditions of this
Section 4.13, Seller, on behalf of itself and its Affiliates as necessary,
grants to Acquiror a limited, non-transferable (except in connection with the
sale of all or substantially all of the assets of the AVS Business),
non-sublicensable, non-exclusive, royalty-free license to use the Seller Name
and Mark solely in connection with (i) the use of existing tooling (including
the manufacture and sale of products) related to current products of the AVS
Business as of the Closing; provided, however, that following the Closing,
Acquiror will use Commercially Reasonable Efforts to obtain consent from the
customers listed on Section 4.13(a) of the Seller Disclosure Letter to modify
the tooling or create replacement tooling that will not include the Seller Name
and Mark and cease use of the Seller Name and Mark in connection with applicable
products as soon as reasonably practicable after such consent is obtained and
(ii) solely as the Seller Name and Mark has been affixed to the AVS Inventory as
of the Closing, the sale of the AVS Inventory.


47
NAI-1504903777v10

--------------------------------------------------------------------------------





Except as expressly provided in this Section 4.13, Seller reserves for itself
and its Affiliates all rights in the Seller Name and Mark, and no other rights
therein are granted to Acquiror, any member of the Acquiror Group, or any of
their respective Affiliates, whether by implication, estoppel or otherwise. All
goodwill of the Seller Name and Mark by Acquiror will inure to the benefit of
Seller and its Affiliates.
(b)    As soon as practicable following the Closing Date, and in any event
within three months of the Closing Date, Acquiror will, and will cause the other
members of the Acquiror Group to remove the Seller Name and Mark from all new
internet or other electronic communications, including any new use of Seller’s
internet domain names and from the content of any publicly available internet
websites within the AVS Assets, controlled by Acquiror. For the duration of the
transition period set forth in this Section 4.13(b), Acquiror may continue to
use the Seller Name and Mark on the same materials and in substantially the same
manner as used by the AVS Business during the 90-day period preceding the
Closing.
(c)    In each applicable jurisdiction, as soon as practicable following the
Closing Date, and in any event within six months of the Closing Date, Acquiror
will, and will cause the other members of the Acquiror Group to, remove or
irreversibly cover or modify the Seller Name and Mark from or destroy any (i)
packaging, and (ii) product literature, uniforms, marketing materials and
similar materials, in each case, bearing the Seller Name and Mark. For the
duration of the transition period set forth in this Section 4.13(c), Acquiror
may continue to use the Seller Name and Mark on the same materials and in
substantially the same manner as used by the AVS Business during the 90-day
period preceding the Closing.
(d)    For all other uses of the Seller Name and Mark not specifically
identified in Sections 4.13(b) – 4.13(c) (e.g., signage, business cards and
stationery), for up to 90 calendar days after the Closing Date, in each
applicable jurisdiction Acquiror may continue to use the Seller Name and Mark on
the same materials and in substantially the same manner as used by the AVS
Business during the 90-day period preceding the Closing. In each applicable
jurisdiction, as soon as practicable following the Closing Date, and, in any
event within 90 calendar days after the Closing Date, Acquiror will, and will
cause the other members of the Acquiror Group to, remove or irreversibly cover
or modify the Seller Name and Mark from or destroy any such other materials
bearing the Seller Name and Mark.
(e)    In no event will Acquiror use, and Acquiror will cause the other members
of the Acquiror Group to not use, the Seller Name and Mark after the Closing in
any manner or for any purpose different from the use of such Seller Name and
Mark by the AVS Business during the 90-day period preceding the Closing. Without
limiting the generality or effect of the foregoing, all products sold using the
Seller Name or Mark will be of high quality, consistent in nature and quality
with such products sold by the AVS Business prior to Closing. Seller reserves
the right to reasonably inspect Acquiror’s quality control of the products sold
bearing and uses of the Seller Name and Mark and other compliance with the terms
of the license granted under this Section 4.13.


48
NAI-1504903777v10

--------------------------------------------------------------------------------







(f)    The Parties acknowledge and agree that the licenses granted under this
Section 4.13 are non-terminable; provided, however, that if Acquiror is in
material breach of any provision hereof that remains uncured for more than
twenty calendar days after written notice thereof from Seller, Seller may seek
injunctive relief to enjoin any further use by Acquiror in a manner inconsistent
with the license rights granted herein.
4.14    License of Other Business Intellectual Property.
(a)    Effective as of the Closing Date, Seller hereby grants to Acquiror and
its Affiliates a perpetual, irrevocable, non-terminable, nontransferable (except
in connection with the sale of all or substantially all of the assets of the AVS
Global Business, in whole or in part), non‑sublicensable, (except in connection
with the operation of the AVS Global Business or any successor thereto),
paid-up, royalty-free, worldwide right and license to Use the Other Business
Intellectual Property (other than the recipes, formulations and related
Intellectual Property licensed under Section 4.14(b) below) solely (i) in the
conduct of the AVS Global Business as currently conducted and as conducted by
Acquiror and its Affiliates after the Closing and (ii) in connection with the
development, manufacture, or commercialization of all products and goods related
to the AVS Global Business.
(b)    Effective as of the Closing Date, Seller hereby grants to Acquiror and
its Affiliates, a perpetual, irrevocable, non-terminable, fully-transferrable
(in whole or in part), paid-up, royalty-free, worldwide right and license to Use
all recipes and formulations used in or held by the AVS Global Business,
together with all Intellectual Property rights contained therein, which were not
otherwise assigned to Acquiror hereunder in all fields of use and for any
purpose, in each case, together with the right to sublicense any of the
foregoing.
(c)    The license granted under Section 4.14(a) will be exclusive in the fields
of the AVS Global  Business for a period of five years and thereafter
nonexclusive.  The license granted under Section 4.14(b) will be exclusive in
the fields of the AVS Global Business for a period of five years and
non-exclusive in all other fields during such five year period and nonexclusive
thereafter.
4.15    Removal of Tangible Assets.
(a)    Subject to the terms of the Kunshan MSA or the Czestochowa MSA (as
applicable), the Parties will cause the Non-AVS Facility Equipment to be moved
from the Kunshan Facility and the Czestochowa Facility as promptly as reasonably
practicable after the termination of the services applicable to such Non-AVS
Facility Equipment under the Kunshan MSA or the Czestochowa MSA, as applicable,
at Acquiror’s expense, and in a manner so as not to cause damage to such Non-AVS
Facility Equipment to a location designated in writing by Acquiror. Acquiror
will be responsible for the installation of such property within its facilities.


49
NAI-1504903777v10

--------------------------------------------------------------------------------







(b)    Except as may be otherwise provided in the TSA, the Kunshan MSA, the
Czestochowa MSA or otherwise agreed to in writing by the Parties, all tangible
Excluded Assets that are located at any of the AVS Facilities will be removed
from such facilities prior to the Closing (or as promptly as reasonably
practicable thereafter), at Seller’s expense and in a manner so as not to
unreasonably interfere with the operations of any member of the Acquiror Group
and to not cause damage to such AVS Facility, and such member of the Acquiror
Group will, during normal business hours and upon reasonable prior written
notice, provide reasonable access as applicable to such AVS Facility to
effectuate such movement. Seller will remove any Excluded Assets that remain at
any such AVS Facilities in connection with the performance of services under the
TSA, the Kunshan MSA and the Czestochowa MSA as promptly as reasonably
practicable after the termination of such service pursuant to the same terms and
conditions stated in the immediately preceding sentence.
4.16    Labor Representative Cooperation. Seller and Acquiror will each provide,
and will cause each of their Affiliates to provide, and will use their
Commercially Reasonable Efforts to cause each of their respective
representatives, including legal, human resources and regulatory, to provide,
all cooperation reasonably requested by the other Party in connection with
satisfying its obligations with respect to any labor union or similar body,
including all notifications and consultations and other processes necessary to
effectuate the transactions contemplated hereby, which will include any required
notifications and consultations and other processes required to engage in
discussions or negotiations with any labor union or similar body for purposes of
executing an agreement to assume an existing collective bargaining agreement.
Such cooperation will include the provision of any information and consultation
required by applicable Law, the terms of any Contract or as reasonably requested
by the other Party. Each of Acquiror and Seller will make available its
representatives at such times and in such places as the other Party may
reasonably request for purposes of discussions with representatives of any such
labor union or similar body.
4.17    Insurance Matters. From and after the Closing, Acquiror will not, and
will cause its Affiliates not to, assert any claim against any insurance
policies or practices of Seller and its Affiliates under any fronted insurance
policies, surety bonds or corporate insurance policies or practices, or any form
of self-insurance whatsoever; provided, however, that (a) Seller and Acquiror
agree that all claims with respect to insured events occurring prior to the
Closing will be administered in accordance with the terms of Seller’s or its
Subsidiaries’ third-party policies and coverage applicable to such claims, and
the Parties will use Commercially Reasonable Efforts to obtain the benefit of
such policies and coverage, (b) Acquiror will receive the benefit of such
policies with respect to such claims to the extent losses occurring prior to the
Closing related to AVS Assets are covered notwithstanding the consummation of
the transactions contemplated by this Agreement, and (c) Seller will receive the
benefit of such policies with respect to such claims to the extent losses
occurring prior to the Closing related to Liabilities other than Assumed AVS
Liabilities are covered notwithstanding the consummation of the transactions
contemplated by this Agreement and provided, that in the case of clauses (b) and
(c) such recovery will be net of any deductibles, self-insured retention, costs
of any retroactive insurance premiums or other amounts paid or expenses incurred
in


50
NAI-1504903777v10

--------------------------------------------------------------------------------





connection with any insured claims made after the Closing under any such
policies that relate to the period prior to Closing.
4.18    Certain Employee Vehicles. Section ‎4.18 of the Seller Disclosure Letter
sets forth a list of any leased motor vehicles used or held for use by an AVS
Business Employee as of the date of this Agreement where such AVS Business
Employee is a lessee but lease payments are made (or reimbursed) by Seller or
its Affiliates (as such list may be amended as provided herein, the “Reimbursed
Auto Leases”). Seller will be entitled to update such section of the Seller
Disclosure Letter between the date hereof and the Closing to reflect any changes
in such list, whether arising as a result of permitted changes in the list of
AVS Business Employees or otherwise, by giving written notice to Acquiror of
such change. Prior to the Closing, Seller and Acquiror will cooperate in good
faith with respect to the transfer to Acquiror and its Affiliates of all
obligations of Seller and its Affiliates under any Reimbursed Auto Lease to the
extent arising from or relating to events or circumstances occurring after the
Closing Date with respect to each Continuing Employee so that, from and after
the Closing, all Continuing Employees may continue to use any motor vehicles
subject to a Reimbursed Auto Lease.
4.19    Confidentiality.
(a)    The Parties acknowledge that in connection with the transactions
contemplated hereby, the Parties have disclosed to each other Information which
the Parties consider proprietary and confidential. The Parties agree that, after
the Closing, Information that constitutes an AVS Asset or that relates to the
AVS Business, the AVS Assets or the Assumed AVS Liabilities will be Information
of Acquiror and Acquiror will not be subject to this Section 4.19 with respect
to such information and Seller will be deemed to be the Receiving Party of such
Information for purposes of Section 4.19(b).
(b)    Each Party receiving Information (the “Receiving Party”) recognizes and
acknowledges: (i) that Information of the other Party may be commercially
valuable proprietary products of such Party, the design and development of which
may have involved the expenditure of substantial amounts of money and the use of
skilled development experts over a long period of time and which afford such
Party a commercial advantage over its competitors; (ii) that the loss of this
competitive advantage due to unauthorized disclosure or use of Information of
such Party may cause great injury and harm to such Party; and (iii) that the
restrictions imposed upon the Parties under this Section 4.19 are necessary to
protect the secrecy of Information and to prevent the occurrence of such injury
and harm. The Parties agree that:
(A)    disclosure of Information will be received and held in confidence by the
Receiving Party and that such Receiving Party will not, without the prior
written consent of the Party from whom such Information was obtained (the
“Disclosing Party”), disclose, divulge or permit any unauthorized Person to
obtain any Information disclosed by the Disclosing Party (whether or not such
Information is in written or tangible form);


51
NAI-1504903777v10

--------------------------------------------------------------------------------







(B)    the Receiving Party will take such steps as may be reasonably necessary
and commercially practicable to prevent the disclosure of Information to
unrelated third parties; and
(C)    the Receiving Party will use the Information only in connection with the
transactions contemplated hereby unless otherwise authorized in writing by the
Disclosing Party.
(c)    The commitments set forth above will not extend to any portion of
Information:
(i)    which is already known to the Receiving Party other than any member of
Seller Group with respect to Information related to the AVS Business, or is
information generally available to the public;
(ii)    which, hereafter, through no act on the part of the Receiving Party or
its Representatives becomes generally available to the public;
(iii)    which corresponds in substance to a disclosure furnished to the
Receiving Party by any third party having, to the knowledge of the Receiving
Party, a bona fide right to do so and not having any confidential obligation,
direct or indirect, to the Disclosing Party with respect to the same; or
(iv)    which is required to be disclosed by Law; provided, that, to the extent
legally permitted, the Receiving Party provides reasonable prior written notice
of such required disclosure to the Disclosing Party following the Receiving
Party’s knowledge of such requirement in order to provide the Disclosing Party
with an opportunity to prevent or limit such disclosure by seeking a protective
order or other appropriate remedy at the sole expense of the Disclosing Party.
4.20    Tooling List. Section ‎4.20 of the Seller Disclosure Letter sets forth
an accurate list of all material customer-owned tooling related to the AVS
Business (indicating, in each case, the applicable type, customer, location and
ownership) as of June 30, 2018. Seller will update Section 4.20 of the Seller
Disclosure Letter prior to the Closing (as of a date not earlier than 15
Business Days prior to the Closing Date).
4.21    No Shop.
(a)    Seller will, will cause its Subsidiaries, and will direct its other
Affiliates and Representatives to (i) immediately cease and cause to be
terminated any solicitation, encouragement, discussion or negotiation with any
Person conducted heretofore by Seller or any of its Affiliates or
Representatives with respect to any Acquisition Transaction and (ii) with
respect to any Person and its Representatives who have received access to any
electronic data room granted in connection with any Acquisition Transaction,
promptly terminate the access of any such Person and its Representatives to any
electronic data room granted in connection with such Acquisition Transaction.


52
NAI-1504903777v10

--------------------------------------------------------------------------------







(b)    From the date hereof until the earlier to occur of (i) the valid
termination of this Agreement pursuant to the terms and conditions set forth
herein and (ii) the Closing, Seller will not, will cause its Subsidiaries not
to, and will direct its other Affiliates and Representatives not to, directly or
indirectly, (A) solicit, encourage, initiate, endorse, cooperate with or
otherwise encourage or facilitate any inquiry, proposal or offer with respect
to, or the making or completion of, any Acquisition Transaction, or any inquiry,
proposal or offer that would reasonably be expected to lead to any Acquisition
Transaction, (B) conduct any discussions, enter into any negotiations or
submissions of proposals or offers in respect of an Acquisition Transaction, (C)
other than as required pursuant to applicable Laws or otherwise contemplated by
this Agreement or any Ancillary Agreement, provide any confidential or
proprietary information regarding the AVS Business or any of the AVS Assets
(including this Agreement and any other materials containing Acquiror’s proposed
terms and any other financial information, projections or proposals regarding
the AVS Business or the AVS Assets) to any Person (other than the Parties and
their Representatives) in connection with a proposed Acquisition Transaction, or
provide access to any Person to the properties, assets, officers or employees of
the AVS Business, in each case in connection with an Acquisition Transaction,
(D) approve any Acquisition Transaction or (E) enter into any letter of intent,
definitive acquisition agreement, agreement in principle, option agreement,
joint venture agreement, partnership agreement or any other similar Contract
requiring Seller to abandon or terminate its obligations hereunder or fail to
consummate the transactions contemplated hereby.  Seller will be responsible for
any breach of this Section 4.21 by its Representatives or Affiliates.
4.22    Lab Service Agreement. Prior to the Closing, Seller and Acquiror will
negotiate in good faith to enter into, effective as of the Closing Date, a lab
services agreement under which Acquiror will provide to Seller or its designee
the laboratory compounding and testing services set forth on Section 4.22 of the
Seller Disclosure Letter at the lab located at the Auburn Facility on mutually
agreed terms and conditions.
V.    EMPLOYEE MATTERS
5.01    Identification of Employees. Section ‎5.01 of the Seller Disclosure
Letter sets forth a list of each In-Scope Employee as of the date hereof. Seller
will update Section ‎5.01 of the Seller Disclosure Letter monthly after the date
of this Agreement, and fifteen (15) days prior to the Closing Date (or such
nearest earlier date as may be reasonably practicable).
5.02    Continuity of Employment.
(a)    Seller and Acquiror hereby acknowledge that it is in their mutual best
interest for there to be continuity of employment by Acquiror or its Affiliates
following the Closing with respect to each In-Scope Employee who accepts
employment with the Acquiror Group as of the Closing (other than any employee
whose employment with Seller and its Subsidiaries terminated prior to the
Closing) (collectively, “AVS Business Employees”).


53
NAI-1504903777v10

--------------------------------------------------------------------------------







(b)    Not less than 15 calendar days (or such longer period as may be required
by applicable Law) prior to the Closing Date, Acquiror will, or will cause one
of its Affiliates to, present its terms and conditions of employment (including
base salary or hourly wage rate, target bonus opportunity and other terms and
conditions in respect of post-Closing compensation and benefits) to each
In-Scope Employee, which terms and conditions will be consistent with the
provisions of this Article V (including any schedule thereto). Subject to
applicable Law, Seller and Acquiror will reasonably cooperate in connection with
the presentation of such terms and conditions of employment to the In-Scope
Employees. The Parties acknowledge that any In-Scope Employee may elect not to
accept employment with Acquiror or its Affiliates. Each AVS Business Employee
who does not reject the offer of employment from Acquiror or its Affiliates (the
applicable entity, the “Employing Entity”) is referred to herein as a
“Continuing Employee.” The Parties acknowledge and agree that nothing contained
in this Article V is intended to confer upon any Continuing Employee any right
to continued employment after evaluation by Acquiror of its employment needs
after the Closing Date. Each Continuing Employee who is based in the United
States is referred to as a “US Continuing Employee,” and each Continuing
Employee who is based outside of the United States is referred to as a “Non-US
Continuing Employee”.
(c)    Nothing herein will be construed as a representation or guarantee by
Seller or any of its Affiliates that (i) some or all of the In-Scope Employees
will accept employment with Acquiror or one of its Affiliates or (ii) some or
all of the In-Scope Employees will become employed by or continue in employment
with Acquiror or one of its Affiliates for any period of time. The Parties
acknowledge and agree that, notwithstanding anything in this Agreement to the
contrary, Acquiror will not be required to bear any severance costs or other
Liability in the event that such Liability is a result of an In-Scope Employee’s
rejection of an offer of employment by Acquiror or its Affiliate that complies
in all material respects with the requirements hereunder.
(d)    With respect to any AVS Business Employee who is working in any country
pursuant to a local visa or similar authorization as of the Closing, Acquiror
and Seller will use their Commercially Reasonable Efforts to allow such AVS
Business Employee to transfer to an Affiliate of Acquiror in such country as of
the Closing. Notwithstanding anything to the contrary, to the extent that it can
be accommodated in accordance with applicable Law, if such transfer measures are
not completed as of the Closing Date, such AVS Business Employee will remain an
employee of Seller or its Affiliates and will not transfer employment to
Acquiror or any of its Affiliates until such transfer measures are completed
(each, a “Delayed Transfer Employee”). Each Delayed Transfer Employee will not
be considered a Continuing Employee unless and until such transfer measures are
completed prior to the one-year anniversary of the Closing. With respect to each
Delayed Transfer Employee, any references to the termination of any
employment-related obligations of Seller or any of its Affiliates and the
assumption or commencement of employment-related obligations by Acquiror and its
Affiliates as of the Closing Date will be deemed to apply instead as of the date
such transfer measures are completed.


54
NAI-1504903777v10

--------------------------------------------------------------------------------







(e)    Notwithstanding anything to the contrary in this Agreement, to the extent
that it can be accommodated in accordance with applicable Law, any AVS Business
Employee who is not actively at work as of the Closing due to a leave of
absence, disability or sick leave will remain an employee of Seller or its
Affiliates and will not transfer employment to Acquiror or any of its Affiliates
until such time as such employee is able to return to active fulltime, full
medical release work status (each, a “Leave of Absence Employee”). Each Leave of
Absence Employee will not be considered a Continuing Employee unless and until
such Leave of Absence Employee returns to actively at work on fulltime, full
medical release status with Acquiror or its Affiliates prior to the six-month
anniversary of the Closing Date or such longer period as required by Law. With
respect to each Leave of Absence Employee, any references to the termination of
any employment-related obligations of Seller or any of its Affiliates and the
assumption or commencement of employment-related obligations by Acquiror and its
Affiliates as of the Closing Date will be deemed to apply instead as of the date
such employee returns to actively at work status with Acquiror or its
Affiliates.
(f)    Without limiting the generality of the provisions of this Article V, as
of the Closing, Acquiror will (or will cause an Affiliate to) assume or retain
and be responsible for the employment (including any employment contracts) of
all Non-US Continuing Employees, and Acquiror will (or will cause an Affiliate
to) take any and all actions necessary or appropriate (if any) to continue the
employment of such Non-US Continuing Employees, without the Seller or any of its
Affiliates having any Liability following the Closing to any such employees for
severance, redundancy, termination, payment in lieu of notice, indemnity or
other payments to any of such employees by reason of, or as a result of, the
transactions contemplated by this Agreement.
5.03    Terms of Employment.
(a)    As of the Closing and for the one-year period following the Closing Date
or such longer period as may be required by applicable Law or Contract (the
“Benefit Period”), Acquiror will make available to each Continuing Employee (i)
an annual salary or wage level that is at least equal to the annual salary or
wage level that is in effect for such Continuing Employee immediately prior to
the Closing and (ii) annual cash bonus opportunities (which, for the avoidance
of doubt, will be prorated for the calendar year in which Closing occurs) and
employee benefits (other than any equity or equity-based compensation or
benefits under any defined benefit pension plan) that are reasonably comparable
in the aggregate to the annual cash bonus opportunities and employee benefits
that are in effect for such Continuing Employees immediately prior to the
Closing; provided, that the foregoing obligations in this subsection (a) will
only apply to a Continuing Employee for as long as such Continuing Employee
remains employed by Acquiror during the Benefit Period unless any such
Continuing Employee voluntarily transfers to another member of the Acquiror
Group during such period.  For the avoidance of doubt, this Section 5.03(a) will
require Acquiror to maintain, or cause an Affiliate to maintain, for the
one-year period following the Closing Date or such longer period as may be
required by applicable Law or Contract, a severance pay plan, program or
practice for the benefit of each Continuing Employee that is reasonably
comparable in the aggregate to the plan, program or


55
NAI-1504903777v10

--------------------------------------------------------------------------------





practice in effect immediately prior to the Closing with respect to each such
Continuing Employee.
(b)    Seller and Acquiror agree to cooperate and provide each other such
information as each may reasonably request in order to administer the AVS
Business Acquired Plans with respect to Continuing Employees following the
Closing.
(c)    Notwithstanding anything in this Agreement to the contrary, the terms and
conditions of employment of any Continuing Employee who is covered by any
collective bargaining agreement will be as set forth in the applicable
collective bargaining agreement until such applicable agreement’s expiration,
modification or termination in accordance with its terms or applicable Law.
Subject to the allocation of Liabilities set forth in Section 1.05(b)(iv), as of
the Closing Date, Acquiror will assume all collective bargaining agreements or
other agreement with a labor organization listed in Section 2.09(g) of the
Seller Disclosure Letter; provided, however, that Acquiror will negotiate in
good faith and use Commercially Reasonable Efforts to execute, prior to and
effective upon the Closing Date, an agreement with United Steel Workers union
Local 634L (the “USW”) recognizing the USW and either assuming the current
collective bargaining agreement between Cooper-Standard Automotive Inc., Auburn
NVH Plant and Local 634L U.S.W., effective July 1, 2017 until July 1, 2020,
subject to the allocation of Liabilities set forth in Section 1.05(b)(iv), or
establishing a new collective bargaining agreement with the USW.
(i)    Each member of the Acquiror Group acknowledges and agrees that the
remedies at law for a breach or threatened breach of Section 5.03(c) may be
inadequate and Seller, its Affiliates, and the applicable Continuing Employee(s)
may suffer irreparable damages as a result of such breach or threatened breach.
In recognition of this fact, each member of the Acquiror Group agrees that in
the event of such a breach or threatened breach of Section 5.03(c) by any member
of the Acquiror Group, in addition to any remedies at Law, Seller will be
entitled to equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy which may then be available.
(d)    This Section 5.03 will survive the Closing and will be binding on all
successors and assigns of Seller and Acquiror and each of their respective
Subsidiaries and Affiliates.
5.04    Bonuses. With respect to annual bonuses for Continuing Employees for the
calendar year in which the Closing occurs, in the calendar year following the
Closing, Seller will pay to each Continuing Employee, at the same time as Seller
pays to other employees of Seller and its Affiliates, an amount equal to the
product of (a) the bonus such Continuing Employee would have earned had he or
she remained employed by Seller or an Affiliate through the end of the
applicable calendar year (which bonus amount will be calculated by Seller using
the same performance metrics that are applied by Seller to other employees of
Seller and its Affiliates), multiplied by (b) a fraction, the numerator of which
is the number of days that have elapsed between


56
NAI-1504903777v10

--------------------------------------------------------------------------------





January 1 of the year in which the Closing occurs and the Closing Date and the
denominator of which is 365.
5.05    Credit for Service with Seller. Where applicable, and to the extent
administratively practicable or otherwise required by applicable Law, Acquiror
and its Affiliates will provide credit for each Continuing Employee’s length of
service with Seller and its Affiliates and their respective predecessors for all
purposes (including eligibility, vesting and benefit accrual) under (a) each
plan, program, policy or arrangement of Acquiror and its Affiliates to the same
extent such service was recognized under a similar plan, program, policy or
arrangement of Seller or any of its Affiliates, and (b) applicable Law
(including the Family and Medical Leave Act of 1993) in each case, except to the
extent such prior service credit would result in a duplication of benefits
(including any duplication of benefits under a defined benefit pension plan).
5.06    Welfare Benefit Plans. Seller will retain responsibility for all
hospital, medical, life insurance, disability and other welfare plan
(collectively referred to herein as “Welfare Type Plans”) expenses and benefits
in respect of claims covered by such plans that are incurred by Continuing
Employees and their dependents prior to the Closing Date. Acquiror will be
responsible for all expenses and benefits in respect of claims incurred on or
after the Closing Date by Continuing Employees and their dependents under all
Welfare Type Plans that are maintained by Acquiror for the Continuing Employees
and their dependents. For purposes of this Section 5.06, claims will be deemed
to have been incurred:
(a)    with respect to salary continuation claims, on the day that the incident
triggering the salary continuation claim occurred;
(b)    with respect to all medical, drug or dental claims, on the date the
service was received or the supply was purchased by the claimant; and
(c)    with respect to disability or life insurance claims, on the date the
incident occurred.
5.07    Waiver of Conditions. Acquiror will, or will cause an Affiliate to, use
Commercially Reasonable Efforts to waive any pre-existing condition limitations
and eligibility waiting periods under Acquiror’s welfare plans (but only to the
extent such pre-existing condition limitations and eligibility waiting periods
were satisfied under comparable welfare plans of Seller (or an Affiliate) as of
the Closing Date).
5.08    AVS Business Acquired Plans. Effective as of the Closing, Acquiror will
assume sponsorship of and all obligations under, Liabilities with respect to and
Assets with respect to the AVS Business Acquired Plans. Seller and Acquiror will
take all actions necessary to transfer such sponsorship and Assets to Acquiror
as of the Closing.
5.09    401(k) Plan for Non-Union US Continuing Employees. Effective as of the
Closing Date, subject to approval by Seller’s Employee Benefit Committee, each
US Continuing Employee who is not represented by a collective bargaining
agreement


57
NAI-1504903777v10

--------------------------------------------------------------------------------





(each, a “Non-Union US Continuing Employee”) will be fully vested in his or her
account balance under the Cooper-Standard Automotive Inc. Enhanced Investment
Savings Plan.
5.10    COBRA Continuation Coverage. Acquiror will have the sole responsibility
for “continuation coverage” benefits provided after the Closing Date for all US
Continuing Employees and each of the “qualified beneficiaries” of such
employees, in any case, for whom a “qualifying event” occurs after the Closing
Date. Seller will have the sole responsibility for “continuation coverage”
benefits provided after the Closing Date for all AVS Business Employees and each
of the “qualified beneficiaries” of such employees, in any case, for whom a
“qualifying event” occurs on or prior to the Closing Date. The terms
“continuation coverage”, “qualified beneficiaries” and “qualifying event” will
have the meanings ascribed to them under Section 4980B of the Code and Sections
601-608 of ERISA.
5.11    Worker’s Compensation. With respect to workers’ compensation claims,
from and after the Closing Date, Acquiror will become responsible for all new
workers’ compensation claims of any Continuing Employee as such new claims
relate to injuries identifiably sustained by Continuing Employees after the
Closing Date.
5.12    WARN Act. Acquiror will, and will cause its Affiliates to, (i) provide
any required notice under the Worker Adjustment and Retraining Notification Act
or any other similar Law (the “WARN Act”) and (ii) otherwise comply with the
WARN Act with respect to any “plant closing” or “mass layoff” (as defined in the
WARN Act) or group termination or similar event affecting Continuing Employees
(including as a result of the consummation of the transactions contemplated by
this Agreement and the Ancillary Agreements) and occurring from and after the
Closing. Acquiror will not, and will not permit any of its Affiliates to, take
any action on or after the Closing Date that would cause any termination of
employment by Seller or its Affiliates of any employees of the AVS Business
occurring prior to the Closing to constitute a “plant closing,” “mass layoff” or
group termination or similar event under the WARN Act, or to create any
Liability or penalty to Seller or any of its Affiliates for any employment
terminations under applicable Law. In addition, Acquiror will provide a full
defense to, and indemnify Seller for any Liabilities (including costs of
collection, attorneys’ fees and other defense costs or disbursements) which
Seller may incur in connection with any suit or claim of violation brought
against or affecting Seller under the WARN Act or any similar Law of any actions
taken by Acquiror with regard to any site of employment, facility, operating
unit or employee affected by this Agreement, including but not limited to
liability under the WARN Act or any similar law that arises, in whole or in part
as a result of any “employment loss” (as that term is defined in the WARN Act or
any similar law, which was caused by Acquiror in such 90 day period following
the Closing Date. Seller will notify Acquiror of any layoffs of employees of the
AVS Business that occur during the 90-day period prior to the Closing Date.
Section ‎5.12 of the Seller Disclosure Letter contains a true and complete list
of the names and the sites of employment or facilities of those individuals who
suffered an “employment loss” (as that term is defined in the WARN Act) at any
site of employment or facility of the Seller or any Subsidiary during the 90-day
period prior to the date of this Agreement. Section ‎5.12 of the Seller


58
NAI-1504903777v10

--------------------------------------------------------------------------------





Disclosure Letter will be updated immediately prior to the Closing Date with
respect to the 90-day period prior to the Closing Date.
5.13    Retiree Welfare Benefits. Effective as of the Closing, Acquiror will
assume all post-employment and post-retirement welfare benefit obligations with
respect to all Continuing Employees of the AVS Business and their respective
spouses and dependents. Acquiror will establish a post-retirement welfare
benefit plan (“Acquiror’s Retiree Plan”) for the benefit of such Continuing
Employees of the AVS Business and their respective spouses and dependents that
provides benefits that are substantially comparable to the benefits provided to
such individuals under Seller’s applicable post-retirement welfare plan(s).
Except where otherwise provided by applicable Law, benefits under Acquiror’s
Retiree Plan may not be substantially decreased or terminated prior to December
31, 2020 (or in the case of any such employee who is covered by a collective
bargaining agreement, until the expiration of the applicable collective
bargaining agreement or in accordance with applicable Law).
5.14    Nonqualified Plans. Effective as of the Closing Date, Acquiror will
permit (or cause an Affiliate to permit) the individual set forth on Section
5.14 of the Seller Disclosure Letter to participate in The Continental
Non-Qualified Deferred Compensation Plan – Rubber.
5.15    Accrued Personal, Sick or Vacation Time. Except where otherwise provided
by applicable Law, Acquiror or an Affiliate thereof will credit each Continuing
Employee with any unused personal, sick or vacation time accrued as of
immediately prior to the Closing Date under applicable policies of Seller and
its Affiliates, and none of Seller or its Affiliates will have any liability
therefor on or following the Closing Date; provided, that if Seller will be
required by applicable Law to pay any Continuing Employee the cash value of his
or her unused personal, sick or vacation time, then Acquiror will reimburse
Seller for the amount so paid by Seller and will not be required to honor such
days.
5.16    Participation in Seller Plans. Effective as of the Closing Date, except
as required by Law, collective bargaining agreement or otherwise by this
Article V, all Continuing Employees will cease active participation in, and any
benefit accrual under, each of the Compensation and Benefit Plans, other than
the AVS Business Acquired Plans.
5.17    Miscellaneous.
(a)    Following the date of this Agreement, Seller and Acquiror (and their
Affiliates) will reasonably cooperate and use good faith efforts in all matters
reasonably necessary to effect the transactions contemplated by this Article V
(including any schedule hereto), including, (i) cooperating and providing each
other with all necessary and reasonable assistance and information to ensure
that any works councils or committees, trade and labor unions and/or employee
representatives applicable to the Non-US Continuing Employees are provided with
the information required in order for proper consultation to take place,
(ii) exchanging information and data (in each case,


59
NAI-1504903777v10

--------------------------------------------------------------------------------





except to the extent prohibited by applicable Law or to the extent that such
information and data relates to performance ratings or assessments or employees
of Seller and its Affiliates), (iii) making any and all required filings and
notices, (iv) making any and all required communications with AVS Business
Employees, and (v) obtaining any Governmental Approvals required hereunder.
(b)    Between the date hereof and the Closing Date, any communications between
Acquiror and any employees of Seller and its Affiliates regarding terms of
employment, employee benefits or otherwise regarding employment with Acquiror
will be conducted at the times and through processes approved by Seller, such
approval not to be unreasonably withheld, conditioned or delayed. Such processes
will provide adequate access to the AVS Business Employees and allow all
reasonable means of communication with such employees by Acquiror and its
Affiliates.
(c)    Without limiting Acquiror’s obligations under this Article V (including
any schedule hereto) with respect to the Continuing Employees, this Article V
(including any schedule hereto) will not (i) be treated as an amendment of, or
undertaking to amend any employee benefit plan in which Acquiror’s employees
participate or (ii) prohibit Acquiror or any of its Affiliates from amending any
employee benefit plan in which Acquiror’s employees participate.
(d)    Notwithstanding anything in this Agreement to the contrary (including the
provisions of Sections 10.06 and 10.14), Seller, in its sole discretion, will
have the right to enforce the obligations of any member of the Acquiror Group
under this Article V (including any schedule hereto) on behalf of, and for the
benefit of, any Continuing Employee; provided, however, that with respect to any
such enforcement, Seller must first (i) within 90 calendar days following
Seller’s actual knowledge of the condition giving rise to Seller’s enforcement
action, deliver to Acquiror a written explanation specifying the relevant
portion of this Article V (including any schedule hereto) that is the basis for
such enforcement action and (ii) give Acquiror an opportunity to cure such
condition within 30 calendar days following delivery of such explanation; and
provided, further, that in no event will Seller have any rights under this
Section 5.17(d) (including any schedule hereto) relating to any alleged breach
by Acquiror of its obligations under this Article V (including any schedule
hereto) if the alleged failure to meet such obligations results from Seller’s
failure to provide information reasonably necessary to satisfy Acquiror’s
obligations. Nothing contained in this Article V will (a) be construed to
establish, amend, or modify any Compensation and Benefit Plan, Contract,
collective bargaining agreement policy or arrangement, (b) limit the ability of
Acquiror or any of its Affiliates to amend, modify or terminate any benefit or
compensation plan, collective bargaining agreement, contract, policy or
arrangement at any time assumed, established, sponsored or maintained by any of
them, (c) create any third-party beneficiary rights or obligations in any person
(including any Continuing Employee) other than the Parties to this Agreement or
any right to employment or continued employment or to a particular term or
condition of employment with Acquiror or any of its Affiliates, or (d) limit the
right of Acquiror or any of its Affiliates to terminate the employment or
service of any employee or other service provider following the Closing Date at
any time and for any or no reason.


60
NAI-1504903777v10

--------------------------------------------------------------------------------







VI.    CONDITIONS
6.01    Joint Conditions. The respective obligation of Seller and Acquiror to
consummate the Closing is subject to the satisfaction or waiver of the following
conditions:
(a)    no preliminary or permanent injunction or other Order or Law shall be in
effect that would make unlawful the consummation of the transactions
contemplated hereby;
(b)    (i) all waiting periods under the HSR Act applicable to the transactions
contemplated by this Agreement shall have terminated or expired, and (ii) all
other applicable Governmental Approvals required for the consummation of the
transactions contemplated by this Agreement under any Antitrust Laws identified
on Section 6.01(b) of the Seller Disclosure Letter shall have been obtained;
(c)    the notifications to the works councils, economic committees, unions and
any other representative bodies identified on Section 6.01(c) of the Seller
Disclosure Letter shall have been made, all required consultations shall have
been conducted and with respect to each identified jurisdiction, either (i) a
motivated opinion shall have been obtained from each applicable works council,
economic committee, union and other representative body or (ii) the Closing
shall be permitted under local Law without such motivated opinion; and
(d)    the French Closing shall have occurred.
6.02    Conditions to the Obligation of Acquiror. The obligation of Acquiror to
consummate the Closing is subject to the satisfaction of each of the following
conditions (each of which is for the exclusive benefit of Acquiror and may be
waived by Acquiror unless otherwise provided in this Agreement):
(a)    all covenants of Seller under this Agreement and the Ancillary Agreements
to be performed on or before the Closing shall have been duly performed (or any
non-performance shall have been cured) by Seller in all material respects;
(b)    (i) the Seller Specified Representations shall be true and correct in all
respects as of the Closing Date, (ii) the representations and warranties set
forth in Article II of this Agreement (other than the Seller Specified
Representations), which for purposes of this clause (ii) will be read as though
none of them contained any materiality qualifications, but not disregarding
limitations of representations to AVS Material Contracts or temporal
limitations, shall be true and correct in all respects as of the Closing Date
(except that any representation and warranty made as of a date other than the
date of this Agreement shall continue on the Closing Date to be true and correct
in all respects as of the specified date), except where the failure of the
representations and warranties described in this clause (ii) to be true and
correct in all respects would not reasonably be expected, individually or in the
aggregate, to have an AVS Business MAE, and Acquiror shall have received a
certificate of Seller addressed to Acquiror and dated the Closing Date, signed
on behalf of Seller by an officer of Seller


61
NAI-1504903777v10

--------------------------------------------------------------------------------





(on Seller’s behalf and without personal liability), confirming the matters set
forth in Section 6.02(a) and Section 6.02(b);
(c)    from the date of this Agreement until the Closing Date, no AVS Business
MAE shall have occurred;
(d)    Cooper-Standard France SAS shall have validly delivered to Acquiror an
Acceptance Notice (as such term is defined in the French Offer to Purchase);
(e)    all deliveries of compounds from the Stratford Facility for products of
the AVS Business shall have ceased and been replaced with equivalent deliveries
from the Auburn Facility (and all Consents that are required in connection with
the same shall have been obtained, and reasonably satisfactory evidence thereof
shall have been provided to Acquiror);
(f)    Seller and Acquiror shall have completed the IT Preparation;
(g)    the United Steel Workers union Local 634L shall have executed an
agreement with Acquiror, as contemplated by Section 5.03(c); and
(h)    Seller shall made each of the deliveries contemplated by Section 1.12(a).
6.03    Conditions to the Obligation of Seller. The obligation of Seller to
consummate the Closing is subject to the satisfaction of each of the following
conditions (each of which is for the exclusive benefit of Seller and may be
waived by Seller unless otherwise provided in this Agreement):
(a)    all covenants of Acquiror under this Agreement and the Ancillary
Agreements to be performed on or before the Closing Date shall have been duly
performed (or any non-performance shall have been cured) by Acquiror in all
material respects;
(b)    (i) the Acquiror Specified Representations shall be true and correct in
all respects as of the Closing Date, (ii) the representations and warranties set
forth in Article III of this Agreement (other than the Acquiror Specified
Representations), which for purposes of this clause (ii) will be read as though
none of them contained any materiality or “Acquiror MAE” qualifications, shall
be true and correct in all respects as of the Closing Date with the same effect
as though made as of the Closing Date (except that any representation and
warranty made as of a date other than the date of this Agreement shall continue
on the Closing Date to be true and correct in all respects as of the specified
date), except where the failure of the representations and warranties to be true
and correct in all respects would not reasonably be expected, individually or in
the aggregate, to have an Acquiror MAE, and Seller shall have received a
certificate of Acquiror addressed to Seller and dated the Closing Date, signed
on behalf of Acquiror by an officer of Acquiror (on Acquiror’s behalf and
without personal liability), confirming the matters set forth in Section 6.03(a)
and this Section 6.03(b);


62
NAI-1504903777v10

--------------------------------------------------------------------------------





 
(c)    Seller and Acquiror shall have completed the IT Preparation; and
(d)    Acquiror shall made each of the deliveries contemplated by Section
1.12(b).
VII.    TERMINATION AND ABANDONMENT
7.01    Basis for Termination. This Agreement may be terminated and the
transactions contemplated hereby abandoned at any time prior to the Closing
Date:
(a)    by mutual written consent of Seller and Acquiror;
(b)    by either Seller or Acquiror:
(i)    if the Closing does not occur on or prior to June 30, 2019 (the “End
Date”), unless the failure of the Closing to occur by such date is due to the
failure of the Party seeking to terminate this Agreement to perform or observe
in all material respects the covenants of such Party set forth herein; or
(ii)    if (A) there is any Law that makes consummation of the transactions
hereunder illegal or otherwise prohibited or (B) any Governmental Authority
having competent jurisdiction has issued an Order or taken any other action
(which the terminating Party must have complied with its obligations (if any,
under this Agreement) to resist, resolve or lift) permanently restraining,
enjoining or otherwise prohibiting the transactions contemplated hereunder, and
such Order or other action becomes final and non-appealable;
(iii)    if the French SPA is terminated in accordance with its terms;
(c)    by Seller:
(i)    if Acquiror breaches any of its representations and warranties or
covenants contained in this Agreement, which breach (A) would give rise to the
failure of a condition set forth in Article VI and (B) cannot be or has not been
cured within 60 calendar days after the giving of written notice to Acquiror of
such breach; or
(ii)    if any of the conditions set forth in Sections 6.01 or 6.03 becomes
incapable of fulfillment, and has not been waived by Seller to the extent
waivable;
(d)    by Acquiror:
(i)    if Seller breaches any of its representations and warranties or covenants
contained in this Agreement, which breach (A) would give rise to the failure of
a condition set forth in Article VI and (B) cannot be or has not been cured
within 60 calendar days after the giving of written notice to Seller of such
breach; or


63
NAI-1504903777v10

--------------------------------------------------------------------------------







(ii)    if any of the conditions set forth in Sections 6.01 or 6.02 becomes
incapable of fulfillment, and has not been waived by Acquiror to the extent
waivable;
provided, however, that the Party seeking termination pursuant to clause (c)(i),
(c)(ii), (d)(i), or (d)(ii) is not in material breach of any of its
representations, warranties or covenants contained in this Agreement.
7.02    Notice of Termination; Return or Destruction of Documents; Continuing
Confidentiality Obligation. In the event of termination by Seller or Acquiror
pursuant to this Article VII, written notice thereof will forthwith be given to
the other Party and the transactions contemplated by this Agreement and the
Ancillary Agreements will terminate, without further action by any Party. If the
transactions contemplated by this Agreement and the Ancillary Agreements are
terminated as provided herein, (a) Acquiror will return to Seller or destroy all
documents and copies (including electronic copies, to the extent practicable)
and other material received from Seller and its Subsidiaries and its and their
Representatives relating to the transactions contemplated hereby and by the
Ancillary Agreements, whether so obtained before or after the execution hereof,
(b) Seller will return to Acquiror or destroy all documents and copies
(including electronic copies, to the extent practicable) and other material
received from Acquiror and its Subsidiaries and its and their Representatives
relating to the transactions contemplated hereby and by the Ancillary
Agreements, whether so obtained before or after the execution hereof, and (c)
notwithstanding anything herein to the contrary, the Confidentiality Agreement
will be deemed to be reinstated and will be deemed to apply as if it had not
originally been terminated pursuant to Section 10.02. Destruction of all
documents and other material received relating to the transactions contemplated
by this Section 7.02 will be confirmed in writing.
7.03    Effect of Termination. If this Agreement is terminated and the
transactions contemplated hereby are abandoned as described in this Article VII,
(a) there shall be no Liability of either Party arising from or relating to any
breaches by such Party of this Agreement, and termination shall be each Party’s
exclusive remedy for any breach by the other Party and (b) this Agreement will
become void and of no further force and effect, except for the provisions of
Section 4.03 relating to publicity, this Section 7.03 and Article X (other than
Section 10.11 which will terminate with the other provisions of this Agreement
except as specifically provided in this Section) containing general provisions,
except that nothing in this Article VII will be deemed to (i) release any Party
or limit the Liability either Party for such Party’s fraud or Deliberate Breach
or (ii) impair the right of any Party to compel specific performance by another
Party of its obligations under this Agreement that specifically survive such
termination as set forth in the immediately preceding sentence.
VIII.    INDEMNIFICATION
8.01    Indemnification by Acquiror. Without limiting or otherwise affecting the
indemnity provisions of any Ancillary Agreement, but subject to the limitations
set forth in this Article VIII, from and after the Closing Date, Acquiror will
indemnify, defend (or,


64
NAI-1504903777v10

--------------------------------------------------------------------------------





where applicable, pay the defense costs for) and hold harmless the Seller
Indemnitees from and against, any and all Losses to the extent resulting from,
relating to or arising, whether prior to or following the Closing, out of any of
the following items (without duplication):
(a)    the Assumed AVS Liabilities, including the failure of any member of the
Acquiror Group or any other Person to pay, perform, fulfill, discharge and, to
the extent applicable, comply with, in due course and in full, any such Assumed
AVS Liabilities;
(b)    any breach by Acquiror or any other member of the Acquiror Group of any
covenant to be performed by such Persons pursuant to this Agreement; and
(c)    any breach of any of the representations and warranties contained in
Article III of this Agreement.
8.02    Indemnification by Seller. Without limiting or otherwise affecting the
indemnity provisions of any Ancillary Agreement but subject to the limitations
set forth in this Article VIII, from and after the Closing, Seller will
indemnify, defend (or, where applicable, pay the defense costs for) and hold
harmless the Acquiror Indemnitees from and against any and all Losses to the
extent resulting from, relating to or arising, whether prior to or following the
Closing, out of any of the following items (without duplication):
(a)    any Excluded Liability, including the failure of Seller or any other
member of the Seller Group or any other Person to pay, perform, fulfill,
discharge, and to the extent applicable, comply with, in due course and in full,
such Excluded Liabilities;
(b)    any breach by Seller or any other member of the Seller Group of any
covenant to be performed by such Persons pursuant to this Agreement;
(c)    any breach of any of the representations and warranties of Seller
contained in Article II of this Agreement; and
(d)    any Unknown Liabilities.
8.03    Calculation and Other Provisions Relating to Indemnity Payments.
(a)    Insurance. The amount of any Loss for which indemnification is provided
under this Article VIII will be net of any amounts actually recovered by the
Indemnitee or its Affiliates under insurance policies with respect to such Loss
(less the costs and expenses incurred to collect the proceeds of such insurance
and the amount, if any, of any retroactive or other premium adjustments
reasonably attributable thereto).
(b)    Net Tax Benefits. The amount that any Indemnifying Party is or may be
required to provide as indemnification to or on behalf of any Indemnitee under
this Agreement will be decreased by the amount of any net Tax benefit realized
by the Indemnitee (or an Affiliate thereof) in connection with the payment of
the relevant


65
NAI-1504903777v10

--------------------------------------------------------------------------------





indemnified amount or the conduct, event or condition giving rise to the
indemnity obligation (as offset by any Tax detriment realized upon the receipt
of such indemnity payment).
(c)    Items Included in Final Closing Adjustment Statement. Acquiror will have
no right to make any claims against Seller in respect of any Liability (i) to
the extent that the Liability was fully reflected in the Final Closing
Adjustment Statement, or (ii) to the extent it would result in a duplicative
payment or benefit to Acquiror of amounts recovered as Post-Closing Adjustment
pursuant to Section 1.11(e).
(d)    Materiality Scrape. For the purposes of calculating the amount of any
Losses arising from a breach of the representations and warranties of Seller or
Acquiror, such representations and warranties contained in this Agreement will
be read without regard to any qualification therein relating to materiality, AVS
Business MAE, Acquiror MAE or any similar qualification or standard.
8.04    Procedures for Defense, Settlement and Indemnification of Claims.
(a)    Direct Claims. All claims made hereunder by (i) any member of the Seller
Group, on the one hand, against Acquiror or any member of the Acquiror Group, on
the other hand, or (ii) by Acquiror or any member of the Acquiror Group, on the
one hand, against any member of the Seller Group, on the other hand
(collectively, “Direct Claims”), will be subject to the limitations and dispute
resolution procedures set forth in Section 10.15.
(b)    Third-Party Claims.
(i)    Notice of Claims. If an Indemnitee receives notice or otherwise learns of
the assertion by a Person (including any Governmental Authority) who is not a
member of the Seller Group or Acquiror or any of its Affiliates of any claim or
of the commencement by any such Person of any Action with respect to which an
Indemnifying Party may be obligated to provide indemnification (collectively, a
“Third-Party Claim”), such Indemnitee will give such Indemnifying Party prompt
written notice (a “Claims Notice”) thereof but in any event within 10 Business
Days after receiving written notice of such Third Party Claim. Any such notice
will describe the Third-Party Claim in reasonable detail, stating the nature,
basis for indemnification and the amount thereof, to the extent known, along
with copies of any relevant documents evidencing such Third-Party Claim.
Notwithstanding the foregoing, the delay or failure of any Indemnitee or other
Person to give notice as provided in this Section 8.04(b)(i) will not relieve
the Indemnifying Party of its obligations under this Article VIII, except to the
extent that such Indemnifying Party is actually materially prejudiced by such
delay or failure to give notice.
(ii)    Opportunity to Defend. The Indemnifying Party has the right, exercisable
by written notice to the Indemnitee within 10 Business Days after receipt of a
Claims Notice from the Indemnitee of the commencement or


66
NAI-1504903777v10

--------------------------------------------------------------------------------





assertion of any Third-Party Claim in respect of which indemnity may be sought
under this Article VIII, to assume and conduct the defense of such Third-Party
Claim in accordance with the limits set forth in this Agreement with counsel
selected by the Indemnifying Party and reasonably acceptable to the Indemnitee;
provided, however, that (A) the Third-Party Claim does not relate to or arise in
connection with any criminal proceeding, action, indictment, allegation or
investigation, (B) the Third-Party Claim would not, in the reasonable opinion of
the Indemnitee, negatively affect the reputation of the Indemnitee, (C) the
Third-Party Claim does not involve (in the event that Acquiror is an Indemnitee)
any customer of Acquiror or its Subsidiaries or Governmental Authority that
regulates Acquiror or its Subsidiaries, (D) the Third-Party Claim solely seeks
(and continues to seek) monetary damages; and (E) the Indemnifying Party
expressly agrees with the Indemnitee in writing to be fully responsible for all
of the Losses that arise from the Third-Party Claim (the conditions set forth in
clauses (A) through (E) are, collectively, the “Litigation Conditions”). For
purposes of clause (E) of the preceding sentence, if a Third-Party Claim
consists of multiple claims by a plaintiff or group of plaintiffs, and it is
reasonably practicable for an Indemnifying Party to control the defense of a
subset of such claims, the Indemnifying Party may elect to agree to be fully
responsible for only all of the Losses that arise from such subset of claims,
and may elect to control the defense of only such subset of claims; provided,
that the other Litigation Conditions set forth in clauses (A) through (E) of the
preceding sentence are satisfied. If the Indemnifying Party does not assume the
defense of a Third-Party Claim in accordance with this Section 8.04(b), the
Indemnitee may continue to defend the Third-Party Claim. If the Indemnifying
Party has assumed the defense of a Third-Party Claim as provided in this
Section 8.04(b), the Indemnifying Party will not be liable for any legal
expenses subsequently incurred by the Indemnitee in connection with the defense
of the Third-Party Claim; provided, however, that if (x) any of the Litigation
Conditions ceases to be met, (y) the Indemnifying Party fails to take reasonable
steps necessary to defend diligently such Third-Party Claim or (z) in the
reasonable judgment of the Indemnitee based on the advice of counsel, there
exists an actual or potential conflict of interest between the Indemnifying
Party and the Indemnitee with respect to such Third-Party Claim, the Indemnitee
may assume its own defense, and the Indemnifying Party will be liable for all
reasonable costs or expenses thereafter incurred by the Indemnitee in connection
with such defense. The Indemnifying Party or the Indemnitee, as the case may be,
has the right to participate in (but, subject to the prior sentence, not
control), at its own expense, the defense of any Third-Party Claim that the
other is defending as provided in this Agreement. The Indemnifying Party, if it
has assumed the defense of any Third-Party Claim as provided in this Agreement,
may not, without the prior written consent of the Indemnitee, consent to a
settlement of, or the entry of any judgment arising from, any such Third-Party
Claim unless such settlement or judgment includes as an unconditional term
thereof the giving by the claimant or the plaintiff to the Indemnitee of a
complete release from all liability in respect of such Third-Party Claim and
unless such settlement or judgment does not impose


67
NAI-1504903777v10

--------------------------------------------------------------------------------





injunctive or other non-monetary equitable relief against the Indemnitee or its
Affiliates, or their respective businesses. The Indemnitee has the right to
settle any Third-Party Claim, the defense of which has not been assumed by the
Indemnifying Party, with the prior written consent of the Indemnifying Party,
which consent will not be unreasonably withheld, conditioned or delayed.
(iii)    In the event that an Indemnifying Party is precluded from assuming the
defense of a Third-Party Claim due to any of the Litigation Conditions (other
than the Litigation Condition set forth in clause (E) of the definition of
“Litigation Conditions”) not being met, the Indemnitee will defend itself
against the applicable Third-Party Claim with counsel selected by the
Indemnitee. In such circumstances, the Indemnitee will defend any such
Third-Party Claim in good faith and have control of such defense and
proceedings; provided, that, (A) the Indemnitee will keep the Indemnifying Party
promptly and reasonably informed of the status and developments related to such
Third-Party Claim, and (B) the Indemnitee will provide the Indemnifying Party
with a reasonable opportunity to participate in, but not control, defense and
resolution of the Third-Party Claim. In the event of a disagreement between the
Indemnifying Party and the Indemnitee with respect to resolution of such
Third-Party Claim, the Indemnifying Party, on the one hand, and the Indemnitee,
on the other hand, may refer any such disagreement to the Chief Executive
Officer, Chief Financial Officer or the Chief Operating Officer of the
Indemnifying Party (or their designees) or the Chief Executive Officer, Chief
Financial Officer or the Chief Operating Officer of the Indemnitee (or their
designees) by delivering to the other Party a written notice of the referral (a
“Consultation Notice”). Following receipt of a Consultation Notice, each of the
Parties will cause their respective officer or designee to consult in good faith
with regard to the matter in disagreement. If such disagreement has not been
resolved by the consultation procedure as provided in this Section 8.04(b)(iii)
within 20 Business Days after delivery of the Consultation Notice, this will not
affect either Party’s rights under this Agreement (including the Indemnitee’s
right to settle any Third-Party Claim in accordance with Section 8.04(b)(ii)).
(c)    For the avoidance of doubt, this Section 8.04 will not apply to any claim
related to Tax matters, which will be governed exclusively by Article IX.
8.05    Additional Matters.
(a)    Cooperation in Defense. With respect to any Third-Party Claim for which
Acquiror, on the one hand, and Seller, on the other hand, may have Liability
under this Agreement or any of the Ancillary Agreements, the Parties agree to
cooperate reasonably and maintain a joint defense (in a manner that will
preserve the attorney-client privilege, joint defense or other privilege with
respect thereto) unless and until, with respect to any such Third-Party Claim,
(i) the Parties mutually agree to no longer pursue a joint defense or (ii)
either Party notifies the other of its reasonable belief based on the advice of
counsel that an actual or potential conflict of interest exists between the
Parties.


68
NAI-1504903777v10

--------------------------------------------------------------------------------







(b)    Mitigation of Losses. Each Indemnitee has a duty to use Commercially
Reasonable Efforts to mitigate any Losses indemnifiable under the terms of this
Article VIII to the extent practicable.
(c)    No Duplicate Recovery. In the event an Indemnitee recovers Losses in
respect of a claim of indemnification under this Article VIII, no other
Indemnitee will be entitled to recover the same Losses in respect of a claim for
indemnification under this Agreement or the French SPA.
8.06    Exclusive Remedy. From and after the Closing, the sole and exclusive
remedy of a Party with respect to any and all claims relating to this Agreement,
the AVS Business, the AVS Assets, the Excluded Liabilities, the Unknown
Liabilities, the Assumed AVS Liabilities or the transactions contemplated by
this Agreement (other than claims of, or causes of action arising from, knowing
and intentional fraud and except for seeking specific performance or other
equitable relief to require a Party to perform its obligations under this
Agreement to the extent permitted hereunder and except as otherwise provided
herein) will be pursuant to the indemnification provisions set forth in this
Article VIII or, in the case of indemnification for Taxes, Article IX. In
furtherance of the foregoing, each Party hereby waives, from and after the
Closing, any and all rights, claims and causes of action (other than pursuant to
the indemnification provisions set forth in this Article VIII and Article IX and
except for seeking specific performance or other equitable relief to require a
Party to perform its obligations under this Agreement to the extent permitted
hereunder and except as otherwise provided in any Ancillary Agreement) that such
Party or its Affiliates may have against the other Party or any of its
Affiliates, or their respective directors, officers and employees, arising under
or based upon any applicable Laws and arising out of the transactions
contemplated by this Agreement.
8.07    Limitations on Indemnification; Survival.
(a)    Notwithstanding anything in this Agreement to the contrary:
(i)    Seller will not have any liability under Section 8.02(c) (other than with
respect to a breach of Sections 2.01 (Organization), 2.02 (Authorization),
2.14 (Brokers), 2.15 (Title) and 2.16(a) (The AVS Assets) (the “Seller Specified
Representations”), or any fraud) unless the aggregate liability for Aggregated
Acquiror Indemnitee Losses exceeds 0.75% of the Aggregated Base Amount (the
“Deductible”) and then only to the extent of such excess;
(ii)    Seller’s aggregate liability under Section 8.02(c) (other than with
respect to a breach of any of the Seller Specified Representations, or any
fraud) will not exceed an amount equal to (A) 10% of the Aggregated Base Amount
(the “Cap”) less (B) as of the applicable date of determination, the sum of any
Losses recovered under Section 8.02(c) of the French SPA;


69
NAI-1504903777v10

--------------------------------------------------------------------------------







(iii)    Seller’s aggregate liability under Section 8.02(d) (A) will not exceed
an amount equal to (1) 20% of the Aggregated Base Amount, less, (2) as of the
applicable date of determination, the sum of any other Losses paid to any
Acquiror Indemnitee under Section 8.02(c) of this Agreement and Sections 8.02(c)
and 8.02(d) of the French SPA and (B) will terminate for any Unknown Liabilities
Seller does not receive written notice of by the fifth anniversary of the
Closing Date;
(iv)    (A) Acquiror will not have any liability under Section 8.01(c) (other
than with respect to a breach of Sections 3.01 (Organization),
3.02 (Authorization) and 3.04 (Brokers) (the “Acquiror Specified
Representations”), or any fraud) unless the aggregate liability for Aggregated
Seller Indemnitee Losses exceeds the Deductible, and then only to the extent of
such excess, and (B) Acquiror’s aggregate liability under Section 8.01(c) (other
than with respect to a breach of any of the Acquiror Specified Representations,
or any fraud) will not exceed an amount equal to (1) the Cap less (2) as of the
applicable date of determination, the sum of any Losses recovered under Section
8.01(c) of the French SPA; and
(v)    no Party will have any liability under Sections 8.01(c) or 8.02(c) for
any Loss arising out of any individual claim (or any series of claims arising
out of substantially the same events, facts or circumstances, which will be
aggregated for purposes of this clause (iv)), unless such Loss exceeds $25,000,
and any Losses that are disregarded pursuant to this clause (iv) will not be
aggregated for purposes of the preceding clauses (i) through (iii). Costs of
defense will not be subject to any of the limitations contemplated in this
Section 8.07 or be included in any calculation of whether any cap or similar
metric was met. This Section 8.07 will not apply to indemnification for Taxes,
which will be governed exclusively by Article IX.
(b)    The representations and warranties of Seller contained in this Agreement
(other than the Seller Specified Representations) will survive the Closing until
the date that is one year after the Closing. The Seller Specified
Representations and the Acquiror Specified Representations will survive the
Closing until the date that is the third anniversary of the Closing. The
representations and warranties set forth in Section 2.13 (Taxes), and Section
2.09 (Employees and Employee Benefits) to the extent relating to Tax matters,
will survive as provided in Section 9.08(c). The representations and warranties
of Acquiror in Sections 3.04 and 3.06 will not survive the Closing. The
covenants set forth in Sections 4.01, 4.04 and 4.15(b) (to the extent related to
the period prior to the Closing Date) will survive the Closing until the date
that is one year after the Closing. All other covenants and agreements contained
in this Agreement requiring performance at or prior to the Closing will
terminate upon the Closing and all covenants and agreements contained in this
Agreement requiring performance from and after the Closing will survive the
Closing and will expire in accordance with their terms; provided, however, the
licenses granted under Section 4.14 will survive until terminated by mutual
written agreement between the Parties. No Party will have any liability or
obligation of any nature with respect to any representation


70
NAI-1504903777v10

--------------------------------------------------------------------------------





or warranty after the termination thereof as set forth in this Section 8.07(b),
unless a notice of a breach thereof giving rise to a right of indemnity will
have been sent or given to the Party against whom such indemnity may be sought
prior to such termination, in which case the noticed claims relating to such
breach will survive such termination until they are finally resolved.
8.08    Tax Treatment of Indemnification. For all Tax purposes, Acquiror and
Seller agree to treat any indemnity payment under this Agreement as an
adjustment to the Closing Purchase Price unless, and then solely to the extent
that, a Final Determination provides otherwise.
8.09    Separate Indemnities for Taxes. Notwithstanding anything to the contrary
herein, the indemnities provided in Sections 8.01 and 8.02, as well as Section
8.03(d), will not apply in respect of Taxes, which are the subject of Section
9.03.
IX.    TAX MATTERS
9.01    Preparation and Filing of Tax Returns.
(a)    Seller will prepare and timely file, or cause to be prepared and timely
filed, all Tax Returns in respect of the AVS Assets and the AVS Business that
(i) are required to be filed (taking into account any applicable extensions) on
or before the Closing Date, or (ii) are required to be filed (taking into
account any applicable extensions) after the Closing Date by Seller or any of
its Affiliates (“Seller Tax Returns”), including all Consolidated Tax Returns of
Seller or any of its Affiliates. Acquiror will prepare and timely file, or cause
to be prepared and timely filed, all Tax Returns in respect of the AVS Assets or
the AVS Business for a Pre-Closing Tax Period or Straddle Period other than
Seller Tax Returns (“Acquiror Tax Returns”). Any Acquiror Tax Return will be
prepared on a basis consistent with (x) except to the extent otherwise required
by applicable Law, the past practices of Seller and its Affiliates and
(y) applicable Law. With respect to any Acquiror Tax Return, Acquiror will
deliver to Seller, at least 30 calendar days prior to the due date for the
filing of such Acquiror Tax Return (taking into account any applicable
extensions), a statement setting forth the amount of Tax (if any) for which
Seller is responsible pursuant to Section 9.03 in connection with such Acquiror
Tax Return and a copy of such Acquiror Tax Return, together with any additional
information relating thereto that Seller may reasonably request. Seller will
have the right to review such Acquiror Tax Return, statement and additional
information, if any, prior to the filing of such Acquiror Tax Return, and
Acquiror will reflect on such Acquiror Tax Return any reasonable comments
submitted by Seller at least five calendar days prior to the due date of such
Acquiror Tax Return. Any Tax Return relating to the AVS Assets or the AVS
Business for a Straddle Period will, to the extent permitted by applicable Law,
be filed on the basis that the relevant Tax period ended as of the close of
business on the Closing Date. Neither Acquiror nor any of its Affiliates will
file an amended Tax Return, or agree to any waiver or extension of the statute
of limitations relating to Taxes imposed on or with respect to the AVS Assets or
the AVS Business for a taxable period ending on or before the Closing Date or a


71
NAI-1504903777v10

--------------------------------------------------------------------------------





Straddle Period, in each case, without the prior written consent of Seller, not
to be unreasonably withheld, delayed or conditioned.
(b)    Seller will pay or cause to be paid all Taxes due with respect to Tax
Returns that Seller is obligated to file, or cause to be filed, pursuant to
Section 9.01(a). With respect to any Tax Return that Acquiror is obligated to
file, or cause to be filed, pursuant to Section 9.01(a), Seller will pay its
portion (if any) of the Taxes due with respect to such Tax Return to Acquiror at
least five Business Days prior to the due date for such Tax Return, as
determined pursuant to Section 9.03(c). Acquiror will pay or cause to be paid
all other Taxes required to be paid with respect to any AVS Assets or the AVS
Business.
(c)    Cooper-Standard Automotive Canada Limited and ContiTech Canada Inc. will
jointly elect in prescribed form and within the prescribed time period under
section 22 of the Income Tax Act (Canada) and the corresponding provisions of
applicable provincial tax statutes in respect of the transfer of the Accounts
Receivable conveyed by Cooper-Standard Automotive Canada Limited. Each of
Cooper-Standard Automotive Canada Limited and ContiTech Canada Inc. agrees to
execute and file all necessary documents and instruments to give effect to the
election referred to in this Section 9.01(c)‎.
9.02    Refunds. Seller will be entitled to any refund or Refund Equivalent
received or realized with respect to Taxes imposed on or with respect to the AVS
Assets or the AVS Business for any Pre-Closing Tax Period (including, for the
avoidance of doubt, any such amounts arising by reason of amended Tax Returns or
any formal or informal claim for a refund of Taxes filed after the Closing Date
in accordance with the provisions of this Section 9.02), and to the extent any
such refund or Refund Equivalent is received or realized by any member of the
Acquiror Group, Acquiror will pay to Seller the amount of such refund or Refund
Equivalent (including interest received from any Taxing Authority with respect
to such refund or Refund Equivalent) within ten calendar days of receipt (or
realization) thereof. In connection with the foregoing, if Seller determines
that any member of the Acquiror Group is entitled to file or make a formal or
informal claim for a refund of Taxes (including by filing an amended Tax Return)
imposed on or with respect to the AVS Assets or the AVS Business for a
Pre-Closing Tax Period, Seller will be entitled to file or make, or to request
that Acquiror file or make, or cause the applicable member of the Acquiror Group
to file or make, such formal or informal claim for refund, and Seller will be
entitled to control the prosecution of such claim for refund, in all cases at
Seller’s expense. Acquiror will cooperate, and will cause the members of the
Acquiror Group to cooperate, with respect to such claim for refund. Acquiror and
Seller will equitably apportion any refund or Refund Equivalent (including
interest received from any Taxing Authority with respect to such refund or
Refund Equivalent) received or realized with respect to Taxes imposed on or with
respect to the AVS Assets or the AVS Business for a Straddle Period in a manner
consistent with the principles set forth in Section 9.03(c). Acquiror will be
entitled to all Tax refunds and Refund Equivalents for Taxes imposed with
respect to the AVS Assets or the AVS Business, in each case, for any
Post-Closing Tax Period (other than any such Tax refund or Refund Equivalent
that is attributable


72
NAI-1504903777v10

--------------------------------------------------------------------------------





to Taxes paid by Seller pursuant to this Agreement), and to the extent any such
items are paid to Seller, Seller will promptly pay such amounts over to
Acquiror. All amounts payable in respect of any Tax refund or Refund Equivalent
shall be net of any Taxes, reasonable costs and expenses of the other Party in
obtaining such refund or Refund Equivalent.
9.03    Tax Indemnification.
(a)    Seller will (without duplication) indemnify, defend and hold Acquiror and
its Affiliates harmless from and against (i) all Excluded Taxes, (ii) any
portion of any Transfer Taxes allocable to Seller pursuant to Section 9.05,
(iii) any Taxes resulting from or arising in connection with any breach by
Seller or any of its Affiliates of any covenant in this Agreement, (iv) the
failure of Seller to provide a certificate pursuant to section 6 of the Retail
Sales Tax Act (Ontario), and (v) reasonable costs and expenses, including
reasonable legal fees and expenses, attributable to any item in clauses (i)
through (iv), which were, in each case, paid by Acquiror. Subject to
Section 9.08(c), Seller’s obligation to indemnify, defend or hold harmless
Acquiror or any of its Affiliates from any Excluded Taxes pursuant to this
Section 9.03(a) will terminate effective 60 calendar days following the
expiration of the applicable statute of limitations (including extensions).
(b)    Acquiror will (without duplication) indemnify, defend and hold Seller and
its Affiliates harmless from and against all (i) Taxes imposed on or with
respect to the AVS Assets or the AVS Business, other than Excluded Taxes,
(ii) any portion of any Transfer Taxes allocable to Acquiror pursuant to Section
9.05 which were, in each case, paid by Seller, (iii) Taxes resulting from or
arising in connection with any breach by Acquiror or any of its Affiliates of
any covenant in this Agreement, and (iv) reasonable costs and expenses,
including reasonable legal fees and expenses, attributable to any item in
clauses (i) through (iii). Subject to Section 9.08(c), Acquiror’s obligation to
indemnify, defend or hold harmless Seller or any of its Affiliates from Taxes
pursuant to this Section 9.03(b) will terminate effective 60 calendar days
following the expiration of the applicable statute of limitations (including
extensions).
(c)    In the case of any property Taxes and similar periodic Taxes imposed on
or with respect to the AVS Assets or the AVS Business for a Straddle Period that
are not based on income or receipts (e.g., annual franchise Taxes imposed based
on authorized shares), the portion of such Taxes allocable to a Pre-Closing Tax
Period will be computed based upon the ratio of (A) the number of days in the
portion of such Straddle Period that ends on the Closing Date to (B) the total
number of days in such Straddle Period. In the case of any other Taxes imposed
on or with respect to the AVS Assets or the AVS Business for a Straddle Period,
the portion of such Taxes allocable to a Pre-Closing Tax Period will be
determined as if such Straddle Period ended as of the close of business on the
Closing Date; provided, that exemptions, allowances or deductions that are
calculated on an annual basis will be allocated between the portion of the
Straddle Period ending on the Closing Date and the portion of the Straddle
Period ending after the Closing Date in proportion to the number of days in each
such period.


73
NAI-1504903777v10

--------------------------------------------------------------------------------







(d)    Any indemnity payment required to be made pursuant to this Section 9.03
will be made within 30 calendar days after the Indemnitee makes written demand
upon the Indemnifying Party, but in no case earlier than five Business Days
prior to the date on which the relevant Taxes are required to be paid to the
applicable Taxing Authority.
(e)    If a claim or other Tax Proceeding is made or initiated by any Taxing
Authority which, if successful, could result in an indemnity payment pursuant to
Section 9.03 (a “Tax Claim”), the Party receiving notice of such Tax Claim will
promptly notify the other Party in writing of such claim (and provide copies of
any documents received from the Taxing Authority in respect of such claim) no
later than ten Business Days after such Tax Claim is made; provided, that
failure to provide such notice will not relieve such other Party of its
indemnification obligations except to the extent that such other Party is
materially prejudiced by such failure. With respect to any Tax Claim relating to
a Tax period ending on or before the Closing Date or otherwise relating to, or
affecting, a Consolidated Tax Return of Seller or any of its Affiliates, Seller
will control, at its own expense, all proceedings and may make all decisions
taken in connection with such Tax Claim (including selection of counsel), and,
without limiting the foregoing, may, in its sole discretion, pursue or forego
any and all administrative appeals, proceedings, hearings and conferences with
any Taxing Authority with respect thereto, and may, in its sole discretion,
either pay the applicable Liability for Taxes and sue for a refund or contest
the Tax Claim. The Party controlling a Tax Claim shall, upon request, consult
with and keep the non-controlling Party reasonably informed as to the pursuit of
the Tax Claim.
(f)    Acquiror will control all Tax Claims with respect to Taxes imposed on or
with respect to the AVS Assets or the AVS Business for a Straddle Period;
provided, however, that Acquiror will not settle, compromise or abandon any such
Tax Claim without the prior written consent of Seller, which consent will not be
unreasonably withheld, conditioned or delayed.
9.04    Allocation of Purchase Price. Within 60 calendar days following the
Closing Date, Acquiror will deliver to Seller a proposed final allocation of the
Closing Purchase Price (and any other amounts required to be taken into account
under applicable Tax Law) among the AVS Assets, which allocation will be
consistent in all respects with Exhibit F to this Agreement and with Section
1060 of the Code (the “Proposed Allocation”). Seller will notify Acquiror in
writing of any objections within 30 calendar days after receipt of the Proposed
Allocation. If Seller provides no such written objection(s), Seller will be
deemed to agree to the Proposed Allocation. If Seller provides one or more
written objection(s), the Parties will, for a period of up to 20 calendar days
following Acquiror’s receipt of Seller’s written objection(s), negotiate in good
faith to reach agreement on the disputed item(s). If the Parties are unable to
reach an agreement regarding the Proposed Allocation, then within 25 calendar
days following Acquiror’s receipt of Seller’s written objection(s), the Parties
will submit their disagreement for resolution by the Accounting Firm, whose
involvement will be limited solely to the disputed items. The Accounting Firm
will decide upon a final allocation, which allocation will be consistent in all
respects with Exhibit F to this Agreement and


74
NAI-1504903777v10

--------------------------------------------------------------------------------





with Section 1060 of the Code, no later than 20 calendar days after the Parties
submit their dispute, and the Accounting Firm’s decision will be final and
binding on the Parties absent manifest error (such final allocation, whether
decided by the Accounting Firm or agreed by the Parties, and as adjusted
pursuant to this Section 9.04, the “Final Allocation”). Any expenses relating to
the engagement of the Accounting Firm will be shared equally by Seller and
Acquiror. Seller and Acquiror will not, and will cause their respective
Affiliates not to, take a position that is inconsistent with the Final
Allocation for any Tax purposes, including taking an inconsistent position on
any IRS Form 8594 or other Tax Return or before any Taxing Authority, unless,
and then only to the extent, otherwise required by a Final Determination. The
Final Allocation will be appropriately adjusted to reflect any subsequent
adjustments to the Closing Purchase Price, including pursuant to Section 1.11.
In the event that a Taxing Authority disputes the Final Allocation in writing,
the Party receiving written notice (or whose Affiliate receives written notice)
of such dispute will promptly notify the other Party, and Seller and Acquiror
will use their Commercially Reasonable Efforts to defend the Final Allocation in
any applicable proceeding, and the matter will be handled as a Tax Claim.
9.05    Transfer Taxes. Seller and Acquiror will be equally responsible for all
Transfer Taxes. Any Tax Return required to be filed with respect to any such
Transfer Taxes will be filed by the Person primarily responsible for such filing
under applicable Law with each Party paying (or procuring payment by an
applicable Affiliate of) 50% of such Transfer Taxes. The Party or Affiliate
thereof) preparing any Tax Returns related to Transfer Taxes will deliver a
draft of any such Tax Return to the other Party at least 15 calendar days prior
to the due date for the filing of any such Tax Return (taking into account any
applicable extensions) and any additional information relating thereto that the
other Party (or Affiliate thereof) may reasonably request, and will reflect on
the applicable Tax Return any reasonable comments submitted by such other Party
at least five calendar days prior to the applicable due date. The Parties will
reasonably cooperate (and procure the reasonable cooperation of their
Affiliates) in obtaining any available exemptions or refunds with respect to, or
otherwise minimizing, Transfer Taxes, and any refunds of any Transfer Taxes will
be shared equally by the Parties, notwithstanding anything to the contrary in
Section 9.02.
9.06    Indirect Taxes. All agreed consideration in respect of any supply or
service rendered by any of the Parties under this Agreement is exclusive of
Indirect Taxes. If any Indirect Taxes are legally owed, such Indirect Taxes will
be invoiced additionally by the supplier and (without prejudice to Section
9.05), have to be paid by the recipient to the supplier after receipt of a
correct invoice, which meets all legal requirements according to the applicable
Indirect Taxes Law. If one Party (or, if applicable, Affiliate thereof)
qualifies for an exemption from or reduction of any such applicable Indirect
Taxes, this Party (or Affiliate) will deliver to the other Party (or, if
applicable, its Affiliate) such certificates, elections, or other documentation
required under applicable Law or the administration thereof to substantiate and
effect the exemption or reduction claimed by this Party (or its Affiliate). If
an invoiced and paid Indirect Tax amount turns out to be higher or lower than
the amount of Indirect Tax properly chargeable on the relevant supply or
service, the Parties (and their Affiliates)
will fully cooperate and make appropriate adjustments to payments and invoices
as required by applicable Law.


75
NAI-1504903777v10

--------------------------------------------------------------------------------





9.07    GST.
(a)    Notwithstanding Section 9.06, with respect to the GST and other Canadian
Indirect Tax, the Parties covenant and agree as follows:
(i)    subject to Section 9.05, Section 9.07(a)(ii) and Section 9.07(a)(iii),
Acquiror will pay to Seller on the Closing Date by certified check, bank draft
or wire transfer of immediately available funds all GST or other Canadian
Indirect Tax payable as a result of the transactions contemplated by this
Agreement in accordance with the ETA, any equivalent Canadian provincial
legislation or any other Canadian provincial sales tax legislation, and Seller
will remit such GST or other Indirect Tax to the appropriate Governmental
Authority when and to the extent required by Law;
(ii)    notwithstanding Section 9.07(a)(i), Seller will not collect GST from
Acquiror with respect only to any owned real property transferred pursuant to
this Agreement if, not later than seven (7) Business Days prior to the scheduled
Closing Date, ContiTech Canada Inc. provides to Seller its GST registration
number and covenants to file returns and remit such GST to the appropriate
Governmental Authority if and when and to the extent required by Law;
(iii)    notwithstanding Section 9.07(a)(i) and Section 9.07(a)(ii), Seller and
Acquiror agree that the transactions contemplated herein, or the Canadian AVS
Assets, satisfy the requirements of section 167 of the ETA and any other similar
provision of any applicable provincial VAT Laws and ContiTech Canada Inc. and
Cooper-Standard Automotive Canada Limited will elect jointly under subsection
167(1) of the ETA and under any other similar provision of any applicable
provincial Laws, in the prescribed form and within the prescribed time, in
respect of the sale and transfer of the AVS Assets hereunder, or a portion
thereof, such that no GST is payable in respect of this Agreement (or such part
of the AVS Assets as satisfy the requirements of section 167 of the ETA and any
other similar provision of any applicable provincial Laws). ContiTech Canada
Inc. will file such elections with the required Governmental Authority;
(iv)    Acquiror will indemnify Seller and hold Seller harmless from any
liability arising because of the non-application of any tax election, breach of
the obligations of Acquiror set out in this Section 9.07(a) or otherwise arising
under the ETA, or any provincial sales tax legislation, together with all
losses, costs, penalties, interest and expenses, including legal fees on a
solicitor/client full indemnity basis, resulting from such breach; and


76
NAI-1504903777v10

--------------------------------------------------------------------------------







(v)    The provisions of this paragraph (a) will apply to Seller as agent for
and on behalf Cooper-Standard Automotive Canada Limited and to Acquiror for and
on behalf of ContiTech Canada Inc.
(b)    Cooper-Standard Automotive Canada Limited is registered under the ETA
with respect to the GST and its registration number is 104987714 RT0001.
ContiTech Canada Inc. is registered under the ETA with respect to the GST and
its registration number is 837560929-RT0001.
9.08    Miscellaneous.
(a)    No member of the Acquiror Group will, following the Closing (including
the portion of the Closing Date after the Closing), take or omit to take any
action, other than in the Ordinary Course or as required by applicable Law, to
the extent such action or omission would reasonably be expected to result in any
income or gain to Seller or any of its Affiliates for any taxable period without
the prior written consent of Seller (such consent not to be unreasonably
withheld, conditioned or delayed).
(b)    Each Party will provide the other with such information, records and
other assistance, and make such of its officers, directors, employees and agents
available, as may reasonably be requested by the other Party in connection with
any Tax matter under this Article IX, including the preparation of any Tax
Return and the conduct of any Tax Claim; provided, that Acquiror will not be
permitted to inspect or otherwise review any Tax Return of Seller or any
Affiliate thereof, including any Consolidated Tax Return of Seller or any of its
Affiliates.
(c)    Notwithstanding anything herein to the contrary, indemnification for any
and all Tax matters, and the procedures with respect thereto, will be governed
exclusively by this Article IX and the provisions of Article VIII will not
apply. The representations and warranties set forth in Section 2.13, and Section
2.09 to the extent relating to Tax matters, will survive the Closing Date until
the expiration of the relevant statute of limitation; provided that the right to
be indemnified with respect to any matter notice of which was provided pursuant
to Section 9.03(a) prior to the expiration of the relevant statute of
limitations will survive until such matter is fully resolved.
X.    MISCELLANEOUS
10.01    Expenses. Except as otherwise provided herein or in any of the
Ancillary Agreements, all fees and expenses incurred in connection with the
transactions contemplated hereby and thereby will be paid by the Party incurring
such fees or expenses.
10.02    Entire Agreement. This Agreement and the Ancillary Agreements,
including any related annexes, schedules and exhibits, as well as any other
agreements and documents referred to herein and therein, will together
constitute the entire agreement between the Parties with respect to the subject
matter hereof and thereof and will supersede all prior negotiations, agreements
and understandings of the Parties of any nature, whether oral or written, with
respect to such subject matter, including the


77
NAI-1504903777v10

--------------------------------------------------------------------------------





Confidentiality Agreement, which is hereby terminated and of no further force or
effect solely with respect to the AVS Business, subject to the provisions of
Section 7.03. If there is a conflict between any provision of this Agreement and
a provision of any Ancillary Agreement, the provision of this Agreement will
control unless specifically provided otherwise in this Agreement.
10.03    Governing Law; Jurisdiction; Waiver of Jury Trial.
(a)    The validity, interpretation and enforcement of this Agreement will be
governed by the Laws of the State of Delaware, without regard to the conflict of
Laws provisions thereof that would cause the Laws of another state to apply.
(b)    By execution and delivery of this Agreement, each Party irrevocably
(i) submits and consents to the personal jurisdiction of the state and federal
courts of the State of Delaware for itself and in respect of its property in the
event that any dispute arises out of this Agreement or any of the transactions
contemplated hereby, (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
and (iii) agrees that it will not bring any action relating to this Agreement or
any of the transactions contemplated hereby in any other court. Subject to
compliance with the provisions of Section 10.14, if applicable, each of the
Parties irrevocably and unconditionally waives (and agrees not to plead or
claim) any objection to the laying of venue of any dispute arising out of this
Agreement or any of the transactions contemplated hereby in the state and
federal courts of the State of Delaware, or that any such dispute brought in any
such court has been brought in an inconvenient or improper forum. The Parties
further agree that the mailing by certified or registered mail, return receipt
requested, of any process required by any such court will constitute valid and
lawful service of process against them, without necessity for service by any
other means provided by statute or rule of court.
(c)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.03(C).


78
NAI-1504903777v10

--------------------------------------------------------------------------------







10.04    Notices. All notices, requests, permissions, waivers and other
communications hereunder will be in writing and will be deemed to have been duly
given (a) five Business Days following sending by registered or certified mail,
postage prepaid, (b) when sent, if sent by facsimile; provided, that the
facsimile transmission is promptly confirmed by telephone, (c) when receipt is
confirmed, if sent by email; (d) when delivered, if delivered personally to the
intended recipient and (e) one Business Day following sending by overnight
delivery via a national courier service and, in each case, addressed to a Party
at the following address for such Party:
(a)    if to Seller:
Cooper-Standard Automotive Inc.
39555 Orchard Hill Place, Suite 320
Novi, Michigan 48375
Attention: Aleksandra Miziolek, SVP, General Counsel and Secretary
E-mail: Aleks.Miziolek@cooperstandard.com


with a copy to (which will not constitute notice):
Jones Day
250 Vesey Street
New York, NY 10281-1047
Attention: Randi C. Lesnick
Facsimile: (212) 755-7306
Email: rclesnick@jonesday.com


(b)    If to Acquiror:
c/o ContiTech USA, Inc.
Continental Law Department
703 S. Cleveland Massillon Road
Fairlawn, OH 44333
Attention: Sheila M. M. Schiffman
Email: sheila.schiffman@contitech.us
with a copy to (which will not constitute notice):
Freshfields Bruckhaus Deringer US LLP
601 Lexington Avenue
New York, NY 10022
Attention: Aly El Hamamsy
Facsimile: +1 646 521 5378
Email: aly.elhamamsy@freshfields.com
or to such other address(es) as will be furnished in writing by any such Party
to the other Party in accordance with the provisions of this Section 10.04. Any
notice to Seller


79
NAI-1504903777v10

--------------------------------------------------------------------------------





will be deemed notice to all members of the Seller Group, and any notice to
Acquiror will be deemed notice to all members of the Acquiror Group.
10.05    Amendments and Waivers.
(a)    This Agreement may be amended and any provision of this Agreement may be
waived; provided, however, that any such amendment or waiver will become and
remain binding upon a Party only if such amendment or waiver is set forth in a
writing executed by such Party. No course of dealing between or among any
Persons having any interest in this Agreement will be deemed effective to
modify, amend or discharge any part of this Agreement or any rights or
obligations of any Party under or by reason of this Agreement.
(b)    No delay or failure in exercising any right, power or remedy hereunder
will affect or operate as a waiver thereof; nor will any single or partial
exercise thereof or any abandonment or discontinuance of steps to enforce such a
right, power or remedy preclude any further exercise thereof or of any other
right, power or remedy. Except and solely to the extent set forth in
Section 8.07, the rights and remedies hereunder are cumulative and not exclusive
of any rights or remedies that any Party would otherwise have. Any waiver,
permit, consent or approval of any kind or character of any breach or default
under this Agreement or any such waiver of any provision of this Agreement must
satisfy the conditions set forth in Section 10.05(a) and will be effective only
to the extent in such writing specifically set forth.
10.06    No Third-Party Beneficiaries. This Agreement is solely for the benefit
of the Parties and does not confer on third parties (including any employees of
any member of the Seller Group or the Acquiror Group) any remedy, claim,
reimbursement, claim of action or other right in addition to those existing
without reference to this Agreement.
10.07    Assignability. No Party may assign its rights or delegate its duties
under this Agreement without the written consent of the other Party, except that
a Party may assign its rights or delegate its duties under this Agreement (in
whole or in part) to one or more of its Affiliates or to a purchaser of all or
substantially all of its business and assets (whether pursuant to a merger,
consolidation, sale of stock, sale of all or substantially all of its assets or
other similar transaction); provided, that (a) such Person agrees in writing to
be bound by the terms and conditions contained in this Agreement and (b) that
the assignment or delegation will not relieve any Party of its indemnification
obligations or other obligations in the event of a breach of this Agreement and
(ii) Any attempted assignment or delegation in contravention of the foregoing
will be void.
10.08    Construction. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be a substantive part of
or to affect the meaning or interpretation of this Agreement. Whenever required
by the context, any pronoun used in this Agreement or the Seller Disclosure
Letter or Acquiror Disclosure Letter will include the corresponding masculine,
feminine or neuter forms, and the singular forms of nouns, pronouns, and verbs
will include the plural and vice


80
NAI-1504903777v10

--------------------------------------------------------------------------------





versa. Reference to any agreement, document, or instrument means such agreement,
document, or instrument as amended or otherwise modified from time to time in
accordance with the terms thereof, and if applicable hereof. The use of the
words “include” or “including” in this Agreement or the Seller Disclosure Letter
or Acquiror Disclosure Letter will be deemed to be followed by the words
“without limitation”. The use of the word “covenant” will mean “covenant and
agreement”. The use of the words “or,” “either” or “any” will not be exclusive.
The Parties have participated jointly in the negotiation and drafting of this
Agreement and the Ancillary Agreements. In the event an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the Parties, and no presumption or burden of proof will arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement. Except as otherwise expressly provided elsewhere
in this Agreement or any Ancillary Agreement, any provision herein which
contemplates the agreement, approval or consent of, or exercise of any right of,
a Party, such Party may give or withhold such agreement, approval or consent, or
exercise such right, in its sole and absolute discretion, the Parties hereby
expressly disclaiming any implied duty of good faith and fair dealing or similar
concept.
10.09    Severability. The Parties agree that (a) the provisions of this
Agreement will be severable in the event that for any reason whatsoever any of
the provisions hereof are invalid, void or otherwise unenforceable, (b) any such
invalid, void or otherwise unenforceable provisions will be replaced by other
provisions which are as similar as possible in terms to such invalid, void or
otherwise unenforceable provisions but are valid and enforceable, and (c) the
remaining provisions will remain valid and enforceable to the fullest extent
permitted by applicable Law.
10.10    Counterparts. This Agreement may be executed in multiple counterparts
(any one of which need not contain the signatures of more than one Party), each
of which will be deemed to be an original but all of which taken together will
constitute one and the same agreement. This Agreement, and any amendments
hereto, to the extent signed and delivered by means of a facsimile machine or
other electronic transmission, will be treated in all manner and respects as an
original agreement and will be considered to have the same binding legal effects
as if it were the original signed version thereof delivered in person. At the
request of any Party, the other Party will re-execute original forms thereof and
deliver them to the requesting Party. No Party will raise the use of a facsimile
machine or other electronic means to deliver a signature or the fact that any
signature was transmitted or communicated through the use of facsimile machine
or other electronic means as a defense to the formation of a Contract and each
such Party forever waives any such defense.
10.11    Specific Performance. The Parties agree that irreparable damage may
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and that the Parties may be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof, in addition to any other remedy
to which they are entitled at Law or in equity, without posting any bond or
other surety.


81
NAI-1504903777v10

--------------------------------------------------------------------------------







10.12    Disclosure Letters. There may be included in the Seller Disclosure
Letter and/or the Acquiror Disclosure Letter items and information that are not
“material,” and such inclusion will not be deemed to be an acknowledgment or
agreement that any such item or information (or any non-disclosed item or
information of comparable or greater significance) is “material,” or to affect
the interpretation of such term for purposes of this Agreement. Matters
reflected in the Seller Disclosure Letter and Acquiror Disclosure Letter are not
necessarily limited to matters required by this Agreement to be disclosed
therein. The Seller Disclosure Letter and Acquiror Disclosure Letter set forth
items of disclosure with specific reference to the particular Section or
subsection of this Agreement to which the information in the Seller Disclosure
Letter and Acquiror Disclosure Letter, as applicable, relates; provided,
however, that any information set forth in one Section of such disclosure letter
will be deemed to apply to each other Section or subsection thereof to which its
relevance is reasonably apparent on its face.
10.13    Waiver. Acquiror acknowledges, on behalf of itself and its Affiliates,
that Jones Day has represented, is representing and will continue to represent
Seller in connection with the transactions contemplated by this Agreement and
the Ancillary Agreements, and that Jones Day will only represent the interests
of Seller in connection with such transactions. Acquiror waives, on behalf of
itself and its Affiliates, any conflict of interest that it or they may assert
against Jones Day in connection with such representation and agrees not to
challenge Jones Day’s representation of Seller with respect to such transactions
or to assert that a conflict of interest exists with respect to such
representation; provided, that such waiver and agreement not to challenge does
not apply to Jones Day representing Seller in any litigation, arbitration,
mediation or other Action against or involving Acquiror and/or any of its
Affiliates, arising out of or in connection with such transactions.
10.14    Release. As a material inducement to Acquiror to enter into this
Agreement, effective as of the Closing, and except as provided in this
Agreement, including Section 1.05(a)(iv), and the Ancillary Agreements (i)
Seller agrees, on behalf of itself and its Affiliates, not to sue and fully
releases and discharges Acquiror, its Affiliates and the AVS Business (including
the AVS Assets) with respect to and from any and all Losses, claims, rights,
Security Interests, Contracts, covenants or proceedings, of whatever kind or
nature in Law, equity or otherwise, whether now known or unknown, and whether or
not concealed or hidden, in each case arising out of, relating to, or resulting
from, the conduct of the AVS Business or the ownership or use of the AVS Assets
during the period prior to the Closing, and it is the intention of Seller, on
behalf of itself and its Affiliates, that such release be effective as a bar to
each and every claim, demand and cause of action hereinabove specified, and (ii)
Seller expressly waives, on behalf of itself and its Affiliates, effective as of
the Closing, any and all rights and benefits conferred upon it by the provisions
of any applicable Law, including any claims, rights of action or causes of
action for contribution or indemnification against Acquiror or any of its
Affiliates under Environmental Laws to the extent they relate to the AVS Assets
or the AVS Business, and expressly consents that this release will be given full
force and effect according to each and all of its express terms and provisions,
including those related to unknown and unsuspected claims, demands and causes of
action, if


82
NAI-1504903777v10

--------------------------------------------------------------------------------





any, and those relating to any other claims, demands and causes of action
hereinabove specified. As a material inducement to Seller to enter into this
Agreement, effective as of the Closing, and except as provided in this
Agreement, including Section 1.05(b)(iii), and the Ancillary Agreements,
Acquiror expressly waives, on behalf of itself and its Affiliates, any claims,
rights of action or causes of action for contribution or indemnification against
Seller or any of its Affiliates under Environmental Laws to the extent they
relate to the AVS Assets or the AVS Business, and expressly consents that this
release will be given full force and effect according to each and all of its
express terms and provisions, including those related to unknown and unsuspected
claims, demands and causes of action, if any, and those relating to any other
claims, demands and causes of action hereinabove specified.
10.15    Dispute Resolution. Except as otherwise specifically provided in this
Agreement or in any Ancillary Agreement and subject to Section 10.11, the
procedures set forth in this Section 10.15 will govern dispute resolution of any
Direct Claim under Section 8.04 (a “Dispute”). Acquiror, on the one hand, and
Seller, on the other hand, will first refer any such Dispute for resolution to
the Chief Executive Officer, Chief Financial Officer or the Chief Operating
Officer of Acquiror (or their designees) or the Chief Financial Officer or the
Chief Operating Officer of Seller (or their designees) by delivering to the
other Party a written notice of the referral (a “Dispute Escalation Notice”).
Following receipt of a Dispute Escalation Notice, each of the Parties will cause
their respective officer or designee to negotiate in good faith to resolve the
Dispute. If a Dispute has not been resolved by the negotiation procedures as
provided in this Section 10.15 within 40 Business Days after delivery of the
Dispute Escalation Notice, or if the Parties fail to meet within 40 Business
Days after delivery, either Party may pursue other remedies in accordance with
the terms of this Agreement. The Parties agree that all discussions,
negotiations and other Information exchanged between the Parties during the
foregoing escalation proceedings will be without prejudice to the legal position
of a Party in any subsequent Action and kept confidential and protected against
disclosure.
XI.    DEFINITIONS
For purposes of this Agreement, the following terms, when utilized in a
capitalized form, will have the following meanings:
“Accounting Firm” has the meaning set forth in Section 1.11(c).
“Accounts Payable” means the accounts payable and accrued payment obligations of
the AVS Business identified in the accounts payable line items on the Sample Net
Working Capital Calculation.
“Accounts Receivable” means the accounts and notes receivable and unbilled
revenues of the AVS Business identified in the accounts receivable line items on
the Sample Net Working Capital Calculation.
“Acquiror” has the meaning set forth in the preamble to this Agreement.


83
NAI-1504903777v10

--------------------------------------------------------------------------------







“Acquiror Disclosure Letter” means the disclosure letter delivered by Acquiror
to Seller immediately prior to the execution of this Agreement.
“Acquiror Group” means Acquiror and each of its Subsidiaries.
“Acquiror Indemnitees” means Acquiror, Continental AG, each Subsidiary of
Continental AG and each of their respective successors and assigns, and all
Persons who are or have been stockholders, directors, partners, managers,
managing members, officers, agents, representatives or employees of Acquiror,
Continental AG or any Subsidiary of Continental AG (in each case, in their
respective capacities as such).
“Acquiror MAE” means any state of facts, circumstance, change, development,
condition, effect, occurrence or event that, individually or in the aggregate,
has had or would reasonably be expected to prevent, materially delay or have a
material adverse effect on the ability of Acquiror to consummate the
transactions contemplated hereby.
“Acquiror Specified Representations” has the meaning set forth in
Section 8.07(a).
“Acquiror Tax Returns” has the meaning set forth in Section 9.01(a).
“Acquiror’s Retiree Plan” has the meaning set forth in Section 5.13.
“Acquisition Transaction” means any transaction or series of related
transactions (other than the transactions contemplated by this Agreement and the
Ancillary Agreements) involving, directly or indirectly (a) any purchase,
transfer or other acquisition of all or any material portion of the AVS Business
or the AVS Assets other than sales of inventory in the Ordinary Course, (b) any
merger, consolidation, business combination or other similar transaction
involving the AVS Business or the AVS Assets or any material part thereof, (c)
any sale, lease, exchange, transfer, license, acquisition or disposition of the
AVS Assets or any other material portion thereof other than sales of inventory
in the Ordinary Course, (d) any liquidation, dissolution, recapitalization or
other significant corporate reorganization of or affecting the AVS Business or
(e) any combination of the foregoing.
“Action” means any demand, charge, claim, action, suit, counter suit,
arbitration, mediation, hearing, inquiry, proceeding, audit, review, complaint,
litigation or investigation, sanction, summons, demand, subpoena, examination,
citation, audit, review or proceeding of any nature whether administrative,
civil, criminal, regulatory or otherwise, by or before any federal, state,
local, foreign or international Governmental Authority or any arbitration or
mediation tribunal.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such other
Person as of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including, with correlative meanings, the terms “controlled by”
and “under common control with”), as used with respect to any Person means the
possession, directly or indirectly, of the


84
NAI-1504903777v10

--------------------------------------------------------------------------------





power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by Contract or
otherwise; provided, that, for the avoidance of doubt (i) Cooper-Standard France
SAS and Sujan Cooper-Standard AVS Private Limited will not be considered
Affiliates of Seller and (ii) any Schaeffler Group company worldwide will not be
considered an Affiliate of Acquiror.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Aggregated Base Amount” means the sum of (a) the Base Amount, and (b) the Base
Amount (as such term is defined in the French SPA).
“Aggregated Acquiror Indemnitee Losses” means the sum of all Losses suffered by
(a) Acquiror Indemnitees under Section 8.02(c) and (b) Acquiror Indemnitees
under Section 8.02(c) of the French SPA.
“Aggregated Seller Indemnitee Losses” means the sum of all Losses suffered by
(a) Seller Indemnitees under Section 8.01(c) and (b) Seller Indemnitees under
Section 8.01(c) of the French SPA.
“Ancillary Agreements” means the TSA, the Kunshan MSA, the Czestochowa MSA, and
the Auburn Supply Agreement.
“Anti-Bribery Law” means (a) the US Foreign Corrupt Practices Act of 1977, (b)
the UK Bribery Act 2010, and (c) any other Applicable Law of any jurisdiction
that implements the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions or that otherwise relates to
bribery or corruption.
“Antitrust Laws” means the Sherman Antitrust Act, as amended, the Clayton
Antitrust Act, as amended, the HSR Act, the Federal Trade Commission Act, as
amended, and all other Laws that are designed or intended to prohibit, restrict
or regulate actions having the purpose or effect of monopolization or restraint
of trade.
“Assets” means assets, properties and rights (including goodwill) of every kind
and description, wherever located (including in the possession of vendors or
other third-parties or elsewhere), whether real, personal or mixed, tangible,
intangible or contingent, known or unknown, in each case whether or not recorded
or reflected or required to be recorded or reflected on the books and records or
financial statements of any Person, including the following: (a) all accounting,
business and other books, records and files, whether in paper, microfilm,
microfiche, computer tape or disc, magnetic tape or any other form; (b) all
computers and other electronic data processing equipment, fixtures, machinery,
equipment, furniture, office equipment, motor vehicles and other transportation
equipment, special and general tools, prototypes and models and other tangible
personal property; (c) all inventories of materials, parts, raw and packaging
materials, Store Room Inventory, supplies, work-in-process, Goods in Transit and
finished goods and products; (d) all Real Property Interests; (e) all interests
in any capital stock or other Equity Interests of any Subsidiary or any other
Person; all bonds, notes, debentures or other securities issued by any
Subsidiary or any other Person; all loans, advances or other extensions of
credit or capital contributions to any Subsidiary


85
NAI-1504903777v10

--------------------------------------------------------------------------------





or any other Person, and all other investments in securities of any Person;
(f) all license agreements, leases of personal property, open purchase orders
for raw materials, supplies, parts or services, unfilled orders for the
manufacture and sale of products and other Contracts; (g) all deposits, letters
of credit and performance and surety bonds; (h) all Intellectual Property and
licenses from third Persons granting the right to use any Intellectual Property;
(i) all Software owned, licensed or used; (j) all employment records (except for
any information relating to performance ratings or assessments of employees of
Seller and its Affiliates (including performance history, reports prepared in
connection with bonus plan participation and related data, other than individual
bonus opportunities based on target bonus as a percentage of base salary)); cost
information; sales and pricing data; customer prospect lists; supplier records;
customer, distribution and supplier lists; customer and vendor data,
correspondence and lists; product literature (including historical); advertising
and promotional materials; artwork; design; development, manufacturing and
quality control records, procedures and files; vendor and customer drawings,
formulations and specifications; quality records and reports and other books,
records, ledgers, files, documents, plats, photographs, studies, surveys,
reports, plans and documents, operating, production and other manuals, including
corporate minute books and related stock records, financial and Tax records
(including Tax Returns), in all cases whether in paper, microfilm, microfiche,
computer tape or disc, magnetic tape or any other form; (k) all prepaid
expenses, including prepaid leases and prepaid rentals, trade accounts and other
accounts and notes receivables; (l) all interests, rights to causes of action,
lawsuits, judgments, claims, counterclaims, demands and benefits of Seller or
its Affiliates under Contracts, including all claims or rights against any
Person arising from the ownership of any Asset, all rights in connection with
any bids or offers, causes of action or similar rights, whether accrued or
contingent; and (m) all Governmental Approvals.
“Assumed AVS Liabilities” has the meaning set forth in Section 1.05(a).
“Auburn Facility” means the facility located at 207 S. West St., Auburn,
Indiana, 46706, United States.
“Auburn Supply Agreement” has the meaning set forth in Section 1.12(a)(iv).
“AVS Assets” has the meaning set forth in Section 1.04(a).
“AVS Books and Records” has the meaning set forth in Section 1.04(a)(vii).
“AVS Business” means Seller’s business of sourcing, manufacturing, designing,
producing, marketing, selling, distributing and developing anti-vibration
systems for light vehicles and commercial vehicles. In construing the scope of
the term “AVS Business,” the “AVS Business” will be deemed to encompass only the
types and scope of activities conducted at the Closing in (a) Seller’s
anti-vibration system product line or (b) the Seller enterprises that are
exclusively related to the sourcing, manufacturing, designing, producing,
marketing, selling, distributing and developing anti-vibration systems for light
vehicles and commercial vehicles; provided, that the AVS Business will not
include any


86
NAI-1504903777v10

--------------------------------------------------------------------------------





portion or assets of such business to the extent conducted or held (i) by
Cooper-Standard France SAS or (ii) by Sujan Cooper-Standard AVS Private Limited.
“AVS Business Acquired Plan Assets” has the meaning set forth in
Section 1.04(a)(x).
“AVS Business Acquired Plans” means those Compensation and Benefit Plans that
are set forth on Section 1.04(a)(x) of the Seller Disclosure Letter.
“AVS Business Employees” has the meaning set forth in Section 5.02(a).
“AVS Business Information” has the meaning set forth in Section 4.08(c).
“AVS Business MAE” means any state of facts, circumstance, change, development,
condition, effect, occurrence or event that, individually or in the aggregate,
has had, or would reasonably be expected to have, a material adverse effect on
the business, condition (financial or otherwise), Assets or results of
operations of the AVS Global Business taken as a whole; provided, however, that
any such effect resulting or arising from or relating to any of the following
matters will not be considered when determining whether an AVS Business MAE has
occurred or would reasonably be expected to occur: (a) general conditions in the
industry in which the AVS Global Business competes, (b) any conditions in the
United States general economy or the general economy in other geographic areas
in which the AVS Business operates or proposes to operate, (c) political
conditions, including acts of war (whether or not declared), armed hostilities
and terrorism, or developments or changes therein, (d) any conditions resulting
from natural disasters, (e) the imposition of any duties, tariffs or other
Taxes, or other trade regulation, remedies or restrictions, (f) the failure of
the financial or operating performance of the AVS Global Business to meet
internal forecasts or budgets for any period prior to, on or after the date of
this Agreement (but the underlying reason for the failure to meet such forecasts
or budgets may be considered), (g) any action taken or omitted to be taken at
the express request or with the express consent of Acquiror, including as set
forth in this Agreement, (h) effects or conditions resulting from the
announcement of this Agreement or the transactions contemplated thereby, but in
each case to the extent related to the identity and/or nationality of Acquiror
(i) changes in Laws or GAAP; provided, further, that with respect to
clauses (a), (b), (d), (e) or (i), such matters will be considered to the extent
that they disproportionately affect the AVS Global Business as compared to
similarly situated businesses generally operating manufacturing anti-vibration
system products in North America, Europe and other geographic areas in which the
AVS Global Business operates.
“AVS Contracts” means any Contract to which Seller or any member of Seller Group
is a Party, or by which it or any of its Assets is bound, and in each case which
is related to the AVS Business, except for any such Contract that is explicitly
retained by Seller or any member of the Seller Group pursuant to any provision
of this Agreement or any Ancillary Agreement.


87
NAI-1504903777v10

--------------------------------------------------------------------------------







“AVS Facilities” has the meaning set forth in Section 1.04(a)(iii).
“AVS Global Business” means Seller’s business of sourcing, manufacturing,
designing, producing, marketing, selling, distributing and developing
anti-vibration systems for light vehicles and commercial vehicles. In construing
the scope of the term “AVS Global Business,” the “AVS Global Business” will be
deemed to encompass only the types and scope of activities conducted at the
Closing in (a) Seller’s anti-vibration system product line or (b) the Seller
enterprises that are exclusively related to the sourcing, manufacturing,
designing, producing, marketing, selling, distributing and developing
anti-vibration systems for light vehicles and commercial vehicles.
“AVS Governmental Approvals” has the meaning set forth in Section 1.04(a)(v).
“AVS Inventory” means all raw and packaging materials, parts, work-in-process
and finished goods and products primarily used or held for use in the AVS
Business and the mixing activities at the Auburn Facility, including all items
of a nature classified as inventory on the Sample Net Working Capital
Calculation.
“AVS Material Contracts” has the meaning set forth in Section 2.07(a).
“AVS Transaction Expenses” means the aggregate amount payable by the AVS
Business for all out-of-pocket fees, costs and expenses (including any amounts
not yet invoiced) incurred in connection with the authorization, preparation,
negotiation or execution of this Agreement and the Ancillary Agreements and the
consummation of the transactions contemplated hereby and thereby, including any
change-of-control, or retention, or similar bonuses to current or former
managers, directors, employees and other service providers of the AVS Business,
together with the employer’s portion of any payroll, social security,
unemployment and similar Taxes thereon, and all fees and expenses for
professional services rendered by counsel, accountants, investment bankers,
experts and consultants, as well as any such fees, costs or expenses incurred in
the pursuit or consideration of any alternative transaction or equity or debt
financing with respect to the AVS Business.
“Base Amount” has the meaning set forth in Section 1.10(a).
“Benefit Period” has the meaning set forth in Section 5.03(a).
“Building 18” means the real property described on Section 11.01(a) of the
Seller Disclosure Letter.
“Business Day” means any day that is not a Saturday, a Sunday or other day that
is a statutory holiday under the federal Laws of the United States, in Hanover,
Germany or in France.
“Canadian AVS Assets” means the AVS Assets sold by Cooper-Standard Automotive
Canada Limited under this Agreement.
“Cap” has the meaning set forth in Section 8.07(a).


88
NAI-1504903777v10

--------------------------------------------------------------------------------







“Claims Notice” has the meaning set forth in Section 8.04(b)(i).
“Closing” has the meaning set forth in Section 1.09.
“Closing Adjustment Statement” has the meaning set forth in Section 1.11(a).
“Closing Date” has the meaning set forth in Section 1.09.
“Closing Indebtedness” means the aggregate amount of all outstanding
Indebtedness of the AVS Business as of the Closing.
“Closing Purchase Price” has the meaning set forth in Section 1.10(a).
“Closing Statement” has the meaning set forth in Section 1.10(b).
“Closing Transaction Expenses” means the aggregate amount of all AVS Transaction
Expenses as of the Closing.
“Closing Trigger Date” has the meaning set forth in Section 1.09.
“Closing Working Capital” means the aggregate amount of AVS Inventory and
Accounts Receivable minus the aggregate amount of Accounts Payable, in each case
as of the Closing, calculated based on and consistent with the methodology and
line items set forth in Exhibit G, prepared in accordance with GAAP applied in a
manner consistent, through all relevant periods, with the preparation of the
Financial Information, utilizing the same accounting methods, policies,
practices and procedures, and with consistent classifications, judgments and
estimation methodologies used in the preparation of the Sample Working Capital
Calculation.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party with respect to any objective under this Agreement,
reasonable, diligent efforts to accomplish such objective as such Party would
normally use to accomplish a similar objective as expeditiously as reasonably
possible under similar circumstances exercising reasonable business judgment, it
being understood and agreed that such efforts will include the exertion of
efforts and utilization of resources that would be used by such Party in support
of one of its own wholly owned businesses. “Commercially Reasonable Efforts”
will not require a Party (a) other than in the Ordinary Course or as required
under existing contractual or legal obligations, to make payments to
unaffiliated third parties, to incur non-de minimis Liabilities to unaffiliated
third parties or to grant any non-de minimis concessions or accommodations, in
each case in order to obtain a Consent or otherwise, unless the other Party
agrees to reimburse and make whole such Party to its reasonable satisfaction for
such Liabilities, concessions or accommodations requested to be made by the
other Party (such reimbursement and make whole to be made promptly after the
determination thereof following the Closing or, with respect to items incurred
after the Closing, promptly thereafter), (b) to violate any Law, or (c) to
initiate any litigation or arbitration.


89
NAI-1504903777v10

--------------------------------------------------------------------------------







“Compensation and Benefit Plans” means all (a) salary, bonus, vacation, deferred
compensation, pension, supplemental pension, retirement, profit-sharing, thrift,
savings, overtime, employee stock ownership, stock bonus, stock purchase,
restricted stock, stock option, stock purchase, stock appreciation, share unit,
phantom stock, deferred compensation, equity-based, incentive, retention,
severance or change-in-control plans or other similar plans, policies,
arrangements or agreements, (b) employment agreements, (c) medical, dental,
disability, health and life insurance plans, sickness benefit plans, and
(d) other employee benefit and fringe benefit plans, policies, arrangements or
agreements, in the case of each of clauses (a) through (d), whether oral or
written, formal or informal, funded or unfunded, insured or uninsured,
registered or unregistered, that are (i) maintained or contributed to, or
required to be contributed to, by Seller or any of its Subsidiaries as of the
date of this Agreement for the benefit of any of the AVS Business Employees or
any of their beneficiaries, (ii) with respect to which Seller or any of its
Subsidiaries has any liability on behalf of any AVS Business Employee or any of
their beneficiaries or (iii) pursuant to which Acquiror or any of its
Subsidiaries may have any Liability for any Continuing Employees subsequent to
the Closing in respect of periods prior to the Closing.
“Competing Activity” has the meaning set forth in Section 4.11(a).
“Confidentiality Agreement” means the Confidential Disclosure Agreement,
previously executed by Seller and Acquiror.
“Consents” means any consents, waivers or approvals from, or notification
requirements to, or authorizations by, any third-parties.
“Consolidated Tax Returns” means any Tax Returns with respect to any U.S.
federal, state, provincial, local or foreign income Taxes that are paid on an
affiliated, consolidated, combined, unitary or similar basis.
“Consultation Notice” has the meaning set forth in Section 8.04(b)(iii).
“Continuing Employee” has the meaning set forth in Section 5.02(b).
“Contracts” means any contract, agreement, lease, license, sales order, purchase
order, loan, credit agreement, bond, debenture, note, mortgage, indenture,
guarantee, undertaking, instrument, arrangement, understanding or other
commitment, whether written or oral, that is binding (or purported to be
binding) on any Person or any part of its property under applicable Law.
“Convey” has the meaning set forth in Section 1.01. Variants of this term such
as “Conveyance” will have correlative meanings.
“Copyrights” has the meaning set forth in the definition of “Intellectual
Property.”
“Czestochowa Facility” means the facility located at CSF POLAND Sp.z.o.o, UL.
LEGIONOW 244, Czestochowa, Silesia 42-202, Poland.


90
NAI-1504903777v10

--------------------------------------------------------------------------------







“Czestochowa MSA” has the meaning set forth in Section 1.12(a)(iii).
“Data Room” means the online data room hosted by Intralinks in connection with
the transactions contemplated by this Agreement.
“Deductible” has the meaning set forth in Section 8.07(a).
“Defined Benefit Plans” means the (a) Cooper-Standard Automotive Inc. Salaried
Retirement Plan, as amended, (b) Pension Plan for Salaried Employees of
Cooper-Standard Automotive Canada Limited, as amended, and (c) Cooper-Standard
Automotive Canada Limited Pension Plan – Mitchell USWA Local 719.
“Delayed Transfer Employee” has the meaning set forth in Section 5.02(d).
“Deliberate Breach” means a material breach of a representation or warranty or
covenant by a Party where the breaching Party had knowledge at the time such
representation and warranty was made or at the time such action was taken or
omitted to be taken that such circumstance constituted a breach of this
Agreement.
“Direct Claims” has the meaning set forth in Section 8.04(a).
“Disclosing Party” has the meaning set forth in Section 4.19(b)(A).
“Dispute” has the meaning set forth in Section 10.15.
“Dispute Escalation Notice” has the meaning set forth in Section 10.15.
“Economic Sanctions Law” means any economic or financial sanctions administered
by the Office of Foreign Assets Control of the US Department of the Treasury,
the US State Department, the United Nations, the European Union or any member
state thereof, or any other national economic sanctions authority;
“Employing Entity” has the meaning set forth in Section 5.02(b).
“End Date” has the meaning set forth in Section 7.01(b)(i).
“Enforceability Exception” has the meaning set forth in Section 2.02.
“Environmental Claim” means any Action by any Person alleging or that may
reasonably be expected to result in Liability (including Liability for
investigatory costs, cleanup costs, governmental oversight or response costs,
natural resource damages, fines or penalties) for any obligations under, or any
actual noncompliance with, any Environmental Laws.
“Environmental Laws” means all Laws adopted or applied by any Governmental
Authority that relate to the protection of human health, the environment and/or
natural resources (including ambient air, soil vapor, surface water, ground
water, land surface


91
NAI-1504903777v10

--------------------------------------------------------------------------------





or subsurface strata) or the effect on human health, the environment and/or
natural resources.
“Equity Interests” means (a) with respect to a corporation, any and all shares
of capital stock, (b) with respect to a partnership, limited liability company,
trust or similar Person, any and all membership interests, equity units,
ownership interests or other partnership/limited liability company interests and
(c) any other direct or indirect equity ownership, participation or voting right
or interest in a Person (including any Contract in the nature of a voting trust
or similar agreement or understanding or indebtedness having general voting
rights).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means, with respect to an entity, any trade or business
(whether or not incorporated) (a) under common control (within the meaning of
Section 4001(b)(1) of ERISA) with such entity, or (b) which, together with such
entity, is treated as a single employer under Section 414(t) of the Code.
“Estimated Closing Indebtedness” has the meaning set forth in Section 1.10(b).
“Estimated Closing Transaction Expenses” has the meaning set forth in Section
1.10(b).
“Estimated Closing Working Capital” has the meaning set forth in
Section 1.10(b).
“Estimated Closing Working Capital Deficiency” has the meaning set forth in
Section 1.10(b).
“Estimated Closing Working Capital Surplus” has the meaning set forth in
Section 1.10(b).
“ETA” means the Excise Tax Act (Canada) and the regulations promulgated
thereunder as amended from time to time.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Assets” has the meaning set forth in Section 1.04(b).
“Excluded IP Assets” means any Intellectual Property that is not an Included IP
Asset.
“Excluded Environmental Liabilities” means all Liabilities arising in connection
with or in any way relating to Seller or any of its Affiliates (or any
predecessor of Seller or any of its Affiliates or any prior owner of all or part
of its business and assets), any property now or previously owned, leased or
operated by Seller or any of its Affiliates, in relation to (1) the ownership or
operation of the AVS Business (as currently or


92
NAI-1504903777v10

--------------------------------------------------------------------------------





previously conducted) or the AVS Assets or (2) any activities or operations
occurring or conducted at the Real Property (including offsite disposal),
whether accrued, contingent, absolute, determined, determinable or otherwise,
which (a) arise under or relate to any Environmental Law and (b) relate to,
result from or arise out of actions, events, circumstances or conditions that
first occurred or are created on or prior to the Closing Date.
“Excluded Liabilities” has the meaning set forth in Section 1.05(b).
“Excluded Taxes” means any liability, obligation or commitment for (a) any Taxes
imposed on or with respect to Seller or any of its Affiliates, (b) any Taxes
imposed with respect to the AVS Assets or the AVS Business, in each case, for
any Pre-Closing Tax Period (including the portion of any Straddle Period ending
on the Closing Date, as determined pursuant to Section 9.03(c), and (c) any
Taxes imposed on or with respect to the AVS Assets or the AVS Business resulting
from any material inaccuracy in or breach of the representations and warranties
set forth in Section 9.03(c); provided, however, that Excluded Taxes will not
include (i) any amounts resulting from or arising in connection with any breach
by any member of the Acquiror Group of any obligation under this Agreement, (ii)
any amounts that have already been included in Final Closing Working Capital
(but not to the extent that such amounts had been used in calculating Target
Closing Working Capital) or have otherwise reduced the Closing Purchase Price or
(iii) any Transfer Taxes (which are addressed in Section 9.05) or Indirect Taxes
(which are addressed in Section 9.06 and Section 9.07).
“Final Allocation” has the meaning set forth in Section 9.04.
“Final Closing Adjustment Statement” has the meaning set forth in
Section 1.11(d).
“Final Determination” means (a) with respect to U.S. federal income Taxes, a
“determination” as defined in Section 1313(a) of the Code and (b) with respect
to Taxes other than U.S. federal income Taxes, any final determination of
Liability in respect of a Tax that, under applicable Law, is not subject to
further appeal, review or modification through proceedings or otherwise,
including the expiration of a statute of limitations or a period for the filing
of claims for refunds, amended Tax Returns or appeals from adverse
determinations.
“Financial Information” has the meaning set forth in Section 2.10(a).
“French Base Amount” has the meaning set forth in Section 1.15.
“French Closing” means the closing of the transactions contemplated by the
French SPA.
“French Offer to Purchase” means the Offer Letter from Acquiror to
Cooper-Standard France SAS, dated as of November 1, 2018.


93
NAI-1504903777v10

--------------------------------------------------------------------------------







“French SPA” means the form Share Purchase Agreement to be entered into between
Cooper-Standard France SAS, Seller, and Acquiror if the French Offer to Purchase
is accepted by Cooper-Standard France SAS pursuant to its terms.
“French Working Capital” has the meaning set forth in Section 1.15.
“French Working Capital Deficiency” has the meaning set forth in Section 1.15.
“French Working Capital Surplus” has the meaning set forth in Section 1.15.
“GAAP” means United States generally accepted accounting principles, as
consistently applied by Seller.
“Goods in Transit” means goods that have left a Seller site, were recorded by
Seller as sales in its accounting systems, but have not been received by
customers (and therefore cannot be reflected as sales in accordance with GAAP).
For purposes of this Agreement, Goods in Transit will be calculated using the
same data used to adjust Seller’s financial statements.
“Governmental Approvals” means any notices, reports or other filings to be made,
or any Consents, registrations, permits, licenses, certifications, orders,
clearances, terminations or expirations of waiting periods, or authorizations to
be obtained from, any Governmental Authority.
“Governmental Authority” means any federal, state, local, provincial, foreign or
international court, tribunal, judicial or arbitral body, government,
department, commission, board, bureau, agency, official or other regulatory,
administrative or governmental authority or any national securities exchange.
“Group” means the Seller Group or the Acquiror Group, as the context requires.
“GST” means the goods and services tax and harmonized sales tax levied under the
ETA, together with any penalties and interest imposed thereon.
“Hazardous Materials” means chemicals, pollutants, contaminants, wastes, toxic
substances, radioactive (including any source, special nuclear, or by‑product
material) and biological materials, hazardous substances, asbestos and asbestos
containing materials, petroleum and petroleum products or any fraction thereof,
including such substances referred to by such terms as defined in any
Environmental Laws or any other substance or material that is regulated by, or
may form the basis for liability under, any Environmental Laws.
“HSR Act” has the meaning set forth in Section 2.03.
“In-Scope Employees” means employees of Seller or its Affiliates who primarily
provide services to the AVS Business and that are identified as In-Scope
Employees on Section ‎5.01 of the Seller Disclosure Letter, as it may be updated
in accordance with this Agreement.


94
NAI-1504903777v10

--------------------------------------------------------------------------------







“Included IP Assets” has the meaning set forth in Section 1.04(a)(vi).
“Indebtedness” means and includes (a) as to any Person (including the AVS
Business) (i) indebtedness for borrowed money or indebtedness issued or incurred
in substitution or exchange for indebtedness for borrowed money, (ii) amounts
owing as deferred purchase price for property or services, (iii) indebtedness
evidenced by any note, bond, debenture, mortgage or other debt instrument or
debt security, (iv) obligations or commitments to repay deposits or other
amounts advanced by and owing to third parties, (v) net payment obligations
under any interest rate, currency or other hedging or derivative agreement,
(vi) obligations of such Person as lessee under leases that have been in
accordance with GAAP, recorded as capital leases, (vii) outstanding letter of
credit reimbursement obligations, but only to the extent drawn and (b) as to the
AVS Business (i) the amount as of the Closing of customer deposits for
incomplete tooling net of expenses incurred by Seller or its Subsidiaries in
manufacturing such tooling, and (ii) $5,000,000 in respect of other
post-employment benefits liabilities potentially due to In-Scope Employees in
the US and Canada.
“Indemnifying Party” means any Party which may be obligated to provide
indemnification to an Indemnitee pursuant to Article VIII, Article IX or any
other section of this Agreement.
“Indemnitee” means any Person which may be entitled to indemnification from an
Indemnifying Party pursuant to Article VIII, Article IX or any other section of
this Agreement.
“Indirect Tax” means all VAT, provincial sales tax, goods and services,
harmonized sales, excise, ad valorem, receipts, value added, or similar Taxes
(including any notarial fee) imposed in connection with, or otherwise relating
to, the sale, transfer or assignment of the AVS Assets or the AVS Business from
Seller or any of its Affiliates to Acquiror or any of its Affiliates pursuant to
this Agreement.
“Information” means information in written, oral, electronic or other tangible
or intangible forms, stored in any medium, including studies, reports, records,
books, Contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other Software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data, but in any case excluding back-up
tapes.
“Integration” has the meaning set forth in Section 4.06.
“Integration Plan” has the meaning set forth in Section 4.06.
“Intellectual Property” means, in any and all jurisdictions throughout the
world, all (a) inventions and discoveries (whether or not patentable or reduced
to practice),


95
NAI-1504903777v10

--------------------------------------------------------------------------------





patents, patent applications, invention disclosures, and statutory invention
registrations, including reissues, divisionals, continuations,
continuations-in-part, counterparts, reissues, certifications, extensions and
reexaminations thereof (collectively, “Patents”), (b) trademarks, service marks,
service names, domain names, uniform resource locators, trade dress (whether
registered or unregistered), slogans, logos, symbols, trade names, brand names
and other identifiers of source or goodwill, including registrations and
applications for registration thereof and including the goodwill symbolized
thereby or associated therewith, together with applications and registrations in
connection therewith throughout the world (collectively, “Trademarks”),
(c) published and unpublished works of authorship, whether copyrightable or not
(including computer software), copyrights therein and thereto, registrations,
applications, renewals and extensions therefor, industrial designs, mask works,
and any and all rights associated therewith (collectively, “Copyrights”),
(d) proprietary, secret, or confidential information (including all inventions
(whether or not patentable), invention disclosures, improvements, research and
development, know-how, formulas, compositions, compilations, processes, methods,
techniques, technical data, designs, drawings, databases, data collections,
computer programs, and specifications) used in one’s business, as well as any
other financial, marketing, customer, pricing, cost, manufacturing, or
production information, that either (i) offers an advantage over competitors who
do not know or use the information, or (ii) offers economic value, either actual
or potential, from not being generally known or readily available (collectively,
“Trade Secrets”), (e) rights of privacy and publicity, (f) any and all other
proprietary rights, (g) any and all other intellectual property under the Laws
of any country throughout the world, (h) Software, and (i) any licenses and
agreements with respect to any of the foregoing.
“Intercompany Accounts” has the meaning set forth in Section 1.06.
“IRS” means the United States Internal Revenue Service.
“IT Preparation” means the testing and preparation of the AVS Business’ IT
Systems (Finance, Logistics, EDI, Quality, R&D, Engineering, HR), including (a)
the separation and/or mirroring of such IT Systems, and the cleansing of non-AVS
Business-related data and updating with actual AVS Business-related data, in a
manner that permits ongoing access for Acquiror to the IT Systems and related
legacy data required to operate the AVS Business following the Closing, (b) the
provision of opening balance sheets, where all accounts are balanced as zero as
of the Closing Date and (c) the preparation of forms and labels and updated
logos.
“IT Systems” means all information technology assets, hardware, Software,
systems and networks (including software provided as a service and cloud
services).
“Joint Steering Committee” has the meaning set forth in Section 4.06.
“Knowledge” means, in the case of Acquiror, the knowledge of each of the persons
listed on Section 11.01(b) of the Acquiror Disclosure Letter after reasonable
inquiry by each such person, and, in the case of Seller, the knowledge of each
of the


96
NAI-1504903777v10

--------------------------------------------------------------------------------





persons listed on Section 11.01(b) of the Seller Disclosure Letter after
reasonable inquiry by each such person.
“Kunshan Facility” means the facility located at No. 99 Du Juan Road, Japanese
Industry Park, Kunshan Economic & Technological Development Zone, Kunshan,
Jiangsu 215300, China.
“Kunshan MSA” has the meaning set forth in Section 1.12(a)(ii).
“Law” means any statute, law, ordinance, regulation, rule, code or other
requirement of, or Order issued by, a Governmental Authority.
“Leased Real Property” has the meaning set forth in Section 2.17.
“Leave of Absence Employee” has the meaning set forth in Section 5.02(e).
“Liabilities” means all debts, liabilities, guarantees, obligations, assurances
and commitments, whether fixed, contingent or absolute, asserted or unasserted,
matured or unmatured, liquidated or unliquidated, accrued or not accrued, known
or unknown, due or to become due, whenever or however arising (including whether
arising out of any Contract or tort based on negligence, strict liability or
relating to Taxes payable by a Person in connection with compensatory payments
to employees or independent contractors) and whether or not the same would be
required by generally accepted principles and accounting policies to be
reflected in financial statements or disclosed in the notes thereto.
“Licensed Intellectual Property” has the meaning set forth in Section 2.04.
“Litigation Conditions” has the meaning set forth in Section 8.04(b)(ii).
“Losses” means liabilities, damages, penalties, judgments, assessments, losses,
Tax, costs and expenses in any case, whether arising under strict liability or
otherwise (including reasonable expenses of investigation and attorneys’ fees
and expenses in connection with any action, suit or proceeding); provided,
however, that “Losses” will not include any punitive, exemplary, special or
similar damages, indirect damages, consequential damages that are not reasonably
foreseeable, damages based on diminution in value or damages computed on a
multiple of earnings, cash flow or another financial measure, in each case,
except to the extent awarded by a court of competent jurisdiction in connection
with a Third-Party Claim.
“Mitchell Facility” means the facility located at 79 Arthur Street, Mitchell,
ON, Canada N0K 1N0.
“Non-AVS Business” means all businesses and operations (whether or not such
businesses or operations are or have been terminated, divested or discontinued)
conducted prior to the Closing by Seller and its Subsidiaries, in each case that
are not included in the AVS Business.


97
NAI-1504903777v10

--------------------------------------------------------------------------------







“Non-AVS Facility Equipment” has the meaning set forth in Section 1.04(a)(i).
“Non-Union US Continuing Employee” has the meaning set forth in Section 5.09.
“Non-US Continuing Employee” has the meaning set forth in Section 5.02(b).
“Official” means any official, employee or representative of, or any other
Person acting in an official capacity for or on behalf of, any (a) Governmental
Authority, including any entity owned or controlled thereby, (b) political
party, party official or political candidate, or (c) public international
organization.
“Order” means any orders, judgments, rulings, injunctions, awards, decrees,
writs or other legally enforceable requirement handed down, adopted or imposed
by, including any consent decree, settlement agreement or similar written
agreement with, any Governmental Authority.
“Ordinary Course” means, with respect to an action taken by any Person, an
action that is (a) consistent in nature, scope and magnitude with the past
practices of such Person and is taken in the ordinary course of the normal
operations of such Person or (b) similar in nature, scope and magnitude to
actions customarily taken, without any separate or special authorization, in the
ordinary course of the normal operations of other Persons that are in the same
size and line of business as such Person.
“Other Business Intellectual Property” means all Intellectual Property that is
owned or licensed by Seller or any of its Affiliates as of the Closing Date
(except, in the case of Patents, at any time prior to the 12 months after the
Closing Date) and is used or held for use in the conduct of the AVS Global
Business as of the Closing Date but is not included in the Included IP Assets,
including all Intellectual Property included in the Excluded IP Assets, and
including (a) all recipes and formulations, to the extent not exclusively
relating to the products of the AVS Global Business and (b) the specifications
of the products of the AVS Global Business.
“Owned Real Property” has the meaning set forth in Section 2.17.
“Parties” means Seller and Acquiror.
“Patents” has the meaning set forth in the definition of “Intellectual
Property”.
“Permitted Encumbrances” means (a) Security Interests consisting of zoning or
planning restrictions, easements, permits and other restrictions or limitations
on the use of real property or irregularities in title thereto which do not
materially interfere with the use of the property in the AVS Business with
respect to Seller and Acquiror’s property with respect to Acquiror, (b) Security
Interests for current Taxes, assessments or similar governmental charges or
levies not yet due or which are being contested in good faith and for which
adequate accruals or reserves have been established, (c) mechanic’s, workmen’s,
materialmen’s, carrier’s, repairer’s, warehousemen’s and similar other Security
Interests arising or incurred in the Ordinary Course and for which adequate


98
NAI-1504903777v10

--------------------------------------------------------------------------------





accruals or reserves have been established, and (d) with respect to Acquiror,
Security Interests securing obligations pursuant to credit documents of the
Acquiror in connection with the financing or any refinancing thereof.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or other entity or organization or a Governmental
Authority.
“Post-Closing Adjustment” has the meaning set forth in Section 1.11(e).
“Post-Closing Tax Period” means any Tax period (or portion thereof) beginning
after the Closing Date.
“Pre-Closing Tax Period” means any Tax period (or portion thereof) ending on or
before the Closing Date.
“Privileged Information” has the meaning set forth in Section 4.08(a).
“Privileges” has the meaning set forth in Section 4.08(a).
“Project Lead” has the meaning set forth in Section 4.06.
“Proposed Allocation” has the meaning set forth in Section 9.04.
“Real Property” has the meaning set forth in Section 2.17(a).
“Real Property Interests” means all interests in real property of whatever
nature, including easements, whether as owner or holder of a Security Interest,
lessor, sublessor, lessee, sublessee or otherwise.
“Real Property Leases” has the meaning set forth in Section 2.17.
“Receiving Party” has the meaning set forth in Section 4.19(b).
“Reference Contribution Value” has the meaning set forth in Section 1.15.
“Refund Equivalent” means any credit against or offset of Taxes received in lieu
of an actual refund.
“Registered Intellectual Property” has the meaning set forth in Section 2.04.
“Reimbursed Auto Leases” has the meaning set forth in Section 4.18.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into surface
water, groundwater, land surface or subsurface strata or ambient air (including
the abandonment or discarding of barrels, containers and other closed
receptacles containing any Hazardous Materials).


99
NAI-1504903777v10

--------------------------------------------------------------------------------







“Representatives” means with respect to any Person, such Person’s and any of its
Subsidiaries’ respective officers, employees, agents, advisors, directors and
other authorized representatives.
“Required Action” has the meaning set forth in Section 4.11(a)(i).
“Required Approvals” has the meaning set forth in Section 2.06(b).
“Sample Working Capital Calculation” means the document attached hereto as
Exhibit G.
“Sanctioned Person” means any person, organization or vessel (a) designated on
the list of Specially Designated Nationals and Blocked Persons maintained by the
Office of Foreign Assets Control of the US Department of the Treasury, the
Consolidated List of Financial Sanctions Targets or list of Investment Ban
Targets, the Consolidated List of Persons, Groups and Entities Subject to EU
Financial Sanctions maintained by the European Commission, or any other list of
targeted persons, entities, groups or bodies issued by the UN, US, EU, UK (or
any other member state of the EU), (b) that is, or is part of, a government of a
Sanctioned Territory, (c) owned or controlled by, or acting on behalf of, any of
the foregoing, (d) incorporated or located within or operating from a Sanctioned
Territory or (e) otherwise targeted under any Economic Sanctions Law.
“Sanctioned Territory” means any country or other territory subject to a general
export, import, financial or investment embargo under any Economic Sanctions Law
(including Iran, Syria, Sudan, Cuba and North Korea).
“Scheduled Employees” means the employees set forth on Section 11.01(c) of the
Seller Disclosure Letter.
“Security Interest” means, whether arising under any Contract or otherwise, any
mortgage, security interest, pledge, lien, charge, claim, option, indenture,
right to acquire, right of first refusal, deed of trust, licenses to third
parties, leases to third parties, security agreements, voting or other
restriction, right-of-way, covenant, condition, easement, encroachment, title
defect, restriction on transfer or other encumbrance and other restrictions,
conditions, limitations or adverse claims on use of real or personal property of
any nature whatsoever.
“Seller” has the meaning set forth in the preamble to this Agreement.
“Seller Disclosure Letter” means the disclosure letter delivered by Seller to
Acquiror immediately prior to the execution of this Agreement.
“Seller Group” means Seller and each of its Subsidiaries.
“Seller Indemnitees” means Seller, Cooper-Standard Holdings Inc., each
Subsidiary of Cooper-Standard Holdings Inc. and each member of the Seller Group,
and all Persons who are or have been stockholders, directors, partners,
managers, managing members, officers, agents, representatives or employees of
Seller, Cooper-Standard


100
NAI-1504903777v10

--------------------------------------------------------------------------------





Holdings Inc., any Subsidiary of Cooper-Standard Holdings Inc. or any member of
the Seller Group (in each case, in their respective capacities as such).
“Seller Name and Mark” has the meaning set forth in Section 4.13.
“Seller Objection” has the meaning set forth in Section 1.11(b).
“Seller Specified Representations” has the meaning set forth in Section 8.07(a).
“Seller Tax Returns” has the meaning set forth in Section 9.01(a).
“Shared Information” means (a) all Information provided by any member of the
Acquiror Group to a member of the Seller Group prior to the Closing, (b) any
Information in the possession or under the control of such respective Group that
relates to the operation of the AVS Business prior to the Closing and that the
requesting Party reasonably needs (i) to comply with reporting, disclosure,
filing or other requirements imposed on the requesting Party (including under
applicable securities and Tax Laws) by a Governmental Authority having
jurisdiction over the requesting Party, (ii) for use in any other judicial,
regulatory, administrative or other proceeding or in order to satisfy audit,
accounting, claims, regulatory, litigation or other similar requirements, in
each case other than claims or allegations that one Party to this Agreement has
against the other, (iii) subject to the foregoing clause (ii) above, to comply
with its obligations under this Agreement or any Ancillary Agreement, or (iv) to
the extent such Information and cooperation is necessary to comply with such
reporting, filing and disclosure obligations, for the preparation of financial
statements or completing an audit, and as reasonably necessary to conduct the
ongoing businesses of Seller or the AVS Business, as the case may be, and
(c) any Information that is reasonably necessary for the conduct of the AVS
Business (except for any information relating to performance ratings or
assessments of employees of Seller and Continuing Employees (including
performance history, reports prepared in connection with bonus plan
participation and related data, other than individual bonus opportunities based
on target bonus as a percentage of base salary)).
“Software” means computer software, programs, source code, object code,
specifications, databases and documentation related thereto.
“Store Room Inventory” means the value of spare parts for machinery and
equipment and items such as lubrication oils for machinery, cleaning materials
and supply items which are consumed in the production process or have an
intended design life of less than 12 months.
“Straddle Period” means any Tax period beginning on or before, and ending after,
the Closing Date.
“Stratford Facility” means the facility located at 341 Erie Street, Stratford,
Ontario N5A 2N3, Canada.


101
NAI-1504903777v10

--------------------------------------------------------------------------------







“Subsidiary” of any Person means another Person (other than a natural Person),
of which such Person owns directly or indirectly (a) an aggregate amount of the
voting securities, other voting ownership or voting partnership interests to
elect a majority of the Board of Directors or other governing body or (b) if
there are no such voting interests, 50% or more of the Equity Interests therein;
provided, that, for the avoidance of doubt Cooper-Standard France SAS and Sujan
Cooper-Standard AVS Private Limited will not be considered Subsidiaries of
Seller.
“Target Closing Working Capital” means $17,500,000.
“Tax” means any United States federal income, state, local or foreign tax,
charge, duty, fee, levy, impost or other assessment of any nature whatsoever,
including, without limitation, income, gross receipts, excise, property,
estimated, sales or use, value added, goods and services, withholding,
employment, unemployment net worth, customs duties, capital gains, transfer,
stamp and franchise taxes, imposed by any Taxing Authority, including any
interest, penalties, additions to tax and additional amounts with respect
thereto.
“Tax Claim” has the meaning set forth in Section 9.03(e).
“Tax Proceeding” has the meaning set forth in Section 2.13.
“Tax Return” means any return, report, declaration, statement or other document
(including any amendment or schedule thereto) filed or required to be filed with
any Taxing Authority in respect of any Tax.
“Taxing Authority” means any Governmental Authority exercising any authority to
impose, regulate or administer the imposition of Taxes.
“Third-Party Claim” has the meaning set forth in Section 8.04(b)(i).
“Trade Secrets” has the meaning set forth in the definition of “Intellectual
Property.”
“Trademarks” has the meaning set forth in the definition of “Intellectual
Property.”
“Transfer Documents” has the meaning set forth in Section 1.13.
“Transfer Tax” means any federal, state, provincial, county, local, foreign and
other sales, use, transfer, land transfer, conveyance, documentary transfer,
stamp, recording, registration or other similar Tax (including any notarial fee,
but excluding any Indirect Tax) imposed in connection with, or otherwise
relating to, the sale, transfer or assignment of the AVS Assets or the AVS
Business from Seller or any of its Affiliates to Acquiror or any of its
Affiliates pursuant to this Agreement.
“TSA” has the meaning set forth in Section 1.12(a)(i). From and after the
Closing, the TSA will refer to the agreement executed and delivered pursuant to
such section, as amended and/or modified from time to time in accordance with
its terms.


102
NAI-1504903777v10

--------------------------------------------------------------------------------







“Unknown Liabilities” has the meaning set forth in Section 1.05(b)(ii).
“US Continuing Employee” has the meaning set forth in Section 5.02(b).
“Use” means to make, have made (including the right of Acquiror to have products
manufactured and have any services rendered by one or more contractors for
subsequent commercialization by Acquiror or its Affiliates), develop, use,
lease, sell, have sold, offer for sale, support, service, export, import, and
otherwise dispose of any products and services and to practice and have
practiced any methods therein.
“USW” has the meaning set forth in Section 5.03(c).
“VAT” means any value added Tax, GST, goods and services Tax or similar Taxes,
including any value added Tax within the meaning of European Council Directive
2006/112/EC as transposed into the applicable law of the relevant member state
and any other similar Tax in any other relevant non-EU jurisdiction.
“WARN Act” has the meaning set forth in Section 5.12.
“Welfare Type Plans” has the meaning set forth in Section 5.06.
[Signature Page Follows]




103
NAI-1504903777v10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.
 
COOPER-STANDARD AUTOMOTIVE INC.
By: /s/ Keith D. Stephenson                          
Name: Keith D. Stephenson
Title: EVP & Chief Operating Officer


 
CONTITECH USA, INC.
By: /s/ George R. Jurch III                             
Name: George R. Jurch III
Title: Vice President






By: /s/ James L. Karam                                  
Name: James L. Karam
Title: Asst - Treasurer















NAI-1504903777v10